Exhibit 10.1
THIRD AMENDMENT TO CREDIT AGREEMENT, OMNIBUS AMENDMENT TO CREDIT
DOCUMENTS AND ASSIGNMENT
     This Third Amendment to Credit Agreement, Omnibus Amendment to Credit
Documents and Assignment (this “Agreement”) dated as of October 13, 2009 (the
“Effective Date”) is among Complete Production Services, Inc., a Delaware
corporation (the “US Borrower”), Integrated Production Services, Ltd., a
corporation governed by the laws of Alberta, Canada (the “Canadian Borrower”;
together with the US Borrower, the “Borrowers”), the Subsidiaries of the US
Borrower and the Canadian Borrower party hereto as guarantors (the
“Guarantors”), the Lenders (as defined below) party hereto, Wells Fargo Bank,
National Association, as existing administrative agent (in such capacity, the
“Existing Administrative Agent”), swing line lender (in such capacity, the
“Existing Swingline Lender”), and issuing lender (in such capacity, the
“Existing Issuing Lender”), Wells Fargo Foothill, LLC, a Delaware limited
liability company as the successor administrative agent (in such capacity, the
“New Administrative Agent”), successor swing line lender (in such capacity, the
“New Swingline Lender”), and new issuing lender (in such capacity, the “New
Issuing Lender”), and HSBC Bank Canada, as administrative agent (in such
capacity, the “Canadian Administrative Agent”), swing line lender (in such
capacity, the “Canadian Swingline Lender”), and issuing lender (in such
capacity, the “Canadian Issuing Lender”).
INTRODUCTION
     A. The Borrowers, the Existing Administrative Agent, the Canadian
Administrative Agent, the Existing Swingline Lender, the Existing Issuing
Lender, the Canadian Swingline Lender, the Canadian Issuing Lender and lenders
party thereto from time to time (the “Lenders”) are parties to that certain
Second Amended and Restated Credit Agreement dated as of December 6, 2006, as
amended by the First Amendment dated June 29, 2007 and the Second Amendment to
Credit Agreement and Omnibus Amendment to Security Documents dated October 9,
2007, as heretofore amended (as so amended, the “Credit Agreement”).
     B. To secure the Obligations (as defined in the Credit Agreement), among
other things, the US Borrowers and the Guarantors (as defined in the Credit
Agreement) granted liens pursuant to certain Security Documents (as defined in
the Credit Agreement), including without limitation (i) that certain US Security
Agreement dated as of September 12, 2005 as heretofore amended and supplemented
(as so amended and supplemented and as the same may be further amended,
supplemented, restated or otherwise modified from time to time, the “US Security
Agreement”), and (b) that certain US Pledge Agreement dated as of September 12,
2005 as heretofore amended and supplemented (as so amended and supplemented and
as the same may be further amended, supplemented, restated or otherwise modified
from time to time, the “US Pledge Agreement”; and together with the US Security
Agreement, collectively, the “Security Instruments”).
     C. To guarantee the Obligations (as defined in the Credit Agreement), among
other things, the Guarantors (as defined in the Credit Agreement) executed and
delivered to the Existing Administrative Agent that certain US Subsidiary
Guaranty dated as of September 12, 2005 as heretofore amended and supplemented
(as so amended and supplemented and as the same may be further amended,
supplemented, restated or otherwise modified from time to time, the “US
Subsidiary Guaranty”).
     D. Immediately prior hereto or concurrent herewith, Wells Fargo Bank,
National Association (“Wells Fargo Bank”) has assigned or will assign 100% of
its rights and obligations under the Credit Agreement and other Credit Documents
as a US Lender to its affiliate, Wells Fargo Foothill, LLC, a Delaware limited
liability company (“WFF”), and in connection therewith, Wells Fargo Bank wishes
to resign as the US Administrative Agent, US Swingline Lender and US Issuing
Lender.

 



--------------------------------------------------------------------------------



 



     E. The US Majority Lenders (as defined in the Credit Agreement) wish to
appoint WFF as the US Administrative Agent, the US Swingline Lender and US
Issuing Lender.
     F. The Lenders, the Administrative Agents and the Borrowers wish to reduce
the Commitments and make certain other amendments to the Credit Agreement as set
forth below and the US Borrower, the Guarantors and the US Administrative Agent
wish to make certain amendments to the Security Instruments as set forth below
and the Guarantors and the US Administrative Agent wish to make certain
amendments to the US Subsidiary Guaranty as set forth below.
     THEREFORE, the Borrowers, the Lenders, WFF and Wells Fargo hereby agree as
follows:
     Section 1. Defined Terms. As used in this Agreement, each of the terms
defined in the opening paragraph and the Recitals above shall have the meanings
assigned to such terms therein. Each term defined in the Credit Agreement and
used herein without definition shall have the meaning assigned to such term in
the Credit Agreement, unless expressly provided to the contrary.
     Section 2. Other Definitional Provisions. Article, Section, Schedule, and
Exhibit references are to Articles and Sections of and Schedules and Exhibits to
this Agreement, unless otherwise specified. The words “hereof”, “herein”, and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The term “including” means “including, without limitation,”.
Paragraph headings have been inserted in this Agreement as a matter of
convenience for reference only and it is agreed that such paragraph headings are
not a part of this Agreement and shall not be used in the interpretation of any
provision of this Agreement.
     Section 3. Successor US Administrative Agent and US Issuing Lender.
     (a) Resignation and Appointment. Pursuant to Section 8.6 of the Credit
Agreement, Wells Fargo hereby notifies the US Borrower and each Lender that,
effective as of the date hereof, Wells Fargo resigns as the “US Administrative
Agent” and the “US Issuing Lender” under the Credit Agreement and the other
Credit Documents. As provided in Section 8.6 of the Credit Agreement, upon such
resignation the US Majority Lenders may appoint a successor US Administrative
Agent and a successor US Issuing Lender. By execution of this Agreement,
effective as of the date hereof, (i) the Lenders hereby appoint, and the US
Borrower hereby agrees and approves the appointment of, WFF as the successor US
Administrative Agent and the US Issuing Lender under the Credit Agreement and
the other Credit Documents, and (ii) WFF hereby accepts such appointment as
successor US Administrative Agent and US Issuing Lender. Nothing provided
herein, including the resignation by Wells Fargo as the US Issuing Lender under
the Credit Agreement, shall prevent Wells Fargo from being the “Underlying
Issuer” as defined in the Credit Agreement, as amended hereby.
     (b) Effect of Resignation and Appointment. Each of the parties hereto
agrees that, as of the date hereof, (i) WFF, as the New Administrative Agent and
the US Issuing Lender, shall succeed to, and become vested with, all of the
rights, powers, privileges, duties and obligations of the “US Administrative
Agent” and the “US Issuing Lender” (including, without limitation, all rights,
powers and privileges under and in connection with the Security Documents and
the Liens granted to the US Administrative Agent thereunder), (ii) the terms “US
Administrative Agent” and “US Issuing Lender”, as used in the Credit Documents,
shall mean WFF, in its capacity as New Administrative Agent and New Issuing
Lender, respectively, effective upon its appointment as such on the date hereof,
(iii) the rights (except for those rights inuring to Existing Administrative
Agent’s and the Existing Issuing Lender’s benefit pursuant to Sections 9.1(b),
(c), and (d) and Section 2.3(h) of the Credit Agreement and those rights that
survive resignation of the Existing Administrative Agent, the resignation of the
Existing Issuing Lender and/or

-2-



--------------------------------------------------------------------------------



 



termination of the Credit Agreement), powers, privileges, duties and obligations
of Wells Fargo, as US Administrative Agent and US Issuing Lender, shall, except
as set forth in Section 3(d) hereof, be released, discharged and terminated,
(iv) WFF, as New Administrative Agent, shall have no responsibility or liability
for any actions taken or omitted to be taken by Wells Fargo, as Existing
Administrative Agent, and (v) WFF, as New Issuing Lender, shall have no
responsibility or liability for any actions taken or omitted to be taken by
Wells Fargo, as Existing Issuing Lender.
     (c) Filings of Record . The Existing Administrative Agent and Credit
Parties hereby authorize the New Administrative Agent, effective upon the
Existing Administrative Agent’s resignation, to file any UCC and/or other
assignments and amendments necessary to reflect the Existing Administrative
Agent’s resignation and the subsequent appointment of New Administrative Agent.
     (d) Further Assurances; Continuing Obligations. The Existing Administrative
Agent hereby agrees to execute and deliver to New Administrative Agent, at the
Credit Parties’ expense, such additional documents, instruments or releases (all
of which shall be in form and substance reasonably satisfactory to the Existing
Administrative Agent and the New Administrative Agent) as the US Borrower and/or
the New Administrative Agent may reasonably request to further evidence the
Existing Administrative Agent’s resignation and the subsequent appointment of
the New Administrative Agent and to maintain the continuous perfection and
priority of the security interests of US Administrative Agent in the Collateral.
Notwithstanding anything in the Credit Documents to the contrary, from and after
the Effective Date, all Letters of Credit issued by the Existing Issuing Lender
and outstanding on the Effective Date shall be deemed to have been issued by
Wells Fargo as the Underlying Issuer under the Credit Agreement, as amended
hereby.
     (e) Assignment. As a supplement to and in no way in limitation of the
provisions of the foregoing clauses (a) —(d), Existing Administrative Agent
hereby assigns all liens and security interests of Existing Administrative Agent
(in its capacity as US Administrative Agent under the Credit Agreement) in the
Collateral to New Administrative Agent. On and after the effective date of this
Agreement, all possessory collateral held by Existing Administrative Agent for
the benefit of the Lenders shall be deemed to be held by Existing Administrative
Agent as agent and bailee for New Administrative Agent for the benefit of the
Lenders until such time as such possessory collateral has been delivered to New
Administrative Agent. Notwithstanding anything herein to the contrary, all of
such liens and security interests shall in all respects be continuing and in
effect and are hereby reaffirmed. Without limiting the generality of the
foregoing, any reference to Existing Administrative Agent on any publicly filed
document, to the extent such filing relates to the liens and security interests
in the Collateral assigned hereby and until such filing is modified to reflect
the interests of New Administrative Agent, shall, with respect to such liens and
security interests, constitute a reference to Existing Administrative Agent as
collateral representative of New Administrative Agent; provided, that the
parties hereto agree that Existing Administrative Agent’s role as such
collateral representative shall impose no duties, obligations, or liabilities on
Existing Administrative Agent, including, without limitation, any duty to take
any type of direction regarding any action to be taken against such Collateral,
whether such direction comes from the New Administrative Agent, the Majority
Lenders or otherwise and the Existing Administrative Agent shall have the full
benefit of the protective provisions of the Credit Documents, including but not
limited to Section 9.1(b) of the Credit Agreement, while serving in such
capacity). Such sale and assignment is without recourse to the Existing
Administrative Agent or the Existing Issuing Lender and, except as expressly
provided herein, without representation or warranty by the Existing
Administrative Agent or the Existing Issuing Lender.
     (f) Protective Provisions. Notwithstanding the foregoing resignation,
appointment and assignment and notwithstanding anything herein or in any other
Credit Document to the contrary, the Existing Administrative Agent shall have
the full benefit of the protective provisions of the Credit

-3-



--------------------------------------------------------------------------------



 



Documents and such protective provisions shall continue to inure to Existing
Administrative Agent’s benefit as to any actions taken or omitted to be taken by
Existing Administrative Agent while it served as US Administrative Agent under
the Credit Agreement and the other Credit Documents and New Administrative Agent
shall bear no responsibility for any actions taken or omitted to be taken by
Existing Administrative Agent while it served as US Administrative Agent under
the Credit Agreement and the other Credit Documents or for any other event or
action related to the Credit Agreement or the Credit Documents which occurred
prior to the effectiveness of this Agreement.
     Section 4. Successor US Swingline Lender.
     (a) Resignation and Appointment. Pursuant to Section 8.6 of the Credit
Agreement, as amended hereby, Wells Fargo hereby notifies the US Borrower and
each Lender that, effective as of the date hereof, Wells Fargo resigns as the
“US Swingline Lender” under the Credit Agreement and the other Credit Documents.
As provided in Section 8.6 of the Credit Agreement, as amended hereby, upon such
resignation the US Majority Lenders may appoint a successor US Swingline Lender.
By execution of this Agreement, effective as of the date hereof, (i) the Lenders
hereby appoint, and the US Borrower hereby agrees and approves the appointment
of, WFF as the successor US Swingline Lender under the Credit Agreement and the
other Credit Documents, and (ii) WFF hereby accepts such appointment as
successor US Swingline Lender.
     (b) Effect of Resignation and Appointment. Each of the parties hereto
agrees that, as of the date hereof, (i) WFF, as the New Swingline Lender, shall
succeed to, and become vested with, all of the rights, powers, privileges,
duties and obligations of the “US Swingline Lender”, (ii) the term “US Swingline
Lender “, as used in the Credit Documents, shall mean WFF, in its capacity as
New Swingline Lender effective upon its appointment as such on the date hereof,
(iii) the rights (except for those rights inuring to Existing Swingline Lender’s
benefit pursuant to Sections 9.1(b), (c), and (d) and Section 2.3(h) of the
Credit Agreement and those rights that survive resignation of the Existing
Swingline Lender and/or termination of the Credit Agreement), powers,
privileges, duties and obligations of Wells Fargo, as Existing Swingline Lender,
shall, except as set forth in Section 4(c) hereof, be released, discharged and
terminated, and (iv) WFF, as New Swingline Lender, shall have no responsibility
or liability for any actions taken or omitted to be taken by Wells Fargo, as
Existing Swingline Lender. From and after the Effective Date, the New
Administrative Agent shall make all payments in respect of US Swingline Advances
(including payments of principal, interest, fees and other amounts) to the New
Swingline Lender whether such amounts have accrued prior to, on or after the
Effective Date. The Existing Swingline Lender and the New Swingline Lender shall
make all appropriate adjustments in payments with respect to the US Swingline
Advances for periods prior to the Effective Date or with respect to the making
of this assignment directly between themselves.
     (c) Further Assurances. The Existing Swingline Lender hereby agrees to
execute and deliver to New Swingline Lender, at the Credit Parties’ expense,
such additional documents, instruments or releases (all of which shall be in
form and substance reasonably satisfactory to the Existing Swingline Lender and
the New Swingline Lender) as the US Borrower and/or the New Swingline Lender may
reasonably request to further evidence the Existing Swingline Lender’s
resignation and the subsequent appointment of the New Swingline Lender.
     (d) Assignment. As a supplement to and in no way in limitation of the
provisions of the foregoing clauses (a) —(c), Existing Swingline Lender hereby
sells and assigns and the New Swingline Lender assumes from the Existing
Swingline Lender, all of the Existing Swingline Lender’s rights and obligations
under the swing line subfacility provided in the Credit Agreement, including the
outstanding US Swingline Advances, if any, on the Effective Date. Such sale and
assignment is without recourse to

-4-



--------------------------------------------------------------------------------



 



the Existing Swingline Lender and, except as expressly provided herein, without
representation or warranty by the Existing Swingline Lender.
     (e) Protective Provisions. Notwithstanding the foregoing resignation,
appointment and assignment and notwithstanding anything herein or in any other
Credit Document to the contrary, the Existing Swingline Lender shall have the
full benefit of the protective provisions of the Credit Documents and such
protective provisions shall continue to inure to Existing Swingline Lender’s
benefit as to any actions taken or omitted to be taken by Existing Swingline
Lender while it served as US Swingline Lender under the Credit Agreement and the
other Credit Documents and New Swingline Lender shall bear no responsibility for
any actions taken or omitted to be taken by Existing Swingline Lender while it
served as US Swingline Lender under the Credit Agreement and the other Credit
Documents or for any other event or action related to the Credit Agreement or
the Credit Documents which occurred prior to the effectiveness of this
Agreement.
     Section 5. Reduction in Commitments. Pursuant to Section 2.1(c) and (d) of
the Credit Agreement, the Borrowers hereby ratably reduce the unused US
Commitments and the Canadian Commitments of the Lenders in such amounts so that,
after giving effect to such reductions, each Lender’s US Commitment and Canadian
Commitment, if any, are as set forth on Schedule II attached hereto. Each of the
parties hereto waives the 10 Business Days notice required under Section 2.1 of
the Credit Agreement for the reductions in the Commitments effected hereby.
     Section 6. Amendments to Credit Agreement.
     (a) The cover page and table of contents of the Credit Agreement are hereby
amended as reflected in the cover page and table of contents set forth in Annex
A attached hereto.
     (b) Each Article in the Credit Agreement is hereby amended as reflected in
Annex A attached hereto.
     (c) Schedule I, Schedule II, Schedule III, Schedule 4.1, Schedule 4.10, and
Schedule 4.11 to the Credit Agreement are hereby deleted and replaced in their
entirety with the corresponding Schedules attached to this Agreement.
     (d) The attached new Schedule 4.13(a), Schedule 4.13(c), Schedule 4.13(e),
Schedule IV and Schedule 5.2 are added to the Credit Agreement as such
corresponding numbered schedules thereto.
     (e) Schedule 5.10 to the Credit Agreement is hereby deleted in its
entirety.
     (f) Exhibit A, Exhibit F, Exhibit G-1, Exhibit G-2, Exhibit H-1 and
Exhibit H-2 to the Credit Agreement are hereby deleted and replaced in their
entirety with the corresponding Exhibits attached to this Agreement.
     Section 7. Amendment to Other Credit Documents. An updated Schedule 1 to
the US Security Agreement and updated Schedules 2.02(a), 2.02(b) and 2.02(c) to
the US Pledge Agreement are attached hereto and each such schedule shall replace
the corresponding schedule to the applicable Security Instrument. Furthermore,
(a) each reference to “US Administrative Agent” or “Secured Party” found in the
Security Instruments shall be deemed to refer to WFF in its capacity as the US
Administrative Agent under the Credit Agreement, and (b) each reference to “US
Administrative Agent” found in the US Subsidiary Guaranties shall be deemed to
refer to WFF in its capacity as the US Administrative Agent under the Credit
Agreement. In addition to any changes to the Security Documents to evidence the
assignments effected under Section 3 above, the Majority Lenders hereby consent
to any

-5-



--------------------------------------------------------------------------------



 



changes in such Security Documents effected under the reaffirmations and
amendments required under Section 10(a)(iii) below.
     Section 8. Borrowers’ Representations and Warranties. Each Borrower
represents and warrants that: (a) the representations and warranties contained
in the Credit Agreement, as amended hereby, and the representations and
warranties contained in the other Credit Documents are true and correct in all
material respects on and as of the date hereof as if made on as and as of such
date except to the extent that any such representation or warranty expressly
relates solely to an earlier date, in which case such representation or warranty
is true and correct in all material respects as of such earlier date; (b) no
Default has occurred and is continuing; (c) the execution, delivery and
performance of this Agreement are within the corporate, limited liability
company, or partnership power and authority of such Borrower and have been duly
authorized by appropriate corporate, limited liability company, or partnership
action and proceedings; (d) this Agreement constitutes the legal, valid, and
binding obligation of such Borrower enforceable in accordance with its terms,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the rights of creditors generally and
general principles of equity; (e) there are no governmental or other third party
consents, licenses and approvals required in connection with the execution,
delivery, performance, validity and enforceability of this Agreement; and
(f) the Liens under the Security Documents are valid and subsisting and secure
the Borrowers’ obligations under the Credit Documents.
     Section 9. Guarantors Representations and Warranties. Each Guarantor
represents and warrants that: (a) the representations and warranties contained
in the Guaranty and the representations and warranties contained in the other
Credit Documents to which such Guarantor is a party are true and correct in all
material respects on and as of the date hereof as if made on as and as of such
date except to the extent that any such representation or warranty expressly
relates solely to an earlier date, in which case such representation or warranty
is true and correct in all material respects as of such earlier date; (b) no
Default has occurred and is continuing under any Credit Document to which such
Guarantor is a party; (c) the execution, delivery and performance of this
Agreement are within the corporate, limited liability company, or partnership
power and authority of such Guarantor and have been duly authorized by
appropriate corporate, limited liability company, or partnership action and
proceedings; (d) this Agreement constitutes the legal, valid, and binding
obligation of such Guarantor enforceable in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the rights of creditors generally and general principles
of equity; (e) there are no governmental or other third party consents, licenses
and approvals required in connection with the execution, delivery, performance,
validity and enforceability of this Agreement; and (f) the Liens under the
Security Documents to which such Guarantor is a party are valid and subsisting
and secure such Guarantor’s and the Borrowers’ obligations under the Credit
Documents.
     Section 10. Conditions to Effectiveness. This Agreement shall become
effective on the Effective Date in accordance with terms hereof, enforceable
against the parties hereto upon the occurrence of the following conditions
precedent:
     (a) The New Administrative Agent shall have received each of the following:
          (i) multiple original counterparts, as requested by the US
Administrative Agent, of this Agreement duly and validly executed and delivered
by duly authorized officers of the Borrowers, the Guarantors, the Canadian
Administrative Agent, the Existing Administrative Agent, the New Administrative
Agent, and the Majority Lenders;
          (ii) executed Notes for each Lender that had previously received a
Note reflecting such Lenders new reduced Commitment effected hereby;

-6-



--------------------------------------------------------------------------------



 



          (iii) reaffirmations and amendments to the Security Documents
(including the Security Instruments), together with appropriate UCC-3 financing
statements, and such other documents, agreements, or instruments necessary to
create, perfect, and maintain an Acceptable Security Interest in the Collateral
described in such Security Documents in favor of the New Administrative Agent;
          (iv) fully executed fee letter dated October 13, 2009 between WFF and
the Borrowers;
          (v) a fully completed certificates reflecting the US Borrowing Base
and Canadian Borrowing Base to be in effect under the Credit Agreement, as
amended hereby, as of the Effective Date and in form and substance reasonably
satisfactory to the Applicable Administrative Agent;
          (vi) a secretary’s certificate from each Borrower and each Guarantor
certifying such Person’s (A) officers’ incumbency, (B) resolutions of such
Person’s board of directors or other governing body authorizing its execution,
delivery, and performance of this Agreement and the other Credit Documents to
which such Person is a party, (C) organizational documents, and (D) governmental
approvals, if any, with respect to the Credit Documents to which such Person is
a party;
          (vii) certificates of existence and good standing for the US Borrower
and each US Subsidiary Guarantor in the state in which it is organized and in
each state the failure to be duly qualified or licensed would constitute a
Material Adverse Change, which certificates shall be dated a date not earlier
than 30 days prior to the date hereof;
          (viii) a certificate from an authorized officer of the Company dated
as of the Effective Date stating that as of such date (A) all representations
and warranties of the Company set forth in this Agreement and in the Credit
Agreement, as amended hereby, are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) and (B) no Default has occurred and is
continuing;
          (ix) a certificate in form and substance reasonably satisfactory to
the New Administrative Agent from a senior financial officer of the Company and
each other Credit Party certifying that, before and after giving effect to the
initial Borrowings made hereunder, each Credit Party is Solvent (assuming with
respect to each Credit Party that is a Guarantor, that the fraudulent conveyance
savings language contained in the Guaranty applicable to such Guarantor will be
given full effect);
          (x) certificates of insurance policies and/or endorsements naming the
New Administrative Agent (or Canadian Administrative Agent, as applicable) as
additional insured or loss payee, as the case may be, all in form and substance
satisfactory to such Administrative Agent;
          (xi) a legal opinion of Locke Lord Bissel & Liddell LLP as counsel to
the Credit Parties, in form and substance acceptable to the US Administrative
Agent;
          (xii) confirmation from Canadian Administrative Agent that it has
received (A) if requested by the Canadian Administrative Agent, a legal opinion
of solicitors of each Credit Party domiciled in Canada or any province thereof
in form and substance reasonably acceptable to the Administrative Agents; (B) if
requested by the Canadian Administrative Agent, certificates of existence and
good standing for the Canadian Borrower and each other Foreign Credit Party in
the jurisdiction in which it is organized, which certificates shall be dated a
date not earlier than 30 days prior to the date

-7-



--------------------------------------------------------------------------------



 



hereof; and (C) such other documents, governmental certificates, agreements, and
opinions as the Canadian Administrative Agent may reasonably request; and
          (xiii) such other documents, governmental certificates, agreements,
and opinions as the US Administrative Agent may reasonably request.
     (b) No action, suit, investigation or other proceeding (including, without
limitation, the enactment or promulgation of a statute or rule) by or before any
arbitrator or any Governmental Authority shall be threatened or pending and no
preliminary or permanent injunction or order by a state or federal court shall
have been entered (i) in connection with this Agreement or any transaction
contemplated hereby or (ii) which, in any case, in the judgment of the New
Administrative Agent or the Canadian Administrative Agent, could reasonably be
expected to result in a Material Adverse Change.
     (c) No event or circumstance that could reasonably be expected to result in
a material adverse change in the business, condition (financial or otherwise),
prospects, or results of operations of the Company and its Subsidiaries, taken
as a whole, shall have occurred since December 31, 2008.
     (d) The representations and warranties in this Agreement shall be true and
correct and no Default shall have occurred and be continuing.
     (e) The New Administrative Agent shall have completed its business, legal,
and collateral due diligence, including a collateral audit and review of the US
Borrower’s and its Subsidiaries books and records and verification of US
Borrower’s representations and warranties to Lender Parties, the results of
which shall be satisfactory to New Administrative Agent, the results of which
shall be satisfactory to New Administrative Agent.
     (f) The New Administrative Agent shall have received an equipment appraisal
performed by a valuation firm selected by the New Administrative Agent and
including therein the Liquidation Percentage (as defined in Annex A) applicable
to the US Borrower’s and its Subsidiaries’ Equipment (as defined in Annex A), in
each case, the results of which are satisfactory to the New Administrative
Agent.
     (g) The New Administrative Agent shall have received the results of all
Patriot Act searches and reference checks with respect to the US Borrower’s
senior management, the results of which are satisfactory to the New
Administrative Agent in its sole discretion.
     (h) The New Administrative Agent shall have received a set of projections
of the US Borrower through 2010 in form and substance (including as to scope and
underlying assumptions) satisfactory to New Administrative Agent.
     (i) The New Administrative Agent shall have received evidence that, after
giving effect to the payment of all fees and expenses required to be paid by the
Borrowers on the Effective Date in connection with this Agreement and the other
Credit Documents, the amount equal to (A) Excess Availability Amount (as defined
in Annex A) plus (B) the Qualified Cash Amount (as defined in Annex A) minus
(C) the aggregate amount, if any, of all trade payables of the US Borrower and
its Domestic Subsidiaries aged in excess of historical levels with respect
thereto and all book overdrafts of the US Borrower and its Domestic Subsidiaries
in excess of historical practices with respect thereto, in each case as
determined by US Administrative Agent in its Permitted Discretion (as defined in
Annex A), is not less than $65,000,000; and
     (j) The Borrowers shall have paid (i) the fees required to be paid under
that certain fee letter dated October 13, 2009 among the Borrowers and WFF,
(ii) all fees and expenses of the US

-8-



--------------------------------------------------------------------------------



 



Administrative Agent’s outside legal counsel and other consultants pursuant to
all invoices presented for payment on or prior to the Effective Date, (iii) to
the New Administrative Agent, for the account of each US Lender executing this
Agreement on or prior to 5:00 pm (central), October 13, 2009, an amendment fee
equal to 0.50% times such US Lender’s US Commitment set forth in Schedule II
attached hereto, and (iv) to the Canadian Administrative Agent, for the account
of each Canadian Lender, an amendment fee equal to 0.50% times such Canadian
Lender’s Canadian Commitment set forth in Schedule II.
     Section 11. Acknowledgments and Agreements.
     (a) Each Borrower acknowledges that on the date hereof all outstanding
Obligations are payable in accordance with their terms and each Borrower waives
any defense, offset, counterclaim or recoupment with respect thereto.
     (b) Each Borrower, each Guarantor, each Administrative Agent, each Swing
Line Lender, each Issuing Lender and each Lender does hereby adopt, ratify, and
confirm the Credit Agreement, as amended hereby, and acknowledges and agrees
that the Credit Agreement, as amended hereby, is and remains in full force and
effect, and the Borrowers and the Guarantors acknowledge and agree that their
respective liabilities and obligations under the Credit Agreement, as amended
hereby, and the Guaranty, are not impaired in any respect by this Agreement.
     (c) From and after the Effective Date, all references to the Credit
Agreement and the Credit Documents shall mean the Credit Agreement and such
Credit Documents as amended by this Agreement.
     (d) This Agreement is a Credit Document for the purposes of the provisions
of the other Credit Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Agreement shall be a
Default or Event of Default, as applicable, under the Credit Agreement.
     Section 12. Reaffirmation of the Guaranty. Each Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under the Guaranty are in
full force and effect and that such Guarantor continues to unconditionally and
irrevocably guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, all of the Guaranteed
Obligations (as defined in the Guaranty), as such Guaranteed Obligations may
have been amended by this Agreement, and its execution and delivery of this
Agreement does not indicate or establish an approval or consent requirement by
such Guarantor under the Guaranty in connection with the execution and delivery
of amendments, consents or waivers to the Credit Agreement, the Notes or any of
the other Credit Documents.
     Section 13. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument. This Agreement may be executed by
facsimile signature and all such signatures shall be effective as originals.
     Section 14. Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted pursuant to the Credit Agreement.
     Section 15. Invalidity. In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement.

-9-



--------------------------------------------------------------------------------



 



     Section 16. Governing Law. This Agreement shall be deemed to be a contract
made under and shall be governed by and construed in accordance with the laws of
the State of Texas.
     Section 17. Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT AS
AMENDED BY THIS AGREEMENT, THE NOTES, AND THE OTHER CREDIT DOCUMENTS CONSTITUTE
THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT
THERETO.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[The remainder of this page has been left blank intentionally.]

-10-



--------------------------------------------------------------------------------



 



     EXECUTED to be effective as of the Effective Date.

            BORROWERS:

COMPLETE PRODUCTION SERVICES, INC.
      By:   /s/ JOSE A. BAYARDO         Name:   JOSE A. BAYARDO        Title:  
VICE PRESIDENT     

            INTEGRATED PRODUCTION SERVICES LTD.
      By:   /s/ Dennis Hassel         Name:   Dennis Hassel        Title:   Vice
President, Finance     

 



--------------------------------------------------------------------------------



 



            GUARANTORS:

COMPLETE ENERGY, LLC
A&W WATER SERVICE, INC.
CES ROCKIES, INC.
CES MID-CONTINENT HAMM, LLC
GUARD DRILLING MUD DISPOSAL, INC.
HAMM & PHILLIPS SERVICE COMPANY, INC.
HAMM MANAGEMENT CO.
HYLAND ENTERPRISES, INC.
INTEGRATED PRODUCTION SERVICES, INC.
LEED TOOL CORPORATION
MONUMENT WELL SERVICE CO.
OIL TOOL RENTALS, CO.
R&W RENTAL, INC.
STRIDE WELL SERVICE COMPANY, INC.
MGM WELL SERVICES, INC.
ROUSTABOUT SPECIALTIES, INC.
SERVICIOS HOLDINGS I, INC.
SERVICIOS HOLDINGS II, INC.
TURNER ENERGY SERVICES, LLC
TURNER ENERGY SWD, LLC
LOYD JONES WELL SERVICE, LLC
FEMCO SWD, INC.
PUMPCO ENERGY SERVICES, INC.
TEXAS CES, INC.
CES SWD TEXAS, INC.
ALLIANCE ENERGY SERVICE CO. LLC
I.E. MILLER SERVICES, INC.
AWS, INC.                 Each by:   /s/ J.F. MARONEY         Name:   J.F.
MARONEY        Title:   VICE PRESIDENT     

 



--------------------------------------------------------------------------------



 



            SWEETWATER PRODUCED WATER
DISPOSAL, LLC
      By:   Hyland Enterprises, Inc.         its sole member              By:  
/s/ J.F. MARONEY III         Name:   J.F. MARONEY III        Title:   VICE
PRESIDENT        GREASEWOOD, LLC
      By:   Hyland Enterprises, Inc.,         its managing member               
By:   /s/ J.F. MARONEY III         Name:   J.F. MARONEY III        Title:   VICE
PRESIDENT        BIG MAC TANK TRUCKS, LLC
      By:   CES Mid-Continent Hamm, LLC, its sole member              By:   /s/
J.F. MARONEY III         Name:   J.F. MARONEY III        Title:   VICE
PRESIDENT        FUGO SERVICES, LLC
      By:   CES Mid-Continent Hamm, LLC, its sole member               By:   /s/
J.F. MARONEY III         Name:   J.F. MARONEY III        Title:   VICE
PRESIDENT     

            DELANEY ENERGY SERVICES CORPORATION
      By:   /s/ Dennis Hassel         Name:   Dennis Hassel        Title:   CFO,
Director        INTEGRATED PRODUCTION SERVICES PARTNERSHIP
      By:   Integrated Production Services Ltd., its managing partner          
    By:   /s/ Dennis Hassel         Name:   Dennis Hassel        Title:   CFO   
    IPS MANUFACTURING LIMITED
      By:   /s/ Dennis Hassel         Name:   Dennis Hassel        Title:   CFO,
Director        PEMAC PTE LTD
      By:   /s/ Dennis Hassel         Name:   Dennis Hassel        Title:  
Director        PREMIER ESTATE PRIVATE LIMITED
      By:   /s/ Dennis Hassel         Name:   Dennis Hassel        Title:  
Director   

 



--------------------------------------------------------------------------------



 



            PREMIER INTEGRATED TECHNOLOGIES LTD.
      By:   /s/ Dennis Hassel         Name:   Dennis Hassel        Title:   CFO,
Director        PREMIER SEA & LAND LIMITED
      By:   /s/ Dennis Hassel         Name:   Dennis Hassel        Title:  
Director                  PREMIER SEA & LAND PTE LTD
      By:   /s/ Dennis Hassel         Name:   Dennis Hassel        Title:  
Director                  ADMINISTRATIVE AGENT AND LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION
as Existing Administrative Agent, Existing Swing Line Lender,
and Existing Issuing Lender
      By:   /s/ Corbin M. Womac         Name:   Corbin M. Womac        Title:  
Assistant Vice President        WELLS FARGO FOOTHILL, LLC
as New Administrative Agent, New Swing Line Lender, New
Issuing Lender and a US Lender
      By:   /s/ David A. Ernst         David A. Ernst        Vice President     
            HSBC BANK CANADA
as Canadian Administrative Agent, Canadian Swingline Lender,
Canadian Issuing Lender and a Canadian Lender
      By:   /s/ Heather Madsen         Name:   HEATHER MADSEN        Title:  
ACCOUNT MANAGER ENERGY FINANCING            By:   /s/ Kevin Bale         Name:  
KEVIN BALE        Title:   Assistant Vice President Energy Financing           
      AMEGY BANK N.A.
as a US Lender
      By:   /s/ Kenyatta B. Gibbs         Name:   Kenyatta B. Gibbs       
Title:   Vice President                  COMERICA BANK
as a US Lender
      By:   /s/ Cyd Dillahunty         Name:   Cyd Dillahunty        Title:  
Vice President Texas Division   

 



--------------------------------------------------------------------------------



 



            UBS LOAN FINANCE LLC
as a US Lender
      By:   /s/ Irja R. Otsa         Name:   Irja R. Otsa        Title:  
Associate Director            By:   /s/ Marie Haddad         Name:   Marie
Haddad        Title:   Associate Director   

            CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as a US Lender
      By:   /s/ Mikhail Faybusovich         Name:   Mikhail Faybusovich       
Title:   Vice President            By:   /s/ Kevin Buddhdew         Name:  
Kevin Buddhdew        Title:   Associate   

            CITIBANK, N.A.
as a US Lender
      By:   /s/ Daniel A. Davis         Name:   Daniel A. Davis        Title:  
Relationship Manager
GEID 1001682818
Citibank, N.A.   

            NATIXIS
as a US Lender
      By:   /s/ Carlos Quinteros         Name:   Carlos Quinteros       
Title:   Director            By:   /s/ Timothy L. Polvado         Name:  
Timothy L. Polvado        Title:   Senior Managing Director   

            BANK OF TEXAS, N.A.
as a US Lender
      By:   /s/ Marian Livingston         Name:   Marian Livingston       
Title:   SVP   

            JPMORGAN CHASE BANK, N.A.
as a US Lender
      By:   /s/ J. Devin Mock         Name:   J. Devin Mock        Title:   Vice
President   

            BANK OF AMERICA, N.A.
as a US Lender
      By:   /s/ Jason Todd         Name:   Jason Todd        Title:   EVP   

 



--------------------------------------------------------------------------------



 



SCHEDULE II
Commitments

                  Lenders   US Commitment   Canadian Commitment
Wells Fargo Foothill, LLC
  $ 50,000,000     $ 0  
HSBC Bank Canada
  $ 0     $ 15,000,000  
Amegy Bank N.A.
  $ 37,500,000     $ 0  
Comerica Bank
  $ 31,250,000     $ 0  
UBS Loan Finance LLC
  $ 6,250,000     $ 0  
Credit Suisse, Cayman Islands Branch
  $ 3,125,000     $ 0  
Citibank, N.A.
  $ 18,750,000     $ 0  
Natixis
  $ 12,500,000     $ 0  
Bank of Texas, N.A.
  $ 9,375,000     $ 0  
JPMorgan Chase Bank, N.A.
  $ 31,250,000     $ 0  
Bank of America, N.A.
  $ 25,000,000     $ 0  
TOTAL:
  $ 225,000,000     $ 15,000,000  

 



--------------------------------------------------------------------------------



 



ANNEX A TO THIRD AMENDMENT
 
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
dated as of December 6, 2006
Among
COMPLETE PRODUCTION SERVICES, INC.
as US Borrower,
INTEGRATED PRODUCTION SERVICES LTD.
as Canadian Borrower,
WELLS FARGO FOOTHILL, LLC
as US Administrative Agent, US Issuing Lender and US Swingline Lender,
HSBC BANK CANADA,
as Canadian Administrative Agent, Canadian Issuing Lender and Canadian Swingline
Lender,
and
THE LENDERS PARTY HERETO FROM TIME TO TIME
as Lenders
$240,000,000
WELLS FARGO FOOTHILL, LLC
as Lead Arranger
Amegy Bank N.A. and Comerica Bank
as Co-Documentation Agents
 
 





--------------------------------------------------------------------------------



 



Table of Contents

                      Page     ARTICLE I     DEFINITIONS AND ACCOUNTING TERMS  
  1  
 
           
Section 1.1
  Certain Defined Terms     1  
Section 1.2
  Computation of Time Periods     35  
Section 1.3
  Accounting Terms; Changes in GAAP     35  
Section 1.4
  Classes and Types of Advances     36  
Section 1.5
  Other Interpretive Provisions     36  
Section 1.6
  Exchange Rates; Currency Equivalents     37  
Section 1.7
  Agreed Currencies     37  
Section 1.8
  Change of Currency     38  
Section 1.9
  Several Obligations of Borrowers     38  
 
            ARTICLE II     CREDIT FACILITIES     38  
 
           
Section 2.1
  Commitments.     38  
Section 2.2
  Evidence of Indebtedness     42  
Section 2.3
  Letters of Credit     43  
Section 2.4
  Swingline Advances     50  
Section 2.5
  Bankers’ Acceptances     53  
Section 2.6
  Borrowings; Procedures and Limitations     55  
Section 2.7
  Prepayments; Defeasance     61  
Section 2.8
  Repayment     64  
Section 2.9
  Fees     64  
Section 2.10
  Interest     65  
Section 2.11
  Illegality     66  
Section 2.12
  Breakage Costs     67  
Section 2.13
  Increased Costs     67  
Section 2.14
  Payments and Computations     69  
Section 2.15
  Taxes     72  
Section 2.16
  Replacement of Lenders     74  
Section 2.17
  Settlement     75  
Section 2.18
  Method of Payment     76  
Section 2.19
  Crediting Payments     77  
Section 2.20
  Designated Account     77  
Section 2.21
  Maintenance of Loan Account; Statements of Obligations     77  
Section 2.22
  Optional Overadvances     77  
 
            ARTICLE III     CONDITIONS PRECEDENT     78  
 
           
Section 3.1
  Conditions Precedent to Effectiveness     78  
Section 3.2
  Conditions Precedent to Each Credit Extension     80  
Section 3.3
  Determinations Under Sections 3.1 and 3.2     81  
 
            ARTICLE IV     REPRESENTATIONS AND WARRANTIES     81  
 
           
Section 4.1
  Organization     81  
Section 4.2
  Authorization     81  
Section 4.3
  Enforceability     82  
Section 4.4
  Financial Condition     82  
Section 4.5
  Ownership and Liens; Real Property     82  
Section 4.6
  True and Complete Disclosure     82  
Section 4.7
  Litigation     83  
Section 4.8
  Compliance with Agreements     83  
Section 4.9
  Pension Plans     83  

-i-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

             
Section 4.10
  Environmental Condition     84  
Section 4.11
  Subsidiaries     84  
Section 4.12
  Investment Company Act     84  
Section 4.13
  Collateral Issues     84  
Section 4.14
  Taxes     85  
Section 4.15
  Permits, Licenses, etc     86  
Section 4.16
  Use of Proceeds     86  
Section 4.17
  Condition of Property; Casualties     86  
Section 4.18
  Insurance     86  
Section 4.19
  Labor Agreements     86  
Section 4.20
  OFAC     86  
Section 4.21
  Patriot Act     86  
 
            ARTICLE V     AFFIRMATIVE COVENANTS     87  
 
           
Section 5.1
  Organization     87  
Section 5.2
  Reporting     87  
Section 5.3
  Insurance     89  
Section 5.4
  Compliance with Laws     90  
Section 5.5
  Taxes     90  
Section 5.6
  Additional Guarantors     90  
Section 5.7
  Security     91  
Section 5.8
  Records; Inspection     91  
Section 5.9
  Maintenance of Property     91  
Section 5.10
  Location of Equipment; Collateral Access Agreements     92  
Section 5.11
  Material Real Properties     92  
 
            ARTICLE VI     NEGATIVE COVENANTS     92  
 
           
Section 6.1
  Debt     92  
Section 6.2
  Liens     93  
Section 6.3
  Investments     94  
Section 6.4
  Acquisitions     95  
Section 6.5
  Agreements Restricting Liens; Negative Pledge     95  
Section 6.6
  Use of Proceeds; Use of Letters of Credit     96  
Section 6.7
  Corporate Actions     96  
Section 6.8
  Sale of Assets     96  
Section 6.9
  Restricted Payments     97  
Section 6.10
  Affiliate Transactions     97  
Section 6.11
  Line of Business     98  
Section 6.12
  Hazardous Materials     98  
Section 6.13
  Compliance with ERISA     98  
Section 6.14
  Sale and Leaseback Transactions     98  
Section 6.15
  Controlled Investments     99  
Section 6.16
  Limitation on Hedging     99  
Section 6.17
  Capital Expenditures     99  
Section 6.18
  Fixed Charge Coverage Ratio     99  
Section 6.19
  Amendment of Permitted Subordinated Debt Terms     99  
Section 6.20
  Non-Guarantor Subsidiaries and Minority Investments     100  
Section 6.21
  Post-Closing Requirements     100  
 
            ARTICLE VII     DEFAULT AND REMEDIES     100  

ii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

             
Section 7.1
  Events of Default     100  
Section 7.2
  Optional Acceleration of Maturity     102  
Section 7.3
  Automatic Acceleration of Maturity     102  
Section 7.4
  Set-off     103  
Section 7.5
  Remedies Cumulative, No Waiver     103  
Section 7.6
  Application of Payments     104  
Section 7.7
  Currency Conversion After Maturity     106  
Section 7.8
  Effect of Maturity     106  
 
            ARTICLE VIII     THE ADMINISTRATIVE AGENTS AND ISSUING LENDERS    
106  
 
           
Section 8.1
  Appointment and Authority     106  
Section 8.2
  Rights as a Lender     106  
Section 8.3
  Exculpatory Provisions     107  
Section 8.4
  Reliance by Administrative Agent     107  
Section 8.5
  Delegation of Duties     108  
Section 8.6
  Resignation of Administrative Agent, Swingline Lender or Issuing Lender    
108  
Section 8.7
  Non-Reliance on Administrative Agent and Other Lenders     109  
Section 8.8
  No Other Duties, etc     109  
Section 8.9
  Collateral Matters     109  
Section 8.10
  Marshaling Rights of Lender Parties; Allocation of Losses     109  
Section 8.11
  Agency for Perfection     110  
Section 8.12
  Audits and Examination Reports; Confidentiality; Disclaimers by        
 
  Lenders; Other Reports and Information     110  
 
            ARTICLE IX     MISCELLANEOUS     110  
 
           
Section 9.1
  Expenses; Indemnity; Damage Waiver     110  
Section 9.2
  Waivers and Amendments     112  
Section 9.3
  Severability     113  
Section 9.4
  Survival of Representations and Obligations     113  
Section 9.5
  Successors and Assigns Generally     113  
Section 9.6
  Lender Assignments and Participations     113  
Section 9.7
  Notices, Etc     115  
Section 9.8
  Confidentiality     116  
Section 9.9
  Business Loans     117  
Section 9.10
  Usury Not Intended     117  
Section 9.11
  Usury Recapture     118  
Section 9.12
  Judgment Currency     118  
Section 9.13
  Payments Set Aside     119  
Section 9.14
  Governing Law; Submission to Jurisdiction     119  
Section 9.15
  Execution and Effectiveness     120  
Section 9.16
  Waiver of Jury     120  
Section 9.17
  USA PATRIOT ACT Notice     120  
Section 9.18
  Termination for Departing Lenders     120  
Section 9.19
  Third Party Secured Parties     121  
Section 9.20
  Cure of Defaulting Lender     121  

iii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

     
EXHIBITS:
   
 
   
Exhibit A
— Assignment and Assumption
Exhibit B
— Canadian Guaranty
Exhibit C
— INTENTIONALLY OMITTED
Exhibit D
— INTENTIONALLY OMITTED
Exhibit E
— Canadian Security Agreement
Exhibit F
— Compliance Certificate
Exhibit G-1
— Notice of Borrowing (US Facility)
Exhibit G-2
— Notice of Borrowing (Canadian Facility)
Exhibit H-1
— Notice of Conversion or Continuance (US Facility)
Exhibit H-2
— Notice of Conversion or Continuance (Canadian Facility)
Exhibit I
— US Mortgage
Exhibit J
— US Pledge Agreement
Exhibit K
— US Security Agreement
Exhibit L
— US Subsidiary Guaranty
 
   
SCHEDULES:
   
 
   
Schedule I
— Designated Account and US Administrative Agent’s Account
Schedule II
— Commitments
Schedule III
— Notice Information
Schedule 4.1
— Organizational Information
Schedule 4.10
— Environmental
Schedule 4.11
— Subsidiaries
Schedule 4.13(a)
— Intellectual Property
Schedule 4.13(c)
— Deposit Accounts / Securities Accounts
Schedule 4.13(e)
— Locations of Collateral
Schedule 4.19
— Labor Agreements
Schedule 5.2
— Collateral Reports
Schedule 5.11
— Owned Real Property Requirements
Schedule 6.1
— Existing Debt
Schedule 6.2
— Permitted Liens
Schedule 6.3
— Permitted Investments

iv



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     This SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of December 6,
2006 (as it may be further amended, supplemented, restated and otherwise
modified from time to time, the “Agreement”) is among (a) Complete Production
Services, Inc., a Delaware corporation (“US Borrower” or the “Company”), (b)
Integrated Production Services Ltd., a corporation governed by the laws of
Alberta, Canada (“Canadian Borrower”; together with the US Borrower, the
“Borrowers”), (c) the Lenders (as defined below), (d) Wells Fargo Foothill, LLC,
a Delaware limited liability company as US Swingline Lender (as defined below),
US Issuing Lender (as defined below), and as US Administrative Agent (as defined
below) for the Lenders, and (e) HSBC Bank Canada as Canadian Swingline Lender
(as defined below), Canadian Issuing Lender (as defined below), and as Canadian
Administrative Agent (as defined below) for the Lenders.
RECITALS
     A. The Borrowers, the US Administrative Agent, the US Issuing Lender, the
US Swingline Lender, the Canadian Administrative Agent, the Canadian Issuing
Lender, the Canadian Swingline Lender and the lenders party thereto, including
certain of the Lenders (the “Existing Lenders”) have previously executed and
delivered that certain Amended and Restated Credit Agreement dated as of
March 29, 2006 (the “Restated Agreement”).
     B. The Borrowers, the US Administrative Agent, the US Issuing Lender, the
US Swingline Lender, the Canadian Administrative Agent, the Canadian Issuing
Lender, the Canadian Swingline Lender and certain of the Existing Lenders
together with the other Lenders desire to amend and restate (but not extinguish)
the Restated Agreement in its entirety as hereinafter set forth through the
execution of this Agreement.
     C. It is the intention of the parties hereto that this Agreement is an
amendment and restatement of the Restated Agreement, not a new or substitute
credit agreement or novation of the Restated Agreement.
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the Borrowers, the US Administrative
Agent, the US Issuing Lender, the US Swingline Lender, the Canadian
Administrative Agent, the Canadian Issuing Lender, the Canadian Swingline Lender
and the Lenders, (i) do hereby agree that the Restated Agreement is amended and
restated (but not substituted or extinguished) in its entirety as set forth
herein, and (ii) do hereby further agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
Section 1.1 Certain Defined Terms. As used in this Agreement, the defined terms
set forth in the recitals above shall have the meanings set forth above and the
following terms shall have the following meanings (unless otherwise indicated,
such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
“3-Month LIBOR” means, for any day, the rate of interest equal to the
Eurocurrency Rate then in effect for delivery for a three (3) month period.
“Acceptable Security Interest” means a security interest which (a) exists in
favor of the Applicable Administrative Agent for its benefit and the ratable
benefit of the applicable Secured Parties, (b) is

 



--------------------------------------------------------------------------------



 



superior to all other security interests (other than the Permitted Liens),
(c) secures the Obligations or the Canadian Obligations, as applicable, (d) is
perfected other than with respect to equipment the ownership of which is
evidenced by a certificate of title, and (e) enforceable against the Credit
Party which created such security interest.
“Acceptance Fee” means a fee payable in Canadian Dollars by the Canadian
Borrower to the Canadian Administrative Agent for the account of a Canadian
Lender with respect to the acceptance of a B/A or the making of a B/A Equivalent
Advance on the date of such acceptance or loan, calculated on the face amount of
the B/A or the B/A Equivalent Advance at the rate per annum applicable on such
date as set forth in the column labeled “Eurocurrency Advances/BA Margin” in the
definition of “Applicable Margin” on the basis of the number of days in the
applicable Contract Period (including the date of acceptance and excluding the
date of maturity) and a year of 365 days (it being agreed that the rate per
annum applicable to any B/A Equivalent Advance is equivalent to the rate per
annum otherwise applicable to the discount relating to the Bankers’ Acceptance
which has been replaced by the making of such B/A Equivalent Advance pursuant to
Section 2.5).
“Account” means an account (as that term is defined in the UCC).
“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.
“Acquisition” means the purchase by the Company or any of its Subsidiaries of
any business, including the purchase of associated assets or operations or the
Equity Interests of a Person.
“Adjusted Base Rate” means, for any day, the fluctuating rate per annum of
interest equal to the greatest of (a) the Prime Rate in effect on such day,(b)
the Federal Funds Rate in effect on such day plus 0.5%, (c) a rate determined by
the US Administrative Agent to be the 3-Month LIBOR plus 1.0% and (d) 3.50%. Any
change in the Adjusted Base Rate due to a change in the Prime Rate, 3-Month
LIBOR or the Federal Funds Rate shall be effective on the effective date of such
change in the Prime Rate, 3-Month LIBOR or the Federal Funds Rate.
“Administrative Agent” means US Administrative Agent or Canadian Administrative
Agent.
“Administrative Agent’s Office” means, with respect to any currency, the
Applicable Administrative Agent’s address and, as appropriate, account as set
forth on Schedule III, or such other address or account with respect to such
currency as the Applicable Administrative Agent may from time to time notify to
the Applicable Borrower and the US Lenders or Canadian Lenders, as applicable.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Applicable Administrative Agent.
“Advance” means (a) a US Advance, (b) a Canadian Advance, (c) a US Swingline
Advance, and (d) a Canadian Swingline Advance.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreed Currency” means, subject to Section 1.7 and Section 1.8, (a) Dollars and
(b) any other Eligible Currency approved in accordance with Section 1.7. Any
amendment to this definition of “Agreed Currency” shall require the consent of
all US Lenders.

-2-



--------------------------------------------------------------------------------



 



“Applicable Administrative Agent” means (a) the US Administrative Agent, with
respect to the US Facility, US Security Documents, or US Collateral, and (b) the
Canadian Administrative Agent, with respect to the Canadian Facility, Canadian
Security Documents, or the Canadian Collateral.
“Applicable Borrower” means (a) the US Borrower, with respect to the US
Facility, and (b) the Canadian Borrower, with respect to the Canadian Facility.
“Applicable Issuing Lender” means (a) the US Issuing Lender or an Underlying
Issuer, with respect to US Letters of Credit, and (b) Canadian Issuing Lender,
with respect to the Canadian Letters of Credit.
“Applicable Margin” means, with respect to each Type of Advance, and the Letters
of Credit, the rate per annum set forth in the pricing grid below for the
relevant Type of such Advance based on the relevant Excess Availability Level
applicable at such time. The Applicable Margin for any Advance shall change when
and as the relevant Excess Availability Level changes. Notwithstanding the
Excess Availability Level, (a) Level II shall apply for the period from the
Third Amendment Effective Date to the six month anniversary date thereof, and
(b) Level III shall apply during the existence and continuance of any Event of
Default. If for any reason Excess Availability Amount shall be calculated
improperly, due to inaccurate reporting or otherwise, and the Applicable Margin
applied during any period is less than the Applicable Margin that should have
been applied, then the applicable Borrower shall promptly pay to the Applicable
Administrative Agent any additional interest that should have accrued during
such period. The foregoing shall survive any termination of this Agreement.

                              Applicable Margin                 Eurocurrency    
            Advances / BA Level   Excess Availability Amount   Base Rate
Advances   Margin
I
  Greater than or equal to $150,000,000     3.75 %     3.75 %
II
  Less than $150,000,000 but greater than or equal to $75,000,000     4.00 %    
4.00 %
III
  Less than $75,000,000     4.25 %     4.25 %

“Applicable Percentage” means:
     (a) with respect to the US Facility and any US Lender, (i) the ratio
(expressed as a percentage) of such Lender’s US Commitment at such time to the
aggregate US Commitments of the US Lenders at such time or (ii) if the US
Commitments have been terminated or expired, the ratio (expressed as a
percentage) of such US Lender’s aggregate outstanding US Advances at such time
to the total aggregate outstanding US Advances at such time;
     (b) with respect to the Canadian Facility and any Canadian Lender, (i) the
ratio (expressed as a percentage) of such Canadian Lender’s Canadian Commitment
at such time to the aggregate Canadian Commitments of the Canadian Lenders at
such time or (ii) if the Canadian Commitments have been terminated or expired,
the ratio (expressed as a percentage) of such Canadian Lender’s aggregate
outstanding Canadian Advances at such time to the total aggregate outstanding
Canadian Advances at such time; and
     (c) with respect to the Facilities as a whole and to any Lender, (i) the
ratio (expressed as a percentage) of such Lender’s Commitments at such time to
the aggregate Commitments of the Lenders at such time or (ii) if the Commitments
have been terminated or expired, the ratio (expressed as a

-3-



--------------------------------------------------------------------------------



 



percentage) of such Lender’s aggregate outstanding Advances at such time to the
total aggregate outstanding Advances at such time.
“Applicable Swingline Lender” means US Swingline Lender, with respect to US
Swingline Advances, or Canadian Swingline Lender, with respect to Canadian
Swingline Advances.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption executed by a
Lender and an Eligible Assignee and accepted by the US Administrative Agent, and
if under the Canadian Facility, also accepted by the Canadian Administrative
Agent, in substantially the form set forth in Exhibit A.
“Base Rate Advance” means a US Advance or a Canadian Advance denominated in
Dollars which bears interest based upon the Adjusted Base Rate or the Canadian
Base Rate, respectively.
“B/A Advance” means a B/A accepted and purchased by a Canadian Lender pursuant
to Section 2.5 or a B/A Equivalent Advance made by a Canadian Lender pursuant to
Section 2.5. For greater certainty, all provisions of this Agreement that are
applicable to Bankers’ Acceptances are also applicable, mutatis mutandis, to B/A
Equivalent Advances.
“B/A Equivalent Advance” shall have the meaning assigned to such term in
Section 2.5.
“B/A Borrowing” means a Borrowing comprised of one or more Bankers’ Acceptances
or, as applicable, B/A Equivalent Advance, as to which a single Contract Period
is in effect.
“Bankers’ Acceptance” and “B/A” means a non-interest bearing bill of exchange
denominated in Canadian Dollars, drawn by the Canadian Borrower, and accepted by
a Canadian Lender in accordance with this Agreement, and shall include a
depository bill within the meaning of the Depository Bills and Notes Act
(Canada) and a bill of exchange within the meaning of the Bills of Exchange Act
(Canada).
“Block Amount” means (a) with respect to the US Facility, $11,250,000 and
(b) with respect to the Canadian Facility, $1,250,000. Notwithstanding anything
herein to the contrary, (i) no direct or indirect changes to this definition of
“Block Amount” may be made to the extent and only to the extent that any such
change results in more credit being made available to the Canadian Borrower
based upon the Credit Amount, without the consent of the Canadian Majority
Lenders and the Canadian Administrative Agent and (ii) no direct or indirect
changes to this definition of “Block Amount” may be made to the extent and only
to the extent that any such change results in more credit being made available
to the US Borrower based upon the Credit Amount, without the consent of the US
Majority Lenders and the US Administrative Agent.
“Bond Issuance” means the issuance by the US Borrower of up to $650,000,000 of
Debt, which Debt (a) shall have (i) a scheduled maturity date that is no earlier
than December 6, 2016, (ii) maintenance and financial covenants and restrictions
that are no more restrictive in any material respect than those set forth in
this Agreement and the other Credit Documents as determined by the US
Administrative Agent, (iii) no restriction on the ability of the US Borrower or
any of its Subsidiaries to amend, modify or otherwise supplement this Agreement
or the other Credit Documents, (iv) no Lien securing such Debt, (v) no
restriction on the ability of the US Borrower or any of its Subsidiaries to
guarantee the Obligations or

-4-



--------------------------------------------------------------------------------



 



pledge assets as collateral security for the Obligations, and (vi) a bullet
repayment and not provide for scheduled amortization or mandatory prepayments
(other than amortization resulting from any mandatory prepayments required in
respect of such Debt in connection with the occurrence of an event of default
under such Debt, a change of control of the issuer (including a disposition of
all or substantially all of the assets of the US Borrower and its Subsidiaries,
a liquidation or dissolution of the US Borrower, or any event constituting a
Change of Control (as defined herein) or an asset sale by the issuer or a
Subsidiary thereof), (b) shall not otherwise cause the occurrence of a Default
or Event of Default after giving effect to the issuance of such Debt, and
(c) may be guaranteed by the Subsidiaries of the US Borrower, provided that no
Lien secures such guarantees and such Subsidiaries are Obligors.
“Borrowing” means a US Borrowing, Canadian Borrowing, or a B/A Borrowing.
“Borrowing Base Certificate” means, as applicable, the US Borrowing Base
Certificate or the Canadian Borrowing Base Certificate.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Legal Requirements of, or are
in fact closed in, the state where the US Administrative Agent’s Office with
respect to Obligations denominated in Dollars is located and:
     (a) if such day relates to any interest rate settings as to a Eurocurrency
Advance denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Advance, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Advance, means any such day on which dealings in deposits
in Dollars are conducted by and between banks in the London interbank eurodollar
market;
     (b) if such day relates to any interest rate settings as to a Eurocurrency
Advance denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Advance, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Advance, means a TARGET Day;
     (c) if such day relates to any interest rate settings as to a Eurocurrency
Advance denominated in a currency other than Dollars or Euro, means any such day
on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency;
     (d) if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Advance denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Advance (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency; and
     (e) if such day also relates to any fundings, disbursements, settlements
and payments under the Canadian Facility, means any such day on which banks are
not required or authorized by law to close in Calgary, Alberta Canada and
Toronto, Canada.
“Canadian Administrative Agent” means HSBC in its capacity as agent for the
Canadian Lenders pursuant to Article VIII and any successor agent pursuant to
Section 8.6; provided that the Canadian Administrative Agent shall at all times
be a Canadian resident for purposes of the ITA.

-5-



--------------------------------------------------------------------------------



 



“Canadian Advance” means (a) an advance by a Canadian Lender to the Canadian
Borrower as a part of a Borrowing pursuant to Section 2.1 and refers to either a
Canadian Base Rate Advance or a Eurocurrency Advance, and (b) a B/A accepted and
purchased by a Canadian Lender pursuant to Section 2.5 and B/A Equivalent
Advances made by a Canadian Lender pursuant to Section 2.5.
“Canadian Base Rate” means, on any day:
     (a) for Canadian Advances and Canadian Swingline Advances denominated in
Canadian Dollars, the rate per annum equal to the greatest of (i) the annual
rate of interest announced from time to time by the Canadian Administrative
Agent as its prime rate in effect at its principal office in Toronto, Ontario on
such day for determining interest rates on Canadian Dollar denominated
commercial loans made in Canada; (ii) the annual rate of interest equal to the
sum of (A) the CDOR Rate in effect on such day and (B) 1% and (iii) 3.50%, and
     (b) for Canadian Advances and Canadian Swingline Advances denominated in
Dollars, the rate per annum equal to the greatest of (i) the annual rate of
interest announced from time to time by the Canadian Administrative Agent as its
base rate in effect at its principal office in Toronto, Ontario on such day for
determining interest rates on Dollar denominated commercial loans made in
Canada, (ii) the Federal Funds Rate in effect on such day plus 1/2 of 1%, and
(iii) 3.50%. Each change in the Canadian Base Rate shall be effective on the
date such change is publicly announced as being effective.
“Canadian Base Rate Advance” means Canadian Base Rate (C$) Advance or Canadian
Base Rate (US$) Advance.
“Canadian Base Rate (C$) Advance” means a Canadian Advance in Canadian Dollars
that bears interest as provided in part (a) of the definition of Canadian Base
Rate.
“Canadian Base Rate (US$) Advance” means a Canadian Advance in Dollars that
bears interest as provided in part (b) of the definition of Canadian Base Rate.
“Canadian Benefit Plans” means all employee benefit plans of any nature or kind
whatsoever that are not Canadian Pension Plans and are maintained or contributed
to by the US Borrower or any of the Canadian Subsidiaries, in each case covering
employees in Canada.
“Canadian Borrowing” means a borrowing consisting of simultaneous Canadian
Advances of the same Type made by the Canadian Lenders pursuant to Section 2.1.
“Canadian Borrowing Base” means, as of any date of determination, the result of:
(a) 80% of the amount of Canadian Eligible Billed Accounts; plus
(b) if the Canadian Borrower has requested credit for Equipment under the
Canadian Borrowing Base, the lesser of (i) $15,000,000, and (ii) 80% times the
most recently determined Net Liquidation Percentage times the value (calculated
on a basis consistent with US Borrower’s historical accounting practices) of US
Borrower’s and the US Subsidiary Guarantors’ Equipment; minus
(c) the aggregate amount of reserves, if any, established by Canadian
Administrative Agent under Section 2.1(g).

-6-



--------------------------------------------------------------------------------



 



Notwithstanding anything herein to the contrary, no direct or indirect changes
to this definition of “Canadian Borrowing Base” may be made (including any
changes to the defined terms used in this definition), to the extent and only to
the extent that any such change results in more credit being made available to
Canadian Borrower based upon the Canadian Borrowing Base, without the consent of
all Canadian Lenders.
“Canadian Borrowing Base Certificate” means a certificate setting forth a
detailed calculation of the Canadian Borrowing Base in form and with details
reasonably satisfactory to the Canadian Administrative Agent.
“Canadian Cash Collateral Account” means a special cash collateral account
pledged to the Canadian Administrative Agent containing cash deposited pursuant
to the terms hereof to be maintained with the Administrative Agent in accordance
with Section 2.3.
“Canadian Collateral” means (a) all “Collateral”, “Pledged Collateral”, “Pledged
Accounts” and “Mortgaged Property” (as defined in each of the Canadian Mortgages
and the Canadian Security Agreements, as applicable) or similar terms used in
the Canadian Security Documents, and (b) all amounts contained in the Canadian
Borrower’s and Foreign Subsidiaries’ bank accounts.
“Canadian Commitment” means, for each Canadian Lender, the obligation of such
Lender to advance to Canadian Borrower the amount set opposite such Lender’s
name on Schedule II as its Canadian Commitment, or if such Lender has entered
into any Assignment and Assumption, set forth for such Lender as its Canadian
Commitment in the applicable Register, as such amount may be reduced, increased
or reallocated pursuant to Section 2.1; provided that, after the Maturity Date,
the Canadian Commitment for each Lender shall be zero; and provided further
that, the aggregate Canadian Commitments shall not exceed $25,000,000 at any
time without the consent of the US Administrative Agent and shall not exceed
$75,000,000 at any time without the consent of the US Administrative Agent and
the US Majority Lenders.
“Canadian Commitment Fee” means the fees required under Section 2.9(b).
“Canadian Dollars” and “C$” means the lawful money of Canada.
“Canadian Dollar Equivalent” shall mean, on any date of determination, with
respect to any amount in Dollars, the equivalent in Canadian Dollars of such
amount, determined by the Canadian Administrative Agent using the Exchange Rate
then in effect.
“Canadian Eligible Billed Accounts” means the Eligible Accounts of the Canadian
Borrower and each Canadian Subsidiary of the Canadian Borrower that is a
Guarantor with respect to which (i) the goods giving rise to such Account have
been shipped and billed to the Account Debtor, or (ii) the services giving rise
to such Account have been performed and billed to the Account Debtor.
“Canadian Equipment Credit Amount” means, if the Canadian Borrower has requested
credit for Equipment under the Canadian Borrowing Base, the amount of credit
given to the Canadian Borrowing Base under clause (b) of the definition of
“Canadian Borrowing Base.”
“Canadian Facility” means, collectively, (a) the revolving credit facility
described in Section 2.1(b) and Section 2.5, (b) the discretionary swing line
subfacility provided by the Canadian Swingline Lender described in Section 2.4
and (c) the letter of credit subfacility provided by the Canadian Issuing Lender
described in Section 2.3.

-7-



--------------------------------------------------------------------------------



 



“Canadian Guaranty” means, individually and collectively, the guarantees,
substantially in the form of Exhibit B or such other form reasonably acceptable
to the Guarantor executing such and the Administrative Agents, and made by the
Company or a Foreign Subsidiary Guarantor in favor of the Canadian
Administrative Agent for the benefit of the Canadian Secured Parties.
“Canadian Issuing Lender” means HSBC, in its capacity as the Canadian Lender
that issues Canadian Letters of Credit pursuant to the terms of this Agreement.
“Canadian Lender Party” has the meaning set forth in Section 2.15(f).
“Canadian Lenders” means Lenders having a Canadian Commitment or if such
Canadian Commitments have been terminated, Lenders that are owed Canadian
Advances. Each Canadian Lender at all times shall be a Canadian Resident Lender
and shall be a Schedule I Bank, a Schedule II Bank or a Schedule III Bank.
“Canadian Letter of Credit” means any standby or commercial letter of credit
issued by the Canadian Issuing Lender for the account of the Canadian Borrower
or any Guarantor pursuant to the terms of this Agreement, in such form as may be
agreed by the Canadian Borrower and the Canadian Issuing Lender.
“Canadian Letter of Credit Application” means the Canadian Issuing Lender’s
standard form letter of credit application for standby or commercial letters of
credit which has been executed by the Canadian Borrower and accepted by the
Canadian Issuing Lender in connection with the issuance of a Canadian Letter of
Credit.
“Canadian Letter of Credit Documents” means all Canadian Letters of Credit,
Canadian Letter of Credit Applications and amendments thereof, and agreements,
documents, and instruments entered into in connection therewith or relating
thereto.
“Canadian Letter of Credit Exposure” means, at the date of its determination by
the Canadian Administrative Agent, the aggregate outstanding undrawn amount of
Canadian Letters of Credit plus the aggregate unpaid amount of all of the
Canadian Borrower’s payment obligations under drawn Canadian Letters of Credit.
“Canadian Letter of Credit Extension” means, with respect to any Canadian Letter
of Credit, the issuance thereof or extension of the expiry date thereof, or the
increase of the amount thereof.
“Canadian Letter of Credit Maximum Amount” means C$2,500,000.00; provided that,
on and after the Maturity Date, the Canadian Letter of Credit Maximum Amount
shall be zero.
“Canadian Letter of Credit Obligations” means all obligations of the Canadian
Borrower under this Agreement in connection with the Canadian Letters of Credit.
“Canadian Majority Lenders” means (a) at any time when there are more than two
Canadian Lenders, two or more Canadian Lenders holding at least 51% of the sum
of the unutilized Canadian Commitments plus the Canadian Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participation in
the Canadian Letter of Credit Obligations and Canadian Swingline Advances being
deemed “held” by such Canadian Lender for purposes of this definition); and
(b) at any time when there are one or two Canadian Lenders, all Canadian
Lenders.

-8-



--------------------------------------------------------------------------------



 



“Canadian Mortgages” means each land mortgage in form and substance reasonably
acceptable to the Canadian Borrower and the Administrative Agents and executed
by the Canadian Borrower or any Foreign Subsidiary of the Company to secure all
or a portion of the Canadian Obligations.
“Canadian Note” means a promissory note of the Canadian Borrower payable to the
order of a Canadian Lender in the amount of such Lender’s Canadian Commitment,
in the form provided by the Canadian Administrative Agent and acceptable to the
Canadian Borrower.
“Canadian Obligations” means the Obligations owing by the Canadian Borrower.
“Canadian Outstandings” means, as of the date of determination, the sum of
(a) the Dollar Equivalent of the aggregate outstanding amount of all Canadian
Advances plus (b) the Dollar Equivalent of the Canadian Letter of Credit
Exposure plus (c) the Dollar Equivalent of the aggregate outstanding amount of
all Canadian Swingline Advances.
“Canadian Pension Plans” means each plan that is considered to be a pension plan
for the purposes of any applicable pension benefits standards statute and/or
regulation in Canada established, maintained or contributed to by the Canadian
Borrower or any of the Canadian Subsidiaries for its employees or former
employees.
“Canadian Resident Lender” has the meaning set forth in Section 2.15(f).
“Canadian Secured Parties” means the Canadian Administrative Agent, the Canadian
Lenders, the Canadian Issuing Lender, the Canadian Swingline Lender, and Swap
Counterparties who are owed any Canadian Obligations.
“Canadian Security Agreement” means, individually and collectively, the security
agreements, substantially in the form of Exhibit E, entered into by the Canadian
Borrower or a Foreign Subsidiary Guarantor, as grantor, and the Canadian
Administrative Agent for the benefit of the Canadian Secured Parties.
“Canadian Security Documents” means the Canadian Mortgages, Canadian Security
Agreement, and each other Security Document to which the Canadian Borrower or
any US Subsidiary Guarantor or Foreign Subsidiary Guarantor is a party and that
purports to grant a Lien in the assets of any such Person in favor of the
Canadian Administrative Agent for the benefit of the Canadian Secured Parties.
“Canadian Subsidiaries” means the Subsidiaries organized under the laws of
Canada or any province, territory or other political subdivision thereof.
“Canadian Swingline Advance” means an advance by the Canadian Swingline Lender
to the Canadian Borrower pursuant to Section 2.4.
“Canadian Swingline Amount” means, for the Canadian Swingline Lender,
C$5,000,000 or such greater amount as agreed to by the Canadian Swingline Lender
in its sole discretion; provided that, on and after the Maturity Date, the
Canadian Swingline Amount shall be zero.
“Canadian Swingline Lender” means HSBC.
“Canadian Swingline Note” means a promissory note made by the Canadian Borrower
payable to the order of the Canadian Swingline Lender in the form provided by
the Canadian Administrative Agent and acceptable to the Canadian Borrower.

-9-



--------------------------------------------------------------------------------



 



“Canadian Swingline Payment Date” means the Maturity Date.
“Canadian Withholding Tax” has the meaning set forth in Section 2.15(f).
“Capital Expenditures” for any Person and period of its determination means,
without duplication, the aggregate of all expenditures and costs (whether paid
in cash or accrued as liabilities during that period and including that portion
of Capital Leases which is capitalized on the balance sheet of such Person) of
such Person during such period that, in conformity with GAAP, are required to be
included in or reflected by the property, plant, or equipment or similar fixed
asset accounts reflected in the balance sheet of such Person.
“Capital Leases” means, for any Person, any lease of any Property by such Person
as lessee which would, in accordance with GAAP, be required to be classified and
accounted for as a capital lease on the balance sheet of such Person.
“Cash Collateral Account” means the US Cash Collateral Account or the Canadian
Cash Collateral Account.
“CDOR Rate” means, for each day in any period, the annual rate of interest that
is the rate based on an average rate applicable to Canadian Dollar bankers’
acceptances for a term equal to the term of the relevant Contract Period (or for
a term of 30 days for purposes of determining the Canadian Base Rate) appearing
on the Reuters Screen CDOR Page at approximately 10:00 a.m. (Toronto, Ontario
time), on such date, or if such date is not a Business Day, on the immediately
preceding Business Day; provided that if such rate does not appear on the
Reuters Screen CDOR Page on such date as contemplated, then the CDOR Rate on
such date shall be the arithmetic average of the Discount Rate quoted by each
Schedule II/III Reference Bank (determined by the Canadian Administrative Agent
as of 10:00 a.m. (Toronto, Ontario time) on such date) that would be applicable
to Canadian Dollar bankers’ acceptances for the relevant period quoted by such
bank as of 10:00 a.m. (Toronto, Ontario time) on such date or, if such date is
not a Business Day, on the immediately preceding Business Day.
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.
“Change in Control” means the occurrence of any of the following events: (a) the
Company ceases to own, either directly or indirectly, 100% of the Equity
Interest in any Subsidiary other than as a result of a sale of asset or merger
permitted under Section 6.7 or Section 6.8; (b) any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, but excluding any employee benefit plan of such person or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) other than SCF becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 35%
or more of the equity securities of the Company entitled to vote for members of
the board of directors or equivalent governing body of the Company on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right), or
(c) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or

-10-



--------------------------------------------------------------------------------



 



nomination at least a majority of that board or equivalent governing body or
(iii) whose election or nomination to that board or other equivalent governing
body was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
“Class” has the meaning set forth in Section 1.4.
“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
and published interpretations thereof.
“Collateral” means, collectively, all of the US Collateral and the Canadian
Collateral.
“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Company’s or its Subsidiaries’ books and records, Equipment, or Inventory, in
each case, in form and substance reasonably satisfactory to the Applicable
Administrative Agent.
“Collateralization” means (a) with respect to Letter of Credit Obligations,
either (i) providing cash collateral (pursuant to documentation reasonably
satisfactory to Applicable Administrative Agent, including provisions that
specify that the Letter of Credit fee and all usage charges set forth in the
Agreement will continue to accrue while the Letters of Credit are outstanding)
to be held by Applicable Administrative Agent for the benefit of the applicable
Lenders in an amount equal to 105% of Letter of Credit Exposure related to
Letters of Credit denominated in Dollars and 115% of the Letter of Credit
Exposure related to Letters of Credit denominated in any Foreign Currency,
(ii) causing the Letters of Credit to be returned to the Applicable Issuing
Lender, or (iii) providing Applicable Administrative Agent with a standby letter
of credit, in form and substance reasonably satisfactory to such Administrative
Agent, from a commercial bank acceptable to such Administrative Agent (in its
sole discretion) in an amount equal to 105% of Letter of Credit Exposure related
to Letters of Credit denominated in Dollars and 115% of the Letter of Credit
Exposure related to Letters of Credit denominated in any Foreign Currency (it
being understood that the Letter of Credit fee and all usage charges set forth
in the Agreement will continue to accrue while the Letters of Credit are
outstanding and that any such fees that accrue must be an amount that can be
drawn under any such standby letter of credit), and (b) with respect to
Obligations owing to Swap Counterparties under Hedging Arrangements, providing
cash collateral (pursuant to documentation reasonably satisfactory to US
Administrative Agent) to be held by US Administrative Agent for the benefit of
such Swap Counterparties in an amount determined by US Administrative Agent as
sufficient to satisfy the reasonably estimated credit exposure with respect to
the then existing such Obligations.
“Commitment Fee” means the Canadian Commitment Fee or the US Commitment Fee.
“Commitments” means, as to any Lender, its US Commitment or Canadian Commitment,
if applicable.
“Company” has the meaning set forth in the recitals.

-11-



--------------------------------------------------------------------------------



 



“Compliance Certificate” means a compliance certificate executed by an
authorized officer of the Company or such other Person as required by this
Agreement in substantially the same form as Exhibit F that shall include a
certification by an authorized officer of the Company that no Default has
occurred and is continuing.
“Computation Date” means (a) the Effective Date and (b) so long as any
outstanding Credit Extension under any Facility is denominated in a Foreign
Currency, (i) the last Business Day of each calendar quarter, (ii) the date of
any proposed Credit Extension if the US Administrative shall determine or the US
Majority Lenders shall require, (iii) the date of any reduction or reallocation
of Commitments pursuant to Sections 2.1(c) or (d), (iv) if any such Credit
Extensions are under the US Facility, such additional dates as the US
Administrative Agent shall determine or the US Majority Lenders shall require,
and (v) if any such Credit Extensions are under the Canadian Facility, such
additional dates as the Canadian Administrative Agent shall determine or the
Canadian Majority Lenders shall require.
“Contract Period” means the term of a B/A Advance selected by the Canadian
Borrower in accordance with Section 2.5, commencing on the date of such B/A
Advance and expiring on a Business Day which shall be either 30 days, 60 days,
90 days or 180 days thereafter, provided that (a) subject to clause (b) below,
each such period shall be subject to such extensions or reductions as may be
reasonably determined by the Canadian Administrative Agent to ensure that each
Contract Period shall expire on a Business Day, and (b) no Contract Period shall
extend beyond the Maturity Date.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to the US Administrative Agent, executed and delivered by the
Company or one of its Subsidiaries, US Administrative Agent, and the applicable
securities intermediary (with respect to a securities account) or bank (with
respect to a deposit account).
“Controlled Group” means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Company or any Subsidiary (as applicable), are treated as a
single employer under Section 414 of the Code.
“Convert”, “Conversion” and “Converted” each refers to (a) a conversion of US
Advances of one Type into US Advances of another Type pursuant to
Sections 2.6(b) and (c), (b) a conversion of B/A Advances into Canadian Base
Rate Advances pursuant to Sections 2.6(b) and (c), or (c) a conversion of
Canadian Base Rate Advances into B/A Advances pursuant to Sections 2.6(b) and
(c) and Section 2.5.
“Credit Amount” means, as of any date of determination (a) with respect to the
US Facility, an amount equal to the (i) lesser of the US Borrowing Base and the
aggregate US Commitments, in each case, as in effect at such time, minus
(ii) the Block Amount, and (b) with respect to the Canadian Facility, an amount
equal to (i) the lesser of the Canadian Borrowing Base and the aggregate
Canadian Commitments, in each case, as in effect at such time, minus, (ii) the
Block Amount.
“Credit Documents” means this Agreement, the Notes, the Letter of Credit
Documents, the Guaranties, the Notices of Borrowing, the Notices of Conversion,
the Security Documents, the Fee Letter, and each other agreement, instrument, or
document executed at any time in connection with this Agreement.
“Credit Extension” means an Advance or a Letter of Credit Extension.

-12-



--------------------------------------------------------------------------------



 



“Credit Parties” means the Borrowers and the Guarantors.
“Custodial Agreement” means a custodial agreement, in form and substance
reasonably acceptable to the US Administrative Agent, whereby the US
Administrative Agent appoints certain employees of the US Borrower and its
Subsidiaries to serve as the custodians thereunder and pursuant to which such
employees shall act as agents for and on behalf of the US Administrative Agent
as the secured party in connection with Collateral that are certificated.
“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation (other than Obligations under Hedging
Arrangements) owed at the end of such day.
“Debt” means, for any Person, without duplication: (a) indebtedness of such
Person for borrowed money, including, without limitation, the face amount of any
letters of credit supporting the repayment of indebtedness for borrowed money
issued for the account of such Person and obligations under letters of credit,
banker’s acceptances, and agreements relating to the issuance of letters of
credit or acceptance financing, including Letters of Credit; (b) obligations of
such Person evidenced by bonds, debentures, notes or other similar instruments;
(c) obligations of such Person to pay the deferred purchase price of property,
services, or Acquisitions (including, without limitation, any earn-out
obligations, contingent obligations, or other similar obligations associated
with such purchase, and including obligations that are non-recourse to the
credit of such Person but are secured by the assets of such Person, but
excluding trade accounts payable); (d) obligations of such Person as lessee
under Capital Leases and obligations of such Person in respect of synthetic
leases; (e) obligations of such Person under any Hedging Arrangement (except
that such obligations shall not constitute Debt for purposes of the calculations
for compliance under Sections 6.18); (f) obligations of such Person owing in
respect of redeemable preferred stock of such Person; (g) obligations of such
Person under direct or indirect guaranties in respect of, and obligations
(contingent or otherwise) of such Person to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (a) through (f) above;
and (h) indebtedness or obligations of others of the kinds referred to in
clauses (a) through (g) secured by any Lien on or in respect of any Property of
such Person.
“Debtor Relief Laws” means (a) the Bankruptcy Code of the United States, (b) the
Bankruptcy and Insolvency Act (Canada), (c) the Companies’ Creditors Arrangement
Act (Canada) and (d) all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.
“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.
“Defaulting Lender” means, at any time, a Lender as to which either
Administrative Agent has notified the applicable Borrower that (i) such Lender
has failed for three or more Business Days to comply with its obligations under
this Agreement to make an Advance or make a payment to an Issuing Lender in
respect of funding its participation in Letters of Credit or Swingline Advance
(each a “funding obligation”), (ii) such Lender has notified either
Administrative Agent, or has stated publicly, that it will not comply with any
such funding obligation hereunder, or has defaulted on its funding obligations
under any other loan agreement or credit agreement or other similar/other
financing agreement and fails, within ten Business Days after written request by
the applicable Administrative Agent, to confirm unconditionally in writing that
it will comply with the terms of this Agreement relating to its prospective
funding obligations, (iii) such Lender has, for three or more Business Days,
failed to confirm in writing to either Administrative Agent, in response to a
written request of such Administrative Agent, that it will comply with its
funding obligations hereunder, or (iv) a Lender Insolvency Event has occurred
and is continuing with respect to

-13-



--------------------------------------------------------------------------------



 



such Lender. Any determination that a Lender is a Defaulting Lender under
clauses (i) through (iv) above will be made by the Applicable Administrative
Agent in its sole discretion acting in good faith. The Applicable Administrative
Agent will promptly send to all parties hereto a copy of any notice to the
Borrowers provided for in this definition.
“Deficiency” has the meaning specified therefor in Section 2.7(c)(vii) of the
Agreement.
“Designated Account” means the deposit account of US Borrower identified on
Schedule I.
“Designated Currency” means, (a) for Eurocurrency Advances under the US
Facility, the Agreed Currency which is designated for such Eurocurrency
Advances, (b) for US Base Rate Advances, Dollars, (c) for US Swingline Advances
and US Letters of Credit, Dollars, (d) for Canadian Swingline Advances, Canadian
Dollars, (e) for B/As and B/A Equivalent Advances, Canadian Dollars, (f) for
Eurocurrency Advances under the Canadian Facility, Dollars or Canadian Dollars,
(g) for Canadian Base Rate (C$) Advances, Canadian Dollars, (h) for Canadian
Base Rate (US$) Advances, Dollars, and (i) for Canadian Letters of Credit,
Canadian Dollars or Dollars as designated by the Canadian Borrower.
“Dilution” means, as of any date of determination, the greater of (a) a
percentage, based upon the experience of the immediately prior 90 consecutive
days, that is the result of dividing the Dollar amount of (i) bad debt
write-downs, discounts, advertising allowances, credits, or other dilutive items
with respect to the applicable Accounts during such period, by (ii) billings
with respect to such Accounts during such period, and (b) a percentage, based
upon the experience of the immediately prior 360 consecutive days, that is the
result of dividing the Dollar amount of (i) bad debt write-downs, discounts,
advertising allowances, credits, or other dilutive items with respect to the
applicable Accounts during such period, by (ii) billings with respect to such
Accounts during such period; provided that, Accounts owing as of the Third
Amendment Effective Date from the Account Debtor identified by the US Borrower
to the US Administrative Agent on or prior to the Third Amendment Effective Date
shall not be included in the calculation of Dilution.
“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts of the applicable Credit
Party by 1 percentage point for each percentage point by which Dilution is in
excess of 5.00%.
“Discount Proceeds” means for any B/A (or, as applicable, any B/A Equivalent
Advance), an amount (rounded to the nearest whole cent, and with one-half of one
cent being rounded up) calculated on the applicable Borrowing date by
multiplying:
(a) the face amount of the B/A (or, as applicable, any B/A Equivalent Advance);
by
(b) the quotient of one divided by the sum of one plus the product of:
     (i) the Discount Rate (expressed as a decimal) applicable to such B/A (or,
as applicable, any B/A Equivalent Advance), and
     (ii) a fraction, the numerator of which is the number of days in the
Contract Period of the B/A (or, as applicable, any B/A Equivalent Advance) and
the denominator of which is 365,
with such quotient being rounded up or down to the fifth decimal place and
.000005 being rounded up.
“Discount Rate” means (a) with respect to any Canadian Lender that is a
Schedule I Bank, as applicable to a B/A being purchased by such Lender on any
day, the CDOR Rate; and (b) with respect to any Canadian Lender that is not a
Schedule I Bank, as applicable to a B/A being purchased by such Lender on any
day, the lesser of (A) the CDOR Rate plus 10 basis points (0.10%), and (B) the
average (as

-14-



--------------------------------------------------------------------------------



 



determined by the Canadian Administrative Agent in good faith) of the respective
percentage discount rates (expressed to two decimal places and rounded upward,
if not in an increment of 1/100th of 1%, to the nearest 0.01%) quoted by the
Schedule II/III Reference Banks as the percentage discount rates at which the
Schedule II/III Reference Banks would, in accordance with their normal market
practices, at or about 10:00 a.m. (Standard Time) on such date, be prepared to
purchase bankers’ acceptances accepted by the Schedule II/III Reference Banks
having a face amount and term comparable to the face amount and term of such
B/A.
“Dollars” and “$” means lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Foreign Currency, the equivalent amount thereof in Dollars as
determined by the Applicable Administrative Agent or the Applicable Issuing
Lender, as the case may be, at such time on the basis of the Exchange Rate
(determined in respect of the most recent Computation Date) for the purchase of
Dollars with such Foreign Currency.
“Domestic Proceeds” means all casualty insurance or condemnation proceeds
received by the Company or any Subsidiary which do not constitute Foreign
Proceeds.
“Domestic Subsidiary” means, with respect to any Person, any of its Subsidiaries
that is incorporated or organized under the laws of the United States, any State
thereof or the District of Columbia.
“EBITDA” means, without duplication, for any Person, the sum of (a) such
Person’s consolidated Net Income for such period plus (b) to the extent deducted
in determining such Person’s consolidated Net Income, Interest Expense, taxes,
depreciation, amortization and other non-cash charges for such period; provided
that such EBITDA shall be subject to pro forma adjustments for Acquisitions and
Nonordinary Course Asset Sales assuming that such transactions had occurred on
the first day of the determination period, which adjustments shall be made in
accordance with the guidelines for pro forma presentations set forth by the SEC.
“Effective Date” means the date of this Agreement.
“Eligible Accounts” means those Accounts created by (a) with respect to the US
Facility, the US Borrower and the US Subsidiary Guarantors and (b) with respect
to the Canadian Facility, the Canadian Borrower and the Canadian Subsidiaries,
in each case, arising in the ordinary course of its business, out of such
Person’s sale of goods or rendition of services, that comply with each of the
representations and warranties respecting Eligible Accounts made in the Credit
Documents, and that are not excluded as ineligible by virtue of one or more of
the excluding criteria set forth below; provided, however, that such criteria
may be revised from time to time by Applicable Administrative Agent in such
Administrative Agent’s Permitted Discretion to address the results of any audit
performed by such Administrative Agent from time to time after the Third
Amendment Effective Date. In determining the amount to be included, Eligible
Accounts shall be calculated net of customer deposits and unapplied cash.
Eligible Accounts shall not include the following:
     (a) Accounts that the Account Debtor has failed to pay within 90 days of
original invoice date or Accounts that the Account Debtor has failed to pay
within 60 days of due date or Accounts with selling terms of more than 45 days,
     (b) Accounts owed by an Account Debtor (or its Affiliates) where 50% or
more of all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,

-15-



--------------------------------------------------------------------------------



 



     (c) Accounts with respect to which the Account Debtor is an Affiliate of
any Borrower or an employee or agent of any Borrower or any Affiliate of any
Borrower,
     (d) Accounts arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by the Account Debtor may be conditional,
     (e) Accounts that are not payable in Dollars,
     (f) Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States or in Canada, or
(ii) is not organized under the laws of the United States or any state thereof
(or in the case of the Canadian Facility, is not organized under the laws of
Canada), or (iii) is the government of any foreign country or sovereign state,
or of any state, province, municipality, or other political subdivision thereof,
or of any department, agency, public corporation, or other instrumentality
thereof, unless (y) the Account is supported by an irrevocable letter of credit
reasonably satisfactory to Applicable Administrative Agent (as to form,
substance, and issuer or domestic confirming bank) that has been delivered to
such Administrative Agent and is directly drawable by such Administrative Agent,
or (z) the Account is covered by credit insurance in form, substance, and
amount, and by an insurer, reasonably satisfactory to such Administrative Agent,
     (g) Accounts with respect to which the Account Debtor is either (i) the
United States, or Canada, or any department, agency, or instrumentality of the
United States or of Canada (exclusive, however, of Accounts with respect to
which US Borrower has complied, to the reasonable satisfaction of US
Administrative Agent, with the Assignment of Claims Act, 31 USC §3727), (ii) any
state, district or territory of the United States; or (iii) any province or
territory of Canada,
     (h) Accounts with respect to which the Account Debtor is a creditor of any
Credit Party or any Subsidiary, has or has asserted a right of setoff, or has
disputed its obligation to pay all or any portion of the Account, to the extent
of such claim, right of setoff, or dispute,
     (i) Accounts with respect to an Account Debtor whose total obligations
owing to Applicable Borrower exceed 15% (such percentage, as applied to a
particular Account Debtor, being subject to reduction by the Applicable
Administrative Agent in its Permitted Discretion if the creditworthiness of such
Account Debtor deteriorates) of all Eligible Accounts for such Facility, to the
extent of the obligations owing by such Account Debtor in excess of such
percentage; provided, however, that, in each case, the amount of Eligible
Accounts that are excluded because they exceed the foregoing percentage shall be
determined by Applicable Administrative Agent based on all of the otherwise
Eligible Accounts prior to giving effect to any eliminations based upon the
foregoing concentration limit,
     (j) Accounts with respect to which the Account Debtor is subject to any
proceedings under or pursuant to any Debtor Relief Laws, is not Solvent, has
gone out of business, or as to which any Credit Party or Subsidiary has received
notice of an imminent proceedings under or pursuant to any Debtor Relief Laws or
a material impairment of the financial condition of such Account Debtor,
     (k) Accounts, the collection of which, Applicable Administrative Agent, in
its Permitted Discretion, believes to be doubtful by reason of the Account
Debtor’s financial condition,
     (l) Accounts that are not subject to a valid and perfected first priority
Lien in favor of the Applicable Administrative Agent,

-16-



--------------------------------------------------------------------------------



 



     (m) Accounts with respect to which the Account Debtor is a Sanctioned
Person or Sanctioned Entity, or
     (n) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
applicable Credit Party of the subject contract for goods or services.
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the US Administrative Agent and the US Issuing Lender (and any Underlying
Issuers) in the case of any assignment of a US Commitment, (ii) the Canadian
Administrative Agent in the case of any assignment of a Canadian Commitment,
(iii) unless an Event of Default has occurred and is continuing at the time any
assignment is effected in accordance with Section 9.6, the US Borrower with
respect to any assignment of a US Commitment, and (iv) unless an Event of
Default has occurred and is continuing at the time any assignment is effected in
accordance with Section 9.6, the Canadian Borrower with respect to any
assignment of a Canadian Commitment (each such approval not to be unreasonably
withheld or delayed); provided, however, that neither the Company nor an
Affiliate of the Company shall qualify as an Eligible Assignee; and provided
further, however, that in the case of any assignment of a Canadian Commitment,
such Lender must also satisfy Section 2.15(f).
“Eligible Currency” means any Foreign Currency provided that: (a) quotes for
loans in such currency are available in the London interbank deposit market;
(b) such currency is freely transferable and convertible into Dollars in the
London foreign exchange market, (c) no approval of a Governmental Authority in
the country of issue of such currency is required to permit use of such currency
by any applicable Lender or Applicable Issuing Lender for making loans or
issuing letters of credit, or honoring drafts presented under letters of credit
in such currency, and (d) there is no restriction or prohibition under any
applicable Legal Requirements against the use of such currency for such
purposes.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environment” or “Environmental” shall have the meanings set forth in 42 U.S.C.
9601(8) (1988).
“Environmental Claim” means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the Occupational Safety and
Health Acts or similar laws or requirements relating to health or safety of
employees) which seeks to impose liability under any Environmental Law.
“Environmental Law” means all federal, state, and local laws, rules,
regulations, ordinances, orders, decisions, agreements, and other requirements,
including common law theories, now or hereafter in effect and relating to, or in
connection with the Environment, health, or safety, including without limitation
CERCLA, relating to (a) pollution, contamination, injury, destruction, loss,
protection, cleanup, reclamation or restoration of the air, surface water,
groundwater, land surface or subsurface strata, or other natural resources;
(b) solid, gaseous or liquid waste generation, treatment, processing, recycling,
reclamation, cleanup, storage, disposal or transportation; (c) exposure to
pollutants, contaminants, hazardous, medical infections, or toxic substances,
materials or wastes; (d) the safety or health of employees; or (e) the
manufacture, processing, handling, transportation, distribution in commerce,
use, storage or disposal of hazardous, medical infections, or toxic substances,
materials or wastes.
“Environmental Permit” means any permit, license, order, approval, registration
or other authorization under Environmental Law.

-17-



--------------------------------------------------------------------------------



 



“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“Equipment” means equipment (as that term is defined in the UCC).
“Equity Interest” means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.
“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
“Eurocurrency Advance” means a US Advance or a Canadian Advance that bears
interest based upon the Eurocurrency Rate (other than Advances that bear
interest based upon the 3-Month LIBOR).
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board as in effect from time to time.
“Eurocurrency Rate” means (a) for the Interest Period for each Eurocurrency
Advance comprising the same Borrowing, the interest rate per annum (rounded
upward to the nearest whole multiple of 1/100 of 1%) equal to the London
interbank offered rate for deposits in such Designated Currency appearing on
Reuters Screen FRBD as of 11:00 a.m. (London, England time) two Business Days
prior to the first day of such Interest Period, and having a maturity equal to
such Interest Period), and if such rate is not available at such time for any
reason, then the rate determined by the Applicable Administrative Agent to be
the rate at which deposits in the Designated Currency for delivery on the first
day of such Interest Period in immediately available funds in the approximate
amount of the Eurocurrency Advance being made, continued or converted by the
Applicable Administrative Agent and with a term equivalent to such Interest
Period would be offered by the Applicable Administrative Agent’s London Branch
(or other branch or Affiliate of the Applicable Administrative Agent) to major
banks in the London or other offshore interbank market for such currency at
their request at approximately 11:00 a.m. (London time) two Business Days prior
to the commencement of such Interest Period, and (b) for purposes of the
“3-Month LIBOR”, the rate per annum for Dollar deposits quoted by Wells Fargo
for the purpose of calculating effective rates of interest for loans making
reference to the “3-Month LIBOR” or such other nomenclature, as the inter-bank
offered rate in effect from time to time for delivery of funds for three
(3) months in amounts approximately equal to the principal amount of the
applicable Advances; provided that, the quotation by Wells Fargo may be based
upon such offers or other market indicators of the inter-bank market as Wells
Fargo in its discretion deems appropriate including, but not limited to, the
rate determined under the following clause (a) above.
“Event of Default” has the meaning specified in Section 7.1.
“Excess Availability Amount” means, as of any date of determination, the amount
by which (a) the Credit Amount then in effect for the US Facility exceeds
(b) the US Outstandings.
“Excess Availability Level” means the applicable category (being Level I, Level
II or Level III) of pricing criteria contained in the definition of “Applicable
Margin”, which is based on, at date of determination, the daily average Excess
Availability Amount for the fiscal quarter period ended immediately prior to
such date of determination.
“Exchange Rate” means, on any Business Day, (a) with respect to any calculation
of the Dollar Equivalent with respect to any Foreign Currency on such date or
any calculation of the Foreign Currency Equivalent on such date, the rate at
which such Foreign Currency may be exchanged into Dollars or

-18-



--------------------------------------------------------------------------------



 



Dollars may be exchanged into such Foreign Currency, as set forth on such date
on the relevant FWDS Series Reuters currency page at or about 11:00 a.m.
Houston, Texas time on such date and (b) with respect to any calculation of the
Canadian Dollar Equivalent, the rate at which Dollars may be exchanged into
Canadian Dollars, as set forth on such date on the relevant FWDS Series Reuters
currency page at or about 11:00 a.m. Houston, Texas time on such date. In the
event that such rate does not appear on any such Reuters page, the “Exchange
Rate” with respect to such Foreign Currency (including Canadian Dollars) shall
be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the US Administrative Agent
and the Borrowers or, in the absence of such agreement, such “Exchange Rate”
shall instead be the US Administrative Agent’s spot rate of exchange in the
interbank market where its currency exchange operations in respect of such
Foreign Currency are then being conducted, at or about 10:00 A.M. local time at
such date for the purchase of such Foreign Currency with Dollars or the purchase
of Dollars with such Foreign Currency, as the case may be, for delivery two
Business Days later; provided that if at the time of any such determination no
such spot rate can reasonably be quoted, the US Administrative Agent may use any
reasonable method (including obtaining quotes from three or more market makers
for such Foreign Currency) as it deems appropriate to determine such rate and
such determination shall be presumed correct absent manifest error.
“Excluded Taxes” means, with respect to any Lender Party or any other recipient
of any payment to be made by or on account of any obligation of any Borrower
hereunder, (a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which such Borrower is located
and (c) except as provided in the following sentence, in the case of a Foreign
Lender (other than an assignee pursuant to a request by a Borrower under
Section 2.16), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 2.15(d), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Applicable Borrower with
respect to such withholding tax pursuant to Section 2.15. Notwithstanding
anything to the contrary contained in this definition, “Excluded Taxes” shall
not include any withholding tax imposed at any time on payments made by or on
behalf of a Foreign Credit Party to any Lender Party hereunder or under any
other Credit Document, provided that such Lender, such Administrative Agent and
such Issuing Lender shall have complied with Section 2.15(d) and
Section 2.15(f), as applicable.
“Existing Canadian Letters of Credit” means the letters of credit issued by the
Canadian Issuing Lender under the Restated Agreement and which have not been
terminated or expired and returned to the Canadian Issuing Lender as of the
Effective Date.
“Existing Letters of Credit” means the Existing US Letters of Credit and the
Existing Canadian Letters of Credit.
“Existing US Letters of Credit” means the letters of credit issued by Wells
Fargo under the Restated Agreement and which have not been terminated or expired
and returned to Wells Fargo as of the Effective Date.
“Facility” means the US Facility or the Canadian Facility.

-19-



--------------------------------------------------------------------------------



 



“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate charged to
the US Administrative Agent (in its individual capacity) on such day on such
transactions as determined by the US Administrative Agent.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.
“Fee Letter” means that certain Fee Letter dated as of October 13, 2009 between
WFF and the Borrowers.
“Financial Covenant Period” means a period which shall commence on any date on
which the sum of Excess Availability Amount plus Qualified Cash Amount has been
less than $50,000,000 for a period of 5 consecutive days, and shall continue
until the earlier of:
(a) the date on which the sum of Excess Availability Amount plus Qualified Cash
Amount has been greater than or equal to $50,000,000 for a period of 90
consecutive days, and
(b) the date on which the sum of Excess Availability Amount plus Qualified Cash
Amount has been greater than or equal to $75,000,000 for a period of 45
consecutive days.
“Financial Statements” means, for any period, the consolidated and consolidating
financial statements of the Company and its Subsidiaries, including statements
of income, retained earnings, changes in equity and cash flow for such period as
well as a balance sheet as of the end of such period, all prepared in accordance
with GAAP.
“Fixed Charges” means, with respect to any fiscal period and with respect to the
US Borrower determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense paid in cash or required to be paid
in cash during such period (other than the transaction fees paid in cash in
connection with the Third Amendment), (b) principal payments in respect of Debt
that are required to be paid during such period, (c) all federal, state, and
local income taxes paid in cash or required to be paid in cash during such
period, and (d) all Restricted Payments paid (whether in cash or other property,
other than Equity Interests that are permitted to be issued by the US Borrower
under this Agreement) during such period.
“Fixed Charge Coverage Ratio” means, with respect to the US Borrower and its
Subsidiaries, (a) for the fiscal quarter ended September 30, 2009, the ratio of
(i) EBITDA calculated for the four fiscal quarter period then ended minus
Capital Expenditures made with cash (to the extent not already incurred in a
prior period) or incurred during the three fiscal quarter period then ended
multiplied by 4/3, to (ii) Fixed Charges calculated for the four fiscal quarters
then ended, and (b) for each fiscal quarter ending after September 30, 2009, the
ratio of (i) EBITDA calculated for the four fiscal quarter period then ended
minus Capital Expenditures made with cash (to the extent not already incurred in
a prior period) or incurred during such four fiscal quarter period, to
(ii) Fixed Charges calculated for the four fiscal quarters then ended.
“Foreign Credit Party” means any Credit Party that is a Foreign Subsidiary of
the Company.

-20-



--------------------------------------------------------------------------------



 



“Foreign Currency” means a currency other than Dollars.
“Foreign Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable Foreign
Currency as determined by the Applicable Administrative Agent or the Applicable
Issuing Lender, as the case may be, at such time on the basis of the Exchange
Rate (determined in respect of the most recent Computation Date) for the
purchase of such Foreign Currency with Dollars.
“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.
“Foreign Proceeds” means casualty insurance proceeds or condemnation proceeds
received by a Foreign Subsidiary on account of a casualty or condemnation event
in connection with any assets of Foreign Subsidiary or any other Foreign
Subsidiary of the Company.
“Foreign Subsidiary” means any Subsidiary of a Person that is not a Domestic
Subsidiary.
“Foreign Subsidiary Guarantor” means each Foreign Subsidiary listed on Part A of
Schedule 4.11, and each other Foreign Subsidiary of the Canadian Borrower that
is or becomes a party to the Canadian Guaranty.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means United States generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with the requirements of
Section 1.3.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantors” means any Person that now or hereafter executes a Guaranty or a
joinder or supplement to a Guaranty.
“Guaranties” means, collectively, the US Subsidiary Guaranty and the Canadian
Guaranty.
“Hazardous Substance” means any substance or material identified as such
pursuant to CERCLA and those regulated under any other Environmental Law,
including without limitation pollutants, contaminants, petroleum, petroleum
products, radionuclides, and radioactive materials.
“Hazardous Waste” means any substance or material regulated or designated as
such pursuant to any Environmental Law, including without limitation,
pollutants, contaminants, flammable substances and materials, explosives,
radioactive materials, oil, petroleum and petroleum products, chemical liquids
and solids, polychlorinated biphenyls, asbestos, toxic substances, and similar
substances and materials.

-21-



--------------------------------------------------------------------------------



 



“Hedging Arrangement” means a hedge, call, swap, collar, floor, cap, option,
forward sale or purchase or other contract or similar arrangement (including any
obligations to purchase or sell any commodity or security at a future date for a
specific price) which is entered into to reduce or eliminate or otherwise
protect against the risk of fluctuations in prices or rates, including interest
rates, foreign exchange rates, commodity prices and securities prices.
“HSBC” means HSBC Bank Canada.
“Increase Date” means the effective date of a Commitment Increase as provided in
Section 2.2(f).
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitees” has the meaning specified in Section 9.01.
“Interest Expense” means, for any period and with respect to any Person, total
interest expense, letter of credit fees and other fees and expenses incurred by
such Person in connection with any Debt for such period, whether paid or accrued
(including that attributable to obligations which have been or should be, in
accordance with GAAP, recorded as Capital Leases), including, without
limitation, all commissions, discounts, and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing, fees owed with
respect to the Obligations, and net costs under Hedge Arrangements, all as
determined in conformity with GAAP.
“Interest Period” means for each Eurocurrency Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurocurrency Advance
is made or deemed made and ending on the last day of the period selected by the
Applicable Borrower pursuant to the provisions below and Section 2.6, and
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
the Applicable Borrower pursuant to the provisions below and Section 2.6. The
duration of each such Interest Period shall be one, two, or three months, in
each case as the Applicable Borrower may select, provided that:
     (a) Interest Periods commencing on the same date for Advances comprising
part of the same Borrowing shall be of the same duration;
     (b) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day; and
     (c) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month.
“Inventory” of any Person means all inventory now owned or hereafter acquired by
such Person, wherever located and whether or not in transit, which is held for
sale; provided, that Inventory shall not include raw materials, work in process
or supplies or materials consumed in the business of such Person; and provided
further that, purchased items shall be considered Inventory and not raw
materials if such purchased items could be resold in their existing condition as
finished goods without requiring further modification.

-22-



--------------------------------------------------------------------------------



 



“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuing Lender” means US Issuing Lender or Canadian Issuing Lender.
“ITA” means the Income Tax Act (Canada), as amended, and any successor thereto,
and any regulations promulgated thereunder.
“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, treaty, code, administrative or judicial precedents or
authorities, regulation (or official interpretation of any of the foregoing) of,
and the terms of any license, authorization or permit issued by, any
Governmental Authority, including, but not limited to, Regulations T, U and X.
“Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by the Company or its Subsidiaries under
any of the Credit Documents that are paid, advanced, or incurred by the Secured
Parties, (b) reasonable out-of-pocket fees or charges paid or incurred by any
Administrative Agent in connection with the Secured Parties’ transactions with
the Company or its Subsidiaries under any of the Credit Documents, including,
fees or charges for photocopying, notarization, couriers and messengers,
telecommunication, public record searches (including tax lien, litigation, and
UCC searches and including searches with the patent and trademark office, the
copyright office, or the department of motor vehicles), filing, recording,
publication, appraisal (including periodic collateral appraisals or business
valuations to the extent of the fees and charges (and up to the amount of any
limitation) contained in the Agreement or the Fee Letter), real estate surveys,
real estate title policies and endorsements, and environmental audits,
(c) reasonable out-of-pocket costs and expenses incurred by either
Administrative Agent in the disbursement of funds to a Borrower or other Secured
Parties (by wire transfer or otherwise), (d) reasonable out-of-pocket charges
paid or incurred by either Administrative Agent resulting from the dishonor of
checks payable by or to any Credit Party, (e) out-of-pocket costs and expenses
paid or incurred by the Secured Parties to correct any default or enforce any
provision of the Credit Documents, or during the continuance of an Event of
Default, in gaining possession of, maintaining, handling, preserving, storing,
shipping, selling, preparing for sale, or advertising to sell the Collateral, or
any portion thereof, irrespective of whether a sale is consummated,
(f) reasonable out-of-pocket audit fees and expenses (including travel, meals,
and lodging) of either Administrative Agent related to any inspections or audits
to the extent of the fees and charges (and up to the amount of any limitation)
contained in the Agreement or the Fee Letter, (g) out-of-pocket costs and
expenses of third party claims or any other suit paid or incurred by the Secured
Parties in enforcing or defending the Credit Documents or in connection with the
transactions contemplated by the Credit Documents or the Secured Parties’
relationship with the Company or any of its Subsidiaries, (h) US Administrative
Agent’s reasonable costs and expenses (including reasonable attorneys fees)
incurred in advising, structuring, drafting, reviewing, administering (including
travel, meals, and lodging), or amending the Credit Documents, and (i) US
Administrative Agent’s and each Lender’s costs and expenses (including
attorneys, accountants, consultants, and other advisors fees and expenses)
incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an proceeding pursuant to any Debtor Relief Law
concerning the Company or any of its Subsidiaries or in exercising rights or
remedies under the Credit Documents), or defending the Credit Documents,
irrespective of whether suit is brought, or in taking any right or action
concerning the Collateral.
“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its

-23-



--------------------------------------------------------------------------------



 



Parent Company is the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender or its
Parent Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment; provided that a Lender Insolvency Event as to a
Lender or its Parent Company shall not be triggered solely by virtue of the
ownership or acquisition of any equity interest in such Lender or Parent Company
thereof by a Governmental Authority. For purposes hereof, a “Parent Company”
means, with respect to a Lender, the bank holding company (as defined in Federal
Reserve Board Regulation Y), if any, of such Lender, and/or any Person owning,
beneficially or of record, directly or indirectly, a majority of the shares of
such Lender.
“Lender Parties” means Lenders, the Issuing Lenders, the Underlying Issuers, the
Swingline Lenders and the Administrative Agents.
“Lenders” means the US Lenders and the Canadian Lenders.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Applicable
Borrower and the Applicable Administrative Agent.
“Letter of Credit” means a US Letter of Credit or a Canadian Letter of Credit.
“Letter of Credit Application” means a US Letter of Credit Application or a
Canadian Letter of Credit Application.
“Letter of Credit Document” means a US Letter of Credit Document or a Canadian
Letter of Credit Document.
“Letter of Credit Extension” means a US Letter of Credit Extension or the
Canadian Letter of Credit Extension.
“Letter of Credit Obligations” means the US Letter of Credit Obligations and the
Canadian Letter of Credit Obligations.
“Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, or encumbrance to secure or provide for the payment of any obligation
of any Person, whether arising by contract, operation of law, or otherwise
(including the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease, or other title retention agreement).
“Liquid Investments” means (a) readily marketable direct full faith and credit
obligations of the United States or obligations unconditionally guaranteed by
the full faith and credit of the United States; (b) commercial paper issued by
(i) any Lender or any Affiliate of any Lender or (ii) any commercial banking
institutions or corporations rated at least P-1 by Moody’s or A-1 by S&P;
(c) certificates of deposit, time deposits, and bankers’ acceptances issued by
(i) any of the Lenders or (ii) any other commercial banking institution which is
a member of the Federal Reserve System and has a combined capital and surplus
and undivided profits of not less than $250,000,000.00 and rated Aa by Moody’s
or AA by S&P; (d) repurchase agreements which are entered into with any of the
Lenders or any major money center banks included in the commercial banking
institutions described in clause (c) and which are secured by readily marketable
direct full faith and credit obligations of the government of the United States
or any agency thereof; (e) investments in any money market fund which holds
investments substantially of the type described in the foregoing clauses
(a) through (d); and (f) other investments made

-24-



--------------------------------------------------------------------------------



 



through the US Administrative Agent or its Affiliates and approved by the US
Administrative Agent. All the Liquid Investments described in clauses
(a) through (d) above shall have maturities of not more than 365 days from the
date of issue.
“Loan Account” has the meaning specified in Section 2.21.
“Majority Lenders” means, as of the date of determination (a) with respect to
the Facilities as a whole and for purposes of declaring the Obligations due and
payable pursuant to Section 7.2, and for all purposes after the Obligations
become due and payable pursuant to Section 7.2 or 7.3 or all of the Commitments
shall have expired or terminated, two or more Lenders holding at least 51% of
the aggregate Maximum Exposure Amount; (b) with respect to the US Facility, the
US Majority Lenders; and (c) with respect to the Canadian Facility, the Canadian
Majority Lenders.
“Material Adverse Change” means a material adverse change (a) in the business,
condition (financial or otherwise), or results of operations of the Company and
its Subsidiaries, taken as a whole; (b) on the validity or enforceability of
this Agreement or any of the other Credit Document; or (c) on the Company’s or
any other Credit Party’s ability to perform its obligations under this
Agreement, any Note, the Guaranties or any other Credit Document.
“Material Certificated Equipment” means any Equipment covered under the third
party equipment appraisal delivered in connection with the closing of the Third
Amendment and identified by the US Administrative Agent to the US Borrower on or
prior to the Third Amendment Effective Date as being material and the ownership
of which is evidenced by a certificate of title as of the Third Amendment
Effective Date.
“Material Real Property” means, (a) as of the Effective Date, all real property
encumbered to secure any of the obligations under the Restated Agreement, and
(b) after the Effective Date and as of the date of determination, any real
property located in the United States or Canada owned by the Company or any
Subsidiary that (i) has a fair market value equal to or greater than $10,000,000
or (ii) when taken together with all of the real property owned by the Company
or any Subsidiary has an aggregate fair market value equal to or greater than
$20,000,000; provided that, for purposes of the foregoing clause (ii), a parcel
of real property that has a fair market value of less than $250,000 shall not
constitute “Material Real Property”.
“Material Subsidiary” means any Subsidiary other than (a) as of the Third
Amendment Effective Date, TSWS Wells Services, LLC, a Delaware limited liability
company and 1044474 Alberta Ltd., a corporation governed by the laws of Alberta,
Canada, in each case, so long as such Subsidiary has no or de minimis assets or
any operations, and (b) any other Subsidiary created or acquired after the Third
Amendment Effective Date so long as such Subsidiary has no or de minimis assets
or any operations.
“Maturity Date” means the earlier of (a) December 6, 2011 and (b) the earlier
termination in whole of the Commitments pursuant to Section 2.1(d) or
Article VII.
“Maximum Exposure Amount” means, at any time for each Lender, the sum of (a) the
unfunded US Commitment and Canadian Commitment held by such Lender at such time,
if any, plus (b) the Total Outstandings held by such Lender at such time (with
the aggregate amount of such Lender’s risk participation and funded
participation in the Letter of Credit Obligations and Swingline Advances being
deemed “held” by such Lender for purposes of this definition).
“Maximum Rate” means the maximum nonusurious interest rate under applicable law.

-25-



--------------------------------------------------------------------------------



 



“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto which
is a nationally recognized statistical rating organization.
“Mortgage” means a US Mortgage or a Canadian Mortgage.
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Company or any member of the Controlled
Group is making or accruing an obligation to make contributions.
“Multiple Lender” means any Lender which has both a US Commitment and a Canadian
Commitment.
“Net Income” means, for any period and with respect to any Person, the net
income for such period for such Person after taxes as determined in accordance
with GAAP, excluding, however, (a) extraordinary items, including (i) any net
non-cash gain or loss during such period arising from the sale, exchange,
retirement or other disposition of capital assets (such term to include all
fixed assets and all securities) other than in the ordinary course of business,
and (ii) any write-up or write-down of assets and (b) the cumulative effect of
any change in GAAP.
“Net Liquidation Percentage” means, with respect to the US Facility, the
percentage of the book value of the US Borrower’s and the US Subsidiary
Guarantors’ Equipment that is estimated to be recoverable in an orderly
liquidation of such Equipment net of all associated costs and expenses of such
liquidation, such percentage to be as determined from time to time by an
appraisal company selected by US Administrative Agent.
“Net Worth” means, with respect to any Person and as of the date of its
determination, the excess of the assets of such Person over the sum of the
liabilities of such Person and the minority interests of such Person, as
determined in accordance with GAAP.
“Non-Consenting Lender” has the meaning specified in Section 2.16(b).
“Non-Guarantor Subsidiary” means any Subsidiary that is not Credit Party.
“Nonordinary Course Asset Sales” means, any sales, conveyances, or other
transfers of Property made by the Company or any Subsidiary (a) of any division
of the Company or any Subsidiary, (b) of the Equity Interest in a Subsidiary by
the Company or any other Subsidiary or (c) of any assets of the Company or any
Subsidiary, whether in a transaction or related series of transactions, outside
the ordinary course of business.
“Notes” means the US Notes, the Canadian Notes, the Canadian Swingline Notes,
and the US Swingline Notes.
“Notice of Borrowing” means a notice of borrowing signed by the Applicable
Borrower in substantially the same form as Exhibit G-1 or Exhibit G-2 as
applicable, or such other form as shall be reasonably approved by the Applicable
Administrative Agent.
“Notice of Continuation or Conversion” means a notice of continuation or
conversion signed by the Applicable Borrower in substantially the same form as
Exhibit H-1 or Exhibit H-2, as applicable.
“Obligations” means (a) all principal, interest, fees, reimbursements,
indemnifications, and other amounts now or hereafter owed by any Credit Party to
any Lender, Swingline Lender, Issuing Lender, Underlying Issuer or
Administrative Agent under this Agreement and the Credit Documents, including,
the Letter of

-26-



--------------------------------------------------------------------------------



 



Credit Obligations, all interest and fees that accrue after the commencement by
or against any Credit Party of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding, and any increases,
extensions, and rearrangements of any of the foregoing obligations under any
amendments, supplements, and other modifications of the documents and agreements
creating those obligations, and (b) all obligations of the Company or any other
Credit Party owing to Swap Counterparty under any Hedging Arrangements which are
permitted by the terms hereof; provided however, in order for any such
obligations under Hedge Arrangements to constitute “Obligations” hereunder or
under any other Credit Document, (i) if the applicable Swap Counterparty is
Wells Fargo or its Affiliates, then, if requested by the US Administrative
Agent, US Administrative Agent shall have received copies of the executed
agreements entered between such Credit Party and such Swap Counterparty in
connection with such Hedging Arrangements within 10 Business Days after the date
of such request, or (ii) if the applicable Swap Counterparty is any other
Person, US Administrative Agent shall have received copies of the agreements
entered between such Credit Party and such Swap Counterparty in connection with,
and confirmations evidencing, such Hedging Arrangements within 10 Business Days
after entering into or effecting each of such Hedging Arrangements, or, if such
Hedging Arrangements were effected prior to the Third Amendment Effective Date
or prior to the date on which such Swap Counterparty became a Lender under the
Credit Agreement, within 10 Business Days after the date on which such Swap
Counterparty or its Affiliate, as applicable, first became a Lender under the
Credit Agreement, as applicable.
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Credit Document.
“Overadvance” has the meaning specified therefor in Section 2.22(a) of the
Agreement.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the lesser of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Applicable Administrative Agent, the Applicable Issuing
Lender, or Applicable Swingline Lender, as the case may be, in accordance with
banking industry rules on interbank compensation, and (b) with respect to any
amount denominated in an Foreign Currency, the rate of interest per annum at
which overnight deposits in the applicable Foreign Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of the
Applicable Administrative Agent in the applicable offshore interbank market for
such currency to major banks in such interbank market.
“Participant” has the meaning assigned to such term in Section 9.6.
“Participating Member State” means each state so described in any EMU
Legislation.
“Payoff Date” means the first date on which all of the Obligations are paid in
full (other than expense reimbursement and indemnity obligations which survive
but are not due and payable) and all Commitments of the Lenders are terminated.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

-27-



--------------------------------------------------------------------------------



 



“Permitted Debt” has the meaning set forth in Section 6.1.
“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured lender) business judgment.
“Permitted Protest” means the right of the Company or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on Company’s or its Subsidiaries’ books and
records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by the Company or its Subsidiary,
as applicable, in good faith, and (c) the Applicable Administrative Agent is
satisfied that, while any such protest is pending, there will be no impairment
of the enforceability, validity, or priority of any of such Administrative
Agent’s Liens created under the Credit Documents.
“Permitted Investments” has the meaning set forth in Section 6.3.
“Permitted Liens” has the meaning set forth in Section 6.2.
“Permitted Subordinated Debt” means any other Debt of any Credit Party to any
Person, in each case, provided that, the payment, rights and remedies afforded
the holders thereof have been subordinated to the payment of the Obligations in
a manner, and pursuant to documentation, reasonably satisfactory to the
Administrative Agents.
“Person” means any natural person, partnership, corporation (including a
business trust), joint stock company, trust, limited liability company,
unlimited liability company, limited liability partnership, unincorporated
association, joint venture, or other entity, or Governmental Authority, or any
trustee, receiver, custodian, or similar official.
“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Company or any member of the Controlled Group
and covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Code.
“Potential Defaulting Lender” means, at any time, a Lender (i) as to which
either Administrative Agent has notified the applicable Borrower that an event
of the kind referred to in the definition of “Lender Insolvency Event” has
occurred and is continuing in respect of any financial institution affiliate of
such Lender, (ii) as to which any Administrative Agent, Issuing Lender or
Swingline Lender has in good faith determined and notified either Borrower and
(in the case of a Issuing Lender or a Swingline Lender) the Applicable
Administrative Agent that such Lender or its Parent Company or a financial
institution affiliate thereof has notified either Administrative Agent, or has
stated publicly, that it will not comply with its funding obligations under any
other loan agreement or credit agreement or other similar/other financing
agreement or (iii) that has, or whose Parent Company has, a non-investment grade
rating from Moody’s or S&P or another nationally recognized rating agency. Any
determination that a Lender is a Potential Defaulting Lender under any of
clauses (i) through (iii) above will be made by the Applicable Administrative
Agent or, in the case of clause (ii), a Issuing Lender or a Swingline Lender, as
the case may be, in its sole discretion acting in good faith. The Applicable
Administrative Agent will promptly send to all parties hereto a copy of any
notice to either Borrower provided for in this definition.
“Prime Rate” means the per annum rate of interest established from time to time
by Wells Fargo at its principal office in San Francisco as its prime rate, which
rate may not be the lowest rate of interest charged by Wells Fargo to its
customers.

-28-



--------------------------------------------------------------------------------



 



“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.
“Qualified Cash Amount” means, as of any date of determination, the lesser of
(a) the Block Amount for the US Facility and (b) the amount of unrestricted cash
and Liquid Investments of the Company and its Domestic Subsidiaries that is in
deposit accounts or in securities accounts, or any combination thereof, and
which such deposit account or securities account is the subject of a Control
Agreement and is maintained by a branch office of a bank or securities
intermediary located within the United States.
“Registers” has the meaning set forth in Section 9.6(b).
“Regulations T, U, and X” means Regulations T, U, and X of the Federal Reserve
Board, as each is from time to time in effect, and all official rulings and
interpretations thereunder or thereof.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.
“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
(other than any such event not subject to the provision for 30-day notice to the
PBGC under the regulations issued under such section).
“Reports” has the meaning specified in Section 8.12.
“Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.
“Restricted Payment” means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) or any direct or indirect payment of any kind or character (whether in
cash, securities or other Property) in consideration for, on account of, or
otherwise in connection with any retirement, purchase, redemption or other
acquisition of, any Equity Interest of such Person, or any options, warrants or
rights to purchase or acquire any such Equity Interest of such Person or
(b) principal or interest payments (in cash, Property or otherwise) on, or
redemptions of, subordinated debt of such Person; provided that the term
“Restricted Payment” shall not include any dividend or distribution payable
solely in Equity Interests of such Person, or warrants, options or other rights
to purchase such Equity Interests.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Foreign Currency, same day or other funds as may be determined by
the Applicable Administrative Agent or Applicable Issuing Lender, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Foreign
Currency.
“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

-29-



--------------------------------------------------------------------------------



 



“S&P” means Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc., or any successor thereof which is a nationally recognized
statistical rating organization.
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
“SCF” means SCF-IV, L.P.
“Schedule I Bank” means a bank that is a Canadian chartered bank listed on
Schedule I under the Bank Act (Canada).
“Schedule II Bank” means a bank that is a Canadian chartered bank listed on
Schedule II under the Bank Act (Canada).
“Schedule III Bank” means a bank that is a Canadian bank listed on Schedule III
under the Bank Act (Canada).
“Schedule II/III Reference Banks” means HSBC and such other Schedule II Banks
and/or Schedule III Banks as are agreed to from time to time by the Canadian
Borrower and the Canadian Administrative Agent; provided that there shall be no
more than three Schedule II/III Reference Banks at any time.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Parties” means, collectively, the US Secured Parties and the Canadian
Secured Parties.
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.
“Security Agreements” means, collectively, the US Security Agreement and the
Canadian Security Agreement.
“Security Documents” means the Security Agreements, the US Pledge Agreement, the
Mortgages, the Custodial Agreements, and any and all other instruments,
documents or agreements, now or hereafter executed by any Credit Party or any
other Person to secure the Obligations.
“Settlement” has the meaning specified in Section 2.17(a).
“Solvent” means, as to any Person, on the date of any determination (a) the fair
value of the Property of such Person is greater than the total amount of debts
and other liabilities (including without limitation, contingent liabilities) of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts and other liabilities (including, without limitation,
contingent liabilities) as they become absolute and matured, (c) such Person is
able to realize upon its assets and pay its debts and other liabilities
(including, without limitation, contingent liabilities) as they mature in the
normal course of business, (d) such Person does not intend to, and does not
believe that it will, incur debts or liabilities (including, without limitation,
contingent liabilities) beyond such Person’s ability to pay as such debts and
liabilities mature, (e) such Person is not engaged in, and is not about to
engage in, business or a transaction for which such Person’s Property would
constitute unreasonably small capital, and (f) such Person has not transferred,
concealed or removed any Property with intent to hinder, delay or defraud any
creditor of such Person.

-30-



--------------------------------------------------------------------------------



 



“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Stockholders Agreement” means that certain Amended and Restated Stockholders
Agreement of Complete Production Services, Inc. dated as of September 12, 2005.
“Subject Lender” has the meaning specified in Section 2.16(b).
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
Person, a majority of whose outstanding Voting Securities (other than directors’
qualifying shares) shall at any time be owned by such parent or one or more
Subsidiaries of such parent. Unless otherwise specified, all references herein
to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Company.
“Swap Counterparty” means a Lender or an Affiliate of a Lender that has entered
into a Hedging Arrangement with a Borrower.
“Swap Reserve” means, as of any date of determination, the amount of reserves
that US Administrative Agent has established (based upon the Swap
Counterparties’ reasonable determination of the credit exposure of the US
Borrower and US Subsidiary Guarantors in respect of Hedging Arrangements with
such Swap Counterparties).
“Swingline Advance” means a US Swingline Advance or a Canadian Swingline
Advance.
“Swingline Lender” means the US Swingline Lender or the Canadian Swingline
Lender.
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Applicable Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.
“Taxable Payment” has the meaning set forth in Section 2.15(f).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Termination Event” means (a) a Reportable Event with respect to a Plan, (b) the
withdrawal of a Borrower or any member of the Controlled Group from a Plan
during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041(c)
of ERISA, (d) the institution of proceedings to terminate a Plan by the PBGC, or
(e) any other event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan.
“Third Amendment” means that certain Third Amendment to Credit Agreement,
Omnibus Amendment to Credit Documents and Assignment dated effective as of the
Third Amendment Effective Date which amends this Agreement.
“Third Amendment Effective Date” means October 13, 2009.

-31-



--------------------------------------------------------------------------------



 



“Total Outstandings” means the aggregate US Outstandings and aggregate Canadian
Outstandings.
“Type” has the meaning set forth in Section 1.4.
“UCC” means the Uniform Commercial Code, as in effect from time to time, in the
State of Texas.
“Underlying Issuer” means Wells Fargo or one of its Affiliates.
“Underlying Letter of Credit” means a Letter of Credit that has been issued by
an Underlying Issuer.
“United States” means the United States of America.
“Unused Fee Rate” means, as of the date of determination, the rate per annum set
forth in the pricing grid below based on the average Daily Balance of US
Outstandings on such date:

          Level   Average Daily Balance   Unused Fee Rate I  
Less than $75,000,000
  1.00% II  
Greater than or equal to $75,000,000 but less than or equal to $150,000,000
  0.75% III  
Greater than $150,000,000
  0.50%

“US Administrative Agent” means WFF in its capacity as agent for the Lenders
pursuant to Article VIII and any successor agent pursuant to Section 8.6.
“US Administrative Agent Account” means the deposit account of US Administrative
Agent identified on Schedule I.
“US Advance” means (a) an advance by a US Lender to the US Borrower as a part of
a Borrowing pursuant to Section 2.1(a) and refers to either a US Base Rate
Advance or a Eurocurrency Advance, and (b) an Overadvance. Each US Advance
denominated in a Foreign Currency and made to the US Borrower shall be a
Eurocurrency Advance.
“US Base Rate Advance” means a US Advance in Dollars that bears interest as
provided in Section 2.10(a).
“US Borrowing” means a borrowing consisting of simultaneous US Advances of the
same Type made by the US Lenders pursuant to Section 2.1(a) or Converted by each
US Lender to US Advances of a different Type pursuant to Section 2.6(b).
“US Borrowing Base” means, as of any date of determination, the result of:
(a) 85% of the amount of US Eligible Billed Accounts, less the amount, if any,
of the Dilution Reserve; plus
(b) the lesser of (i) 55% of the amount of US Eligible Unbilled Accounts, and
(ii) $10,000,000; plus
(c) the lesser of (i) the Equipment Reserve Amount, and (ii) 80% times the most
recently determined Net Liquidation Percentage times the value (calculated on a
basis consistent with US Borrower’s historical accounting practices) of US
Borrower’s and the US Subsidiary Guarantors’

-32-



--------------------------------------------------------------------------------



 



Equipment; provided that, at no time shall the amount determined under this
clause (c) exceed 50% of the US Borrowing Base; minus
(d) the Canadian Equipment Credit Amount; minus
(e) the sum of (i) the Swap Reserve, and (ii) the aggregate amount of reserves,
if any, established by US Administrative Agent under Section 2.1(g).
For purposes of this definition of “US Borrowing Base”, the term “Equipment
Reserve Amount” means (i) on the effective date of the US Borrowing Base
determined with the closing of the Third Amendment, $50,000,000, and (ii) on
each subsequent monthly determination of the US Borrowing Base, the Equipment
Reserve Amount most recently in effect minus $595,238; provided that, the
Equipment Reserve Amount shall not be less than $0. Notwithstanding anything
herein to the contrary, no direct or indirect changes to this definition of “US
Borrowing Base” may be made (including any changes to the defined terms used in
this definition), to the extent and only to the extent that any such change
results in more credit being made available to US Borrower based upon the US
Borrowing Base, without the consent of all US Lenders.
“US Borrowing Base Certificate” means a certificate setting forth a detailed
calculation of the US Borrowing Base in form and with details reasonably
satisfactory to the US Administrative Agent.
“US Cash Collateral Account” means a special cash collateral account pledged to
the US Administrative Agent containing cash deposited pursuant to the terms
hereof to be maintained with the US Administrative Agent in accordance with
Section 2.3.
“US Collateral” means (a) all “Collateral”, “Pledged Collateral”, “Pledged
Accounts” and “Mortgaged Property” (as defined in each of the US Mortgages, the
US Security Agreements, the US Pledge Agreements, as applicable) or similar
terms used in the US Security Documents, and (b) all amounts contained in the US
Borrower’s and its Domestic Subsidiaries’ bank accounts.
“US Commitment” means, for each Lender, the obligation of such Lender to advance
to US Borrower the amount set opposite such Lender’s name on Schedule II as its
US Commitment, or if such Lender has entered into any Assignment and Assumption,
set forth for such Lender as its US Commitment in the applicable Register, as
such amount may be reduced, increased or reallocated pursuant to Section 2.1;
provided that, after the Maturity Date, the US Commitment for each Lender shall
be zero; and provided further that, the initial aggregate amount of the US
Commitments on the Third Amendment Effective Date is $225,000,000.
“US Commitment Fee” means the fees required under Section 2.9(a).
“US Eligible Billed Accounts” means the Eligible Accounts of the US Borrower and
the US Subsidiary Guarantors with respect to which (i) the goods giving rise to
such Account have been shipped and billed to the Account Debtor, or (ii) the
services giving rise to such Account have been performed and billed to the
Account Debtor.
“US Eligible Unbilled Accounts” means the Eligible Accounts of the US Borrower
and the US Subsidiary Guarantors with respect to which (i) the goods giving rise
to such Account have been shipped but not billed to the Account Debtor, or
(ii) the services giving rise to such Account have been performed but not billed
to the Account Debtor.

-33-



--------------------------------------------------------------------------------



 



“US Facility” means, collectively, (a) the revolving credit facility described
in Section 2.1(a), (b) the discretionary swing line subfacility provided by the
US Swingline Lender described in Section 2.4 and (c) the letter of credit
subfacility provided by the US Issuing Lender (by itself or through Underlying
Issuers) described in Section 2.3.
“US Issuing Lender” means WFF, in its capacity as the US Lender that issues US
Letters of Credit pursuant to the terms of this Agreement.
“US Lenders” means Lenders having a US Commitment or if such US Commitments have
been terminated, Lenders that are owed US Advances.
“US Letter of Credit” means any standby or commercial letter of credit issued by
the US Issuing Lender (or by Underlying Issuer, as context requires) for the
account of the US Borrower or any US Subsidiary Guarantor pursuant to the terms
of this Agreement, in such form as may be agreed by the US Borrower, such US
Subsidiary Guarantor and the US Issuing Lender (or such Underlying Issuer).
“US Letter of Credit Application” means the standard form letter of credit
application for standby or commercial letters of credit of the US Issuing Lender
(or Underlying Issuer) which has been executed by the US Borrower, the
applicable US Subsidiary Guarantor and accepted by the US Issuing Lender (or
Underlying Issuer) in connection with the issuance of a US Letter of Credit.
“US Letter of Credit Documents” means all US Letters of Credit, US Letter of
Credit Applications and amendments thereof, and agreements, documents, and
instruments entered into in connection therewith or relating thereto.
“US Letter of Credit Exposure” means, at the date of its determination by the US
Administrative Agent, the aggregate outstanding undrawn amount of US Letters of
Credit plus the aggregate unpaid amount of all of the US Borrower’s payment
obligations under drawn US Letters of Credit.
“US Letter of Credit Extension” means, with respect to any US Letter of Credit,
the issuance thereof or extension of the expiry date thereof, or the increase of
the amount thereof.
“US Letter of Credit Maximum Amount” means $100,000,000; provided that, on and
after the Maturity Date, the US Letter of Credit Maximum Amount shall be zero.
“US Letter of Credit Obligations” means any obligations of the US Borrower under
this Agreement in connection with the US Letters of Credit, including
obligations owing to Underlying Issuers with respect to Underlying Letters of
Credit.
“US Majority Lenders” means (a) at any time when there are more than two US
Lenders, two or more US Lenders holding at least 51% of the sum of the
unutilized US Commitments plus the US Outstandings (with the aggregate amount of
each US Lender’s risk participation and funded participation in the US Letter of
Credit Obligations and US Swingline Advances being deemed “held” by such US
Lender for purposes of this definition), and (b) at any time when there are one
or two US Lenders, all US Lenders.
“US Mortgages” means each mortgage or deed of trust in substantially the same
form as Exhibit I and executed by the Company or any Domestic Subsidiary of the
Company to secure all or a portion of the Obligations.

-34-



--------------------------------------------------------------------------------



 



“US Pledge Agreement” means the US Pledge Agreement, substantially in the form
of Exhibit J among the Company, any Domestic Subsidiary of the Company now or
hereafter existing, which owns any Equity Interest in another Person and made in
favor of the US Administrative Agent.
“US Note” means a promissory note of the US Borrower payable to the order of a
US Lender in the amount of such Lender’s US Commitment, in the form provided by
the US Administrative Agent and acceptable to the US Borrower.
“US Outstandings” means, as of any date of determination, the sum of (a) the
Dollar Equivalent of the aggregate outstanding amount of all US Advances plus
(b) the US Letter of Credit Exposure plus (c) the aggregate outstanding amount
of all US Swingline Advances.
“US Secured Parties” means the Lender Parties and the Swap Counterparties who
are owed any Obligations.
“US Security Agreement” means the US Security Agreement, substantially in the
form of Exhibit K, among the US Borrower, the Domestic Subsidiaries party
thereto and the US Administrative Agent for the benefit of the Secured Parties.
“US Security Documents” means the US Mortgages, US Security Agreement, the US
Pledge Agreement and each other Security Document to which the US Borrower or
any Domestic Subsidiary is a party and that purports to grant a Lien in the
assets of any such Person in favor of the US Administrative Agent for the
benefit of the Secured Parties.
“US Subsidiary Guarantor” means each Subsidiary of the US Borrower listed on
Part B of Schedule 4.11, and each other Material Subsidiary that is or becomes a
party to the US Subsidiary Guaranty as required herein.
“US Subsidiary Guaranty” means the US Subsidiary Guaranty, substantially in the
form of Exhibit L, among the US Subsidiary Guarantors and the US Administrative
Agent for the benefit of the Secured Parties.
“US Swingline Advance” means an advance by the US Swingline Lender to the US
Borrower pursuant to Section 2.4.
“US Swingline Amount” means, for the US Swingline Lender, $30,000,000; provided
that, on and after the Maturity Date, the US Swingline Amount shall be zero.
“US Swingline Lender” means WFF.
“US Swingline Note” means the promissory note made by the US Borrower payable to
the order of the US Swingline Lender in the form provided by the US
Administrative Agent and acceptable to the US Borrower.
“Voting Securities” means (a) with respect to any corporation (including any
unlimited liability company), capital stock of such corporation having general
voting power under ordinary circumstances to elect directors of such corporation
(irrespective of whether at the time stock of any other class or classes shall
have or might have special voting power or rights by reason of the happening of
any contingency), (b) with respect to any partnership, any partnership interest
or other ownership interest having general voting power to elect the general
partner or other management of the partnership or other Person, and

-35-



--------------------------------------------------------------------------------



 



(c) with respect to any limited liability company, membership certificates or
interests having general voting power under ordinary circumstances to elect
managers of such limited liability company.
“Wells Fargo” means Wells Fargo Bank, National Association.
“WFF” means Wells Fargo Foothill, LLC, a Delaware limited liability company.
Section 1.2 Computation of Time Periods. In this Agreement in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each means “to but
excluding”.
Section 1.3 Accounting Terms; Changes in GAAP.
     (a) All accounting terms not specifically defined in this Agreement shall
be construed in accordance with GAAP applied on a consistent basis with those
applied in the preparation of the Financial Statements delivered to the US
Administrative Agent for the fiscal year ending December 31, 2005 as required
under Section 5.2, and the Company shall not permit any change in the method of
accounting employed in the preparation of the Financial Statements referred to
in Section 4.4 unless required to conform to GAAP or approved in writing by the
US Administrative Agent.
     (b) Unless otherwise indicated, all Financial Statements of the Company,
all calculations for compliance with covenants in this Agreement, and all
calculations of any amounts to be calculated under the definitions in
Section 1.1 shall be based upon the consolidated accounts of the Company and its
Subsidiaries in accordance with GAAP and consistent with the principles of
consolidation applied in preparing the Financial Statements referred to in
Section 4.4.
Section 1.4 Classes and Types of Advances. Advances are distinguished by “Class”
and “Type”. The “Class”, when used in reference to any Advance or Borrowing,
refers to whether such Advance, or the Advances comprising such Borrowing, are
Canadian Advances, US Advances, or Swingline Advances. The “Type”, when used in
respect of any Advance or Borrowing, refers to the Rate (as defined below) by
reference to which interest on such Advances or on the Advances comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Eurocurrency Rate, the Adjusted Base Rate, the Canadian Base Rate, and the
Discount Rate applicable to Bankers’ Acceptances and B/A Equivalent Advances.
Section 1.5 Other Interpretive Provisions. With reference to this Agreement and
each other Credit Document, unless otherwise specified herein or in such other
Credit Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Credit Document), (ii) any reference to any
Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Credit Document, shall be construed to refer to such Credit
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Credit Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and

-36-



--------------------------------------------------------------------------------



 



Schedules to, the Credit Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Credit Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Credit Document.
Section 1.6 Exchange Rates; Currency Equivalents.
     (a) On each Computation Date, the US Administrative Agent shall determine
the Exchange Rate as of such Computation Date and deliver to the Canadian
Administrative Agent in writing the Canadian Dollar Equivalent amount of such
determination on or prior to such Computation Date. The Exchange Rate so
determined shall become effective on the first Business Day after such
Computation Date and shall remain effective through the next succeeding
Computation Date. Except for purposes of financial statements delivered by
Credit Parties hereunder or calculating financial covenants hereunder or except
as otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Credit Documents shall be such Dollar Equivalent
amount as so determined by the Applicable Administrative Agent or Applicable
Issuing Lender, as applicable.
     (b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Advance or the issuance, amendment
or extension of a Canadian Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Advance or Letter of Credit is denominated in an Foreign Currency,
such amount shall be the relevant Foreign Currency Equivalent of such Dollar
amount (rounded to the nearest unit of such Foreign Currency, with 0.5 of a unit
being rounded upward), as determined by the Applicable Administrative Agent or
the Applicable Issuing Lender, as the case may be.
Section 1.7 Agreed Currencies.
     (a) The Company may from time to time request that Eurocurrency Advances be
made in a currency other than those specifically listed in the definition of
“Agreed Currency;” provided that such requested currency is an Eligible
Currency. In the case of any such request with respect to the making of
Eurocurrency Advances, such request shall be subject to the approval of the US
Administrative Agent and all of the US Lenders.
     (b) Any such request shall be made to the US Administrative Agent not later
than 11:00 a.m., ten Business Days prior to the date of the desired Borrowing
(or such other time or date as may be agreed by the US Administrative Agent, in
its sole discretion). The US Administrative Agent shall promptly notify each US
Lender thereof. Each US Lender shall notify the US Administrative Agent, not
later than 11:00 a.m., five Business Days after receipt of such request whether
it consents, in its sole discretion, to the making of such Eurocurrency Advance
in such requested currency. Any failure by a US Lender to respond to such
request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender to permit Eurocurrency Advances to be made
in such requested currency. If the US Administrative Agent and all the US
Lenders consent to making Eurocurrency Advances in such

-37-



--------------------------------------------------------------------------------



 



requested currency, the US Administrative Agent shall so notify the Company and
such currency shall thereupon be deemed for all purposes to be an Agreed
Currency hereunder for purposes of any Borrowings of Eurocurrency Advances. If
the US Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.7, the US Administrative Agent shall
promptly so notify the Company.
     (c) If, after the designation of any currency as an Agreed Currency,
(i) currency control or other exchange regulations are imposed in the country in
which such currency is issued with the result that different types of such
currency are introduced, (ii) such currency, in the reasonable determination of
the US Administrative Agent and the Majority Lenders, no longer qualifies as an
“Eligible Currency” or (iii) in the reasonable determination of the US
Administrative Agent, a Dollar Equivalent of such currency is not readily
calculable, the US Administrative Agent shall promptly notify the US Lenders and
the Company, and such currency shall no longer be an Agreed Currency until such
time as the US Administrative Agent and the US Lenders, as provided herein,
agree to reinstate such currency as an Agreed Currency.
Section 1.8 Change of Currency.
     (a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.
     (b) Each provision of this Agreement shall be subject to such reasonable
changes of construction as the US Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
     (c) Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the US Administrative Agent may from time
to time specify to be appropriate to reflect a change in currency of any other
country other than the United States and any relevant market conventions or
practices relating to the change in currency.
Section 1.9 Several Obligations of Borrowers. Subject to the US Borrower’s
guaranty obligations under the Canadian Guaranty, the obligations of the
Borrowers to pay the principal of and interest on each Credit Extension are
several and not joint, and the Canadian Borrower and its Subsidiaries shall not
be liable for the payment obligations of the US Borrower hereunder.
ARTICLE II
CREDIT FACILITIES
Section 2.1 Commitments.
     (a) US Commitment. Each US Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make US Advances to the US Borrower
from time to time on any Business Day during the

-38-



--------------------------------------------------------------------------------



 



period from the Effective Date until the Maturity Date; provided that after
giving effect to such US Advances, the aggregate US Outstandings shall not
exceed the Credit Amount. Within the limits of each US Lender’s US Commitment or
its Applicable Percentage of the US Borrowing Base, the US Borrower may from
time to time borrow, prepay pursuant to Section 2.7, and reborrow under this
Section 2.1(a).
     (b) Canadian Commitment. Each Canadian Lender severally agrees, on the
terms and conditions set forth in this Agreement, to make Canadian Advances to
the Canadian Borrower from time to time on any Business Day during the period
from the Effective Date until the Maturity Date; provided that after giving
effect to such Canadian Advances, the aggregate Canadian Outstandings shall not
exceed the Credit Amount. Within the limits of each Canadian Lender’s Canadian
Commitment or its Applicable Percentage of the Canadian Borrowing Base, the
Canadian Borrower may from time to time borrow, prepay pursuant to Section 2.7,
and reborrow under this Section 2.1(b).
     (c) Reduction of Commitments.
     (i) US Commitments. The US Borrower shall have the right, upon at least 10
Business Days’ irrevocable notice to the US Administrative Agent, to terminate
in whole or reduce ratably in part the unused portion of the US Commitments;
provided that (A) each partial reduction shall be in the aggregate amount of
$1,000,000 and in integral multiples of $1,000,000 in excess thereof; (B) a
notice of termination of the US Commitments delivered by the US Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the US Borrower (by
notice to the US Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied; (C) any reduction or termination of
the US Commitments pursuant to this Section shall be permanent, with no
obligation of the US Lenders to reinstate such US Commitments, and the unused
fees shall thereafter be computed on the basis of the US Commitments, as so
reduced; and (D) a termination of the total US Commitments must also terminate
the total Canadian Commitments.
     (ii) Canadian Commitments. The Canadian Borrower shall have the right, upon
at least 10 Business Days’ irrevocable notice to the Canadian Administrative
Agent, to terminate in whole or reduce ratably in part the unused portion of the
Canadian Commitments; provided that (A) each partial reduction shall be in the
aggregate amount of $1,000,000 and in integral multiples of $1,000,000 in excess
thereof; (B) a notice of termination of the Canadian Commitments delivered by
the Canadian Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Canadian Borrower (by notice to the Canadian Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied;
and (C) any reduction or termination of the Canadian Commitments pursuant to
this Section shall be permanent, with no obligation of the Canadian Lenders to
reinstate such Canadian Commitments, and the unused fees shall thereafter be
computed on the basis of the Canadian Commitments, as so reduced.
     (d) Reallocation of Commitments. Any Multiple Lender may agree with the
Borrowers to reallocate its existing US Commitment or Canadian Commitment, so
long as the sum of such US Commitment and Canadian Commitment remains unchanged;
provided that, the aggregate amount of all Canadian Commitments, after giving
effect to any reallocation, shall not exceed $25,000,000 at any time without the
consent of the US Administrative Agent and shall not exceed $75,000,000 at any
time without the consent of the US Administrative Agent and the US Majority
Lenders. In addition, any US Lender may agree with the Borrowers to convert a
portion of its US Commitment into a Canadian Commitment, thereby becoming a
Multiple Lender, and any Canadian Lender may agree with the Borrowers to convert
a portion of its Canadian Commitment into a US Commitment, thereby becoming a
Multiple Lender, in each case so long as (x) each Lender continues to be a US
Lender with a US Commitment of at least

-39-



--------------------------------------------------------------------------------



 



$1,000,000, (y) the sum of such Lender’s US Commitment and Canadian Commitment
remains equal to the aggregate amount of such Lender’s US Commitment and
Canadian Commitment, as the case may be, prior to such reallocation and (z) the
aggregate amount of all Canadian Commitments, after giving effect to any
reallocation, shall not exceed $25,000,000 at any time without the consent of
the US Administrative Agent and shall not exceed $75,000,000 at any time without
the consent of the US Administrative Agent and the US Majority Lenders. The
Borrowers shall give written notice to the Administrative Agents of any
reallocation pursuant to this provision at least ten (10) Business Days prior to
the effective date of any such reallocation. No applicable Lender affected by
such reallocation shall be required to agree to any such reallocation, but may
do so at its option, in its sole absolute discretion. The following conditions
precedent must be satisfied prior to any such reallocation becoming effective:
     (i) no Default shall have occurred and be continuing;
     (ii) if, as a result of any such reallocation, the aggregate US
Outstandings would exceed the Credit Amount, then the US Borrower shall, on the
effective date of such reallocation, repay or prepay US Advances and US
Swingline Advances, deposit cash in the US Cash Collateral Account, or cause to
be issued an irrevocable standby letter of credit in favor of the US Issuing
Lender (or the Underlying Issuer) and issued by a bank or other financial
institution acceptable to the US Issuing Lender (or the Underlying Issuer), in
an aggregate principal amount, such that, after giving effect thereto, the
aggregate US Outstandings shall not exceed the Credit Amount;
     (iii) if, as a result of any such reallocation, the aggregate Canadian
Outstandings would exceed the Credit Amount, then the Canadian Borrower shall,
on the effective date of such reallocation, repay or prepay Canadian Advances,
deposit cash in the Canadian Cash Collateral Account, or cause to be issued an
irrevocable standby letter of credit in favor of the Canadian Issuing Lender and
issued by a bank or other financial institution acceptable to the Canadian
Issuing Lender, in an aggregate principal amount, such that, after giving effect
thereto, the aggregate Canadian Outstandings shall not exceed the Credit Amount;
     (iv) Borrowers shall have paid any amounts (or deposited cash in the
applicable Cash Collateral Account, or caused to be issued an irrevocable
standby letter of credit in favor of the Applicable Issuing Lender and issued by
a bank or other financial institution acceptable to such Issuing Lender (or the
Underlying Issuer)) due under Section 2.7(c)(i) hereof on the date of such
reallocation; and
     (v) Participations by the Lenders in the outstanding Letters of Credit and
the Letter of Credit Obligations and the outstanding Advances of the Lenders
shall be adjusted to give effect to such reallocation.
     (e) Existing Advances.
     (i) US Advances and US Swingline Advances. Without any further action on
the part of either Borrower or the Lenders and so long as all conditions set
forth in Section 3.1 and 3.2 have been met, the US Borrower hereby requests
that, on the Effective Date, the US Lenders make the US Advances (as Adjusted
Base Rate Advances) in the necessary amount to, and apply the proceeds of such
US Advances to, (i) repay all outstanding “US Revolving Advances” under, and as
defined in, the Restated Agreement, (ii) pay all fees owing to the Lenders or
the Administrative Agent as required under the Fee Letter and (iii) pay such
other fees, costs, and accounts detailed in the initial Notice of Borrowing
delivered to the Administrative Agent. On the Effective Date, all Interest
Periods under the Restated Agreement in respect of any Eurocurrency Advances
under, and as defined in, the Restated Agreement shall automatically be
terminated (and the US Borrower shall, on

-40-



--------------------------------------------------------------------------------



 



the Effective Date, also pay any amounts required under Section 2.12 of the
Restated Agreement). Without any further action on the part of either Borrower
or the Lenders and so long as all conditions set forth in Section 3.1 and 3.2
have been met, all outstanding “US Swingline Advance” under and as defined in,
the Restated Agreement are deemed to be outstanding as US Swingline Advances
hereunder.
     (ii) Canadian Advances and Canadian Swingline Advances. Without any further
action on the part of either Borrower or the Lenders and so long as all
conditions set forth in Section 3.1 and 3.2 have been met, the Canadian Borrower
hereby requests that, on the Effective Date, the Canadian Lenders make the
Canadian Advances in the necessary amount to, and apply the proceeds of such
Canadian Advances to, (i) repay all outstanding “Canadian Advances” and
“Canadian Swingline Advances” under, and as defined in, the Restated Agreement,
and (ii) pay such other fees, costs, and accounts detailed in the initial Notice
of Borrowing delivered to the Administrative Agent. On the Effective Date, all
Contract Periods under the Restated Agreement in respect of any Eurocurrency
Advances under, and as defined in, the Restated Agreement shall automatically be
terminated (and the US Borrower shall, on the Effective Date, also pay any
amounts required under Section 2.12 of the Restated Agreement).
     (f) Increase in Commitments.
     (i) At any time prior to the Maturity Date, the Borrowers may effectuate up
to two separate increases in the aggregate Commitments (each such increase being
a “Commitment Increase”), by designating either one or more of the existing
Lenders (each of which, in its sole discretion, may determine whether and to
what degree to participate in such Commitment Increase) or one or more other
banks or other financial institutions (reasonably acceptable to the Applicable
Administrative Agent and the Applicable Issuing Lender) that at the time agree,
in the case of any such bank or financial institution that is an existing Lender
to increase its US Commitment or Canadian Commitment as such Lender shall so
select (an “Increasing Lender”) and, in the case of any other such bank or
financial institution (an “Additional Lender”), to become a party to this
Agreement; provided, however, that (A) the aggregate Canadian Commitments shall
not at any time exceed $25,000,000 at any time without the consent of the US
Administrative Agent and shall not exceed $75,000,000 at any time without the
consent of the US Administrative Agent and the US Majority Lenders, (B) other
than as set forth in clause (C) below, each Commitment Increase shall be of at
least $25,000,000, (C) each Commitment Increase which only increases the
aggregate Canadian Commitments shall be of at least $5,000,000, (D) the
aggregate amount of all Commitment Increases shall not exceed $75,000,000, and
(E) all Commitments and Advances provided pursuant to a Commitment Increase
shall be available on the same terms as those applicable to the existing
Commitments and Advances. The sum of the increases in the Commitments of the
Increasing Lenders plus the Commitments of the Additional Lenders upon giving
effect to a Commitment Increase shall not, in the aggregate, exceed the amount
of such Commitment Increase. The Borrowers shall provide prompt notice of any
proposed Commitment Increase pursuant to this clause (f) to the Administrative
Agents and the applicable Class of Lenders. This Section 2.1(f) shall not be
construed to create any obligation on any of the Administrative Agents or any of
the Lenders to advance or to commit to advance any credit to any Borrower or to
arrange for any other Person to advance or to commit to advance any credit to
any Borrower.
     (ii) A Commitment Increase shall become effective upon (A) the receipt by
each Administrative Agent of (1) an agreement in form and substance reasonably
satisfactory to the Applicable Administrative Agent signed by the Applicable
Borrower, each Increasing Lender and each Additional Lender, setting forth the
Commitments, if any, of each such Lender and setting forth the agreement of each
Additional Lender to become a party to this Agreement and to be bound by all

-41-



--------------------------------------------------------------------------------



 



the terms and provisions hereof binding upon each Lender, and (2) such evidence
of appropriate authorization on the part of the Borrowers with respect to such
Commitment Increase as the Applicable Administrative Agent may reasonably
request, (B) the funding by each Increasing Lender and Additional Lender of the
Advances to be made by each such Lender to effect the prepayment requirement set
forth in Section 2.7(c)(iv), and (C) receipt by the US Administrative Agent of a
certificate of an authorized officer of the US Borrower stating that, both
before and after giving effect to such Commitment Increase, no Default has
occurred and is continuing, and that all representations and warranties made by
the Borrowers in this Agreement are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), unless such representation or warranty relates
to an earlier date which remains true and correct as of such earlier date.
     (iii) Notwithstanding any provision contained herein to the contrary, from
and after the date of any Commitment Increase, all calculations and payments of
interest on the Advances shall take into account the actual US Commitment and
Canadian Commitment of each Lender and the principal amount outstanding of each
Advance made by such Lender during the relevant period of time.
     (g) Reserves. Anything to the contrary in this Section 2.1 notwithstanding,
US Administrative Agent and the Canadian Administrative Agent shall have the
right to establish reserves against the respective Borrowing Base in such
amounts, and with respect to such matters, as such Administrative Agent in its
Permitted Discretion shall deem necessary or appropriate, including reserves
with respect to (i) sums that the Company or its Subsidiaries are required to
pay under any Section of this Agreement or any other Credit Document (such as
taxes, assessments, insurance premiums, or, in the case of leased assets, rents
or other amounts payable under such leases) and has failed to pay, and
(ii) amounts owing by the Company or its Subsidiaries to any Person to the
extent secured by a Lien on, or trust over, any of the Collateral (other than a
Permitted Lien), which Lien or trust, in the Permitted Discretion of such
Administrative Agent likely would have a priority superior to such
Administrative Agent’s Liens granted pursuant to the Credit Documents (such as
Liens or trusts in favor of landlords, warehousemen, carriers, mechanics,
materialmen, laborers, or suppliers, or Liens or trusts for ad valorem, excise,
sales, or other taxes where given priority under applicable law) in and to such
item of the Collateral.
Section 2.2 Evidence of Indebtedness.
     (a) The Advances and Letters of Credit made by each Lender, including any
Swingline Lender, shall be evidenced by one or more accounts or records
maintained by such Lender or such Swingline Lender and by the Applicable
Administrative Agent with respect to the applicable Facility in the ordinary
course of business. The accounts or records maintained by Administrative Agents,
the applicable Lenders and the Swingline Lenders shall be conclusive absent
manifest error of the amount of the Advances and Letters of Credit made by such
Lenders or such Swingline Lenders to the Applicable Borrower and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Applicable
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender or any Swingline Lender and the accounts and records of the Applicable
Administrative Agent in respect of such matters, the accounts and records of the
Applicable Administrative Agent shall control in the absence of manifest error.
Upon the request of any Lender to a Borrower made through the Applicable
Administrative Agent, such Borrower shall execute and deliver to such Lender or
such Swingline Lender (through the Applicable Administrative Agent) the
applicable Note or Notes which shall evidence such Lender’s Advances or
Swingline Advances to such Borrower in addition to such accounts or records.
Each Lender may attach schedules to such Notes and endorse thereon the date,
Type (if applicable), amount, currency and maturity of its Advances or Swingline
Advances and payments with respect thereto.

-42-



--------------------------------------------------------------------------------



 



     (b) In addition to the accounts and records referred to in subsection
(a) above, each Lender, Swingline Lender and Administrative Agent shall maintain
in accordance with its usual practice accounts or records evidencing the
purchases and sales by such Lender of participations in Letters of Credit and
Swingline Advances. In the event of any conflict between the accounts and
records maintained by the Applicable Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Applicable Administrative Agent shall control in the absence of manifest
error.
     (c) Except for any B/A Advances (the compensation for which is set forth in
Section 2.5), each Advance shall bear interest from and including the date made
on the outstanding principal balance thereof as set forth in Section 2.10.
Section 2.3 Letters of Credit.
     (a) Commitment for Letters of Credit. Subject to the terms and conditions
set forth in this Agreement and in reliance upon the agreements of the other
Lenders set forth in this Section, (i) the US Issuing Lender agrees to, from
time to time on any Business Day during the period from the Effective Date until
the Maturity Date, issue, increase or extend the expiration date of, or cause an
Underlying Issuer to issue, increase, or extend the expiration of, US Letters of
Credit denominated in the Designated Currency for the account of the US Borrower
or a US Subsidiary Guarantor; and (ii) the Canadian Issuing Lender agrees to,
from time to time on any Business Day during the period from the Effective Date
until the Maturity Date, issue, increase or extend the expiration date of,
Canadian Letters of Credit denominated in a Designated Currency for the account
of the Canadian Borrower or a Guarantor. If US Issuing Lender, at its option,
elects to cause an Underlying Issuer to issue a requested Letter of Credit, then
US Issuing Lender agrees that it will obligate itself to reimburse such
Underlying Issuer (which may include, among, other means, by becoming an
applicant with respect to such Letter of Credit or entering into undertakings
which provide for reimbursements of such Underlying Issuer with respect to such
Letter of Credit; each such obligation or undertaking, irrespective of whether
in writing, a “Reimbursement Undertaking”) with respect to Letters of Credit
issued by such Underlying Issuer. By submitting a request to US Issuing Lender
for the issuance of a Letter of Credit, US Borrower shall be deemed to have
requested that US Issuing Lender issue or that an Underlying Issuer issue the
requested Letter of Credit and to have requested US Issuing Lender to issue a
Reimbursement Undertaking with respect to such requested Letter of Credit if it
is to be issued by an Underlying Issuer (it being expressly acknowledged and
agreed by US Borrower that US Borrower is and shall be deemed to be an applicant
(within the meaning of Section 5-102(a)(2) of the UCC) with respect to each
Underlying Letter of Credit).
     (b) Limitations. In any event, no Letter of Credit will be issued,
increased, or extended:
     (i) if such issuance, increase, or extension would cause the US Letter of
Credit Exposure to exceed the lesser of (A) the US Letter of Credit Maximum
Amount and (B) an amount equal to (1) the Credit Amount minus (2) the sum of the
Dollar Equivalent of the aggregate outstanding US Advances plus the aggregate
outstanding US Swingline Advances;
     (ii) if such issuance, increase, or extension would cause the Canadian
Letter of Credit Exposure to exceed the lesser of (A) the Canadian Letter of
Credit Maximum Amount and (B) an amount equal to (1) the Credit Amount minus
(2) the sum of the Dollar Equivalent of the aggregate outstanding Canadian
Advances plus the aggregate outstanding Canadian Swingline Advances;
     (iii) unless such Letter of Credit has an expiration date not later than
30 days prior to the Maturity Date; provided that, (A) if the US Commitments are
terminated in whole pursuant to Section 2.1(d)(i), any US Letter of Credit may
have an expiration date after the then resulting Maturity Date if

-43-



--------------------------------------------------------------------------------



 



(1) the US Borrower shall provide Collateralization; and (B) if the Canadian
Commitments are terminated in whole pursuant to Section 2.1(d)(ii), any Canadian
Letter of Credit may have an expiration date after the then resulting Maturity
Date if (1) the Canadian Borrower shall deposit into the Canadian Cash
Collateral Account cash in an amount equal to the Canadian Letter of Credit
Exposure or (2) the Canadian Borrower shall provide a replacement letter of
credit (or other security) reasonably acceptable to the Canadian Administrative
Agent, Canadian Issuing Lender and the Canadian Lenders in an amount equal to
the Canadian Letter of Credit Exposure;
     (iv) unless such Letter of Credit is a standby or commercial letter of
credit not supporting the repayment of indebtedness for borrowed money of any
Person;
     (v) unless such Letter of Credit is in form and substance acceptable to the
Applicable Issuing Lender in its sole discretion;
     (vi) unless the Applicable Borrower has delivered to the Applicable Issuing
Lender a completed and executed applicable Letter of Credit Application;
provided that, if the terms of any Letter of Credit Application conflicts with
the terms of this Agreement, the terms of this Agreement shall control;
     (vii) unless such Letter of Credit is governed by (A) the Uniform Customs
and Practice for Documentary Credits (2007 Revision), International Chamber of
Commerce Publication No. 600, or (B) the International Standby Practices
(ISP98), International Chamber of Commerce Publication No. 590, in either case,
including any subsequent revisions thereof approved by a Congress of the
International Chamber of Commerce and adhered to by the applicable Issuing
Lender or Underlying Issuer;
     (viii) if any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the applicable
Issuing Lender or Underlying Issuer from issuing, increasing or extending such
Letter of Credit, or any Legal Requirement applicable to such Issuing Lender or
Underlying Issuer or any request or directive (whether or not having the force
of law) from any Governmental Authority with jurisdiction over such Issuing
Lender or Underlying Issuer shall prohibit, or request that such Issuing Lender
or Underlying Issuer refrain from, the issuance, increase or extension of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender or Underlying Issuer with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated hereunder) not in effect on the Third
Amendment Effective Date, or shall impose upon such Issuing Lender any
unreimbursed loss, cost or expense which was not applicable on the Third
Amendment Effective Date and which such Issuing Lender or Underlying Issuer in
good faith deems material to it;
     (ix) if the issuance, increase or extension of such Letter of Credit would
violate one or more policies of such Issuing Lender or Underlying Issuer
applicable to letters of credit generally; or
     (x) any Lender is at such time a Defaulting Lender or a Potential
Defaulting Lender hereunder, unless the applicable Issuing Lender or Underlying
Issuer has entered into satisfactory arrangements with the Borrowers or such
Lender to eliminate such Issuing Lender’s risk with respect to such Lender.
Furthermore, anything contained herein to the contrary notwithstanding, the US
Issuing Lender may, but shall not be obligated to, issue or cause the issuance
of a Letter of Credit or to issue a Reimbursement Undertaking in respect of an
Underlying Letter of Credit, in either case, that supports the obligations of
the US Borrower or its Subsidiaries in respect of (1) a lease of real property,
or (2) an employment

-44-



--------------------------------------------------------------------------------



 



contract if the US Issuing Lender reasonably determines that the Company’s
obligation to reimburse any draws under such Letter of Credit may be limited.
     (c) Requesting Letters of Credit. Each Letter of Credit Extension shall be
made pursuant to a Letter of Credit Application, or if applicable, amendments to
such Letter of Credit Applications, given by the Applicable Borrower to the
Applicable Administrative Agent for the benefit of the Applicable Issuing Lender
by telecopy or in writing not later than (i) 11:00 a.m. (Houston, Texas, time) /
12:00 p.m. (Atlanta, Georgia, time) on the third Business Day before the
proposed date of the US Letter of Credit Extension and (ii) 11:00 a.m. (Calgary,
Alberta Canada, time) on the third Business Day before the proposed date of the
Canadian Letter of Credit Extension. Each Letter of Credit Application, or if
applicable, amendments to such Letter of Credit Applications, shall be fully
completed and shall specify the information required therein. Each Letter of
Credit Application, or if applicable, amendments to such Letter of Credit
Applications, shall be irrevocable and binding on the Applicable Borrower.
Subject to the terms and conditions hereof, the Applicable Issuing Lender shall
(i) before 2:00 p.m. (Houston, Texas, time) / 3:00 p.m. (Atlanta, Georgia, time)
on the date of such US Letter of Credit Extension and (ii) before 2:00 p.m.
(Calgary, Alberta Canada, time) on the date of such Canadian Letter of Credit
Extension, make such Letter of Credit Extension to the beneficiary of such
Letter of Credit.
     (d) Reimbursements for Letters of Credit; Funding of Participations.
     (i) In accordance with the related Letter of Credit Application, the US
Borrower with respect to a US Letter of Credit and the Canadian Borrower with
respect to Canadian Letters of Credit, each agrees to pay on demand to
Applicable Administrative Agent on behalf of the Applicable Issuing Lender an
amount equal to any amount paid by such Applicable Issuing Lender under such
Letter of Credit. Upon the Applicable Issuing Lender’s demand for payment under
the terms of a Letter of Credit Application, the Applicable Borrower may request
that such Borrower’s obligations to the Applicable Issuing Lender thereunder be
satisfied with the proceeds of (A) a US Base Rate Advance under the US Facility
in the same amount with respect to US Letters of Credit, (B) a Canadian Base
Rate (C$) Advance in the same amount with respect to Canadian Letters of Credit
denominated in Canadian Dollars, and (C) a Canadian Base Rate (US$) Advance in
the same amount with respect to Canadian Letters of Credit denominated in
Dollars, (notwithstanding any minimum size or increment limitations on
individual Advances). If the Applicable Borrower does not make such request and
does not otherwise make the payments demanded by the Applicable Issuing Lender
as required under this Agreement or the applicable Letter of Credit Application,
then the Applicable Borrower shall be deemed for all purposes of this Agreement
to have requested such US Advance, or such Canadian Advance, as the case may be,
in the same amount and the transfer of the proceeds thereof to satisfy such
Borrower’s obligations to Applicable Issuing Lender. The US Borrower hereby
unconditionally and irrevocably authorizes, empowers, and directs the US Lenders
to make such US Base Rate Advances, to transfer the proceeds thereof to the US
Issuing Lender (or the Underlying Issuer) in satisfaction of such obligations,
and to record and otherwise treat such payments as a US Base Rate Advance under
the US Facility to the US Borrower. The Canadian Borrower hereby unconditionally
and irrevocably authorizes, empowers, and directs the Canadian Lenders to make
such Canadian Base Rate Advances, to transfer the proceeds thereof to Canadian
Issuing Lender in satisfaction of such obligations, and to record and otherwise
treat such payments as a Canadian Base Rate Advance to the Canadian Borrower.
Each Administrative Agent and each Lender may record and otherwise treat the
making of such Borrowings as the making of (1) a US Borrowing to the US Borrower
under this Agreement as if requested by the US Borrower with respect to US
Letter of Credit Obligations and (2) a Canadian Borrowing in the same Designated
Currency as the applicable Canadian Letters of Credit to the Canadian Borrower
under this Agreement as if requested by the Canadian Borrower with respect to
Canadian Letter of Credit Obligations. Nothing herein is intended to release any
of any Borrower’s obligations under any Letter of Credit Application, but only
to provide an additional

-45-



--------------------------------------------------------------------------------



 



method of payment therefor. The making of any Borrowing under this
Section 2.3(d) shall not constitute a cure or waiver of any Default or Event of
Default, other than the payment Default or Event of Default which is satisfied
by the application of the amounts deemed advanced hereunder, caused by a
Borrower’s failure to comply with the provisions of this Agreement or the Letter
of Credit Application.
     (ii) Each Lender (including the Lender acting as an Applicable Issuing
Lender) shall, upon notice from the Applicable Administrative Agent that the
Applicable Borrower has requested or is deemed to have requested an Advance
pursuant to Section 2.6 and regardless of whether (A) the conditions in
Section 3.2 have been met, (B) such notice complies with Section 2.6, or (C) a
Default exists, make funds available to the Applicable Administrative Agent (if
to the US Administrative Agent, then to the US Administrative Agent’s Account)
for the account of the Applicable Issuing Lender in an amount equal to such
Lender’s Applicable Percentage of the amount of such Advance not later than 1:00
p.m. (Houston, Texas, time or Calgary, Alberta Canada, time, as applicable) on
the Business Day specified in such notice by the Applicable Administrative
Agent, whereupon (i) each US Lender that so makes funds available shall be
deemed to have made a US Base Rate Advance under the US Facility to the US
Borrower in such amount, and (b) each Canadian Lender that so makes funds
available shall be deemed to have made a Canadian Base Rate (C$) Advance or
Canadian Base Rate (US$) Advance, as applicable, to the Canadian Borrower in
such amount. The Applicable Administrative Agent shall remit the funds so
received to the Applicable Issuing Lender.
     (iii) If any such Lender shall not have so made such Advance available to
the Applicable Administrative Agent pursuant to this Section 2.3, such Lender
agrees to pay interest thereon for each day from such date until the date such
amount is paid at the lesser of (A) the Overnight Rate for such day for the
first three days and thereafter the interest rate applicable to such US Base
Rate Advances, or if applicable, the Canadian Base Rate Advances and (B) the
Maximum Rate. Whenever, at any time after the Applicable Administrative Agent
has received from any Lender such Lender’s Advance, the Applicable
Administrative Agent receives any payment on account thereof, the Applicable
Administrative Agent will pay to such Lender its participating interest in such
amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Lender’s Advance was outstanding and funded),
which payment shall be subject to repayment by such Lender if such payment
received by the Applicable Administrative Agent is required to be returned. Each
Lender’s obligation to make the Advances pursuant to this Section 2.3 shall be
absolute and unconditional and shall not be affected by any circumstance,
including (1) any set-off, counterclaim, recoupment, defense or other right
which such Lender or any other Person may have against any Applicable Issuing
Lender, any Administrative Agent or any other Person for any reason whatsoever;
(2) the occurrence or continuance of a Default or the termination of the
Commitments; (3) any breach of this Agreement by a Borrower or any other Lender;
or (4) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.
     (e) Participations. Upon the date of the issuance or increase of a Letter
of Credit or the deemed issuance of the Existing Letters of Credit under
Section 2.3(k), (i) the US Issuing Lender shall be deemed to have sold to each
other US Lender and each other US Lender shall have been deemed to have
purchased from the US Issuing Lender a participation in the related US Letter of
Credit Obligations (including the related Reimbursement Undertaking) equal to
such US Lender’s Applicable Percentage at such date, and (ii) the Canadian
Issuing Lender shall be deemed to have sold to each other Canadian Lender and
each other Canadian Lender shall have been deemed to have purchased from the
Canadian Issuing Lender a participation in the related Canadian Letter of Credit
Obligations equal to such Canadian Lender’s Applicable Percentage at such date,
and, in either case, such sale and purchase shall otherwise be in accordance
with the terms of this Agreement. The Applicable Issuing Lender shall promptly
notify

-46-



--------------------------------------------------------------------------------



 



each such participant Lender by telex, telephone, or telecopy of each Letter of
Credit issued or increased and the actual dollar amount of such Lender’s
participation in such Letter of Credit.
     (f) Obligations Unconditional. The obligations of the US Borrower under
this Agreement in respect of each US Letter of Credit, and the obligations of
the Canadian Borrower under this Agreement in respect of each Canadian Letter of
Credit, shall be unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances,
notwithstanding the following circumstances:
     (i) any lack of validity or enforceability of any Letter of Credit
Documents;
     (ii) any amendment or waiver of or any consent to departure from any Letter
of Credit Documents;
     (iii) the existence of any claim, set-off, defense or other right which any
Borrower may have at any time against any beneficiary or transferee of such
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), any Issuing Lender, any Underlying Issuer, any Lender
or any other Person, whether in connection with this Agreement, the transactions
contemplated in this Agreement or in any Letter of Credit Documents or any
unrelated transaction;
     (iv) any statement or any other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect to the extent
any Issuing Lender or any Underlying Issuer would not be liable therefor
pursuant to the following paragraph (h);
     (v) payment by any Issuing Lender or any Underlying Issuer under such
Letter of Credit against presentation of a draft or certificate which does not
comply with the terms of such Letter of Credit; or
     (vi) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing;
provided, however, that nothing contained in this paragraph (f) shall be deemed
to constitute a waiver of any remedies of the Borrowers in connection with the
Letters of Credit.
     (g) Prepayments of Letters of Credit. In the event that any US Letter of
Credit shall be outstanding or shall be drawn and not reimbursed after the
Maturity Date, the US Borrower shall provide Collateralization to the US
Administrative Agent. In the event that any Canadian Letter of Credit shall be
outstanding or shall be drawn and not reimbursed after the Maturity Date, the
Canadian Borrower shall provide Collateralization to the Canadian Administrative
Agent.
     (h) Liability of Issuing Lenders and Underlying Issuers. The US Borrower
assumes all risks of the acts or omissions of any beneficiary or transferee of
any US Letter of Credit with respect to its use of such Letter of Credit. The
Canadian Borrower assumes all risks of the acts or omissions of any beneficiary
or transferee of any Canadian Letter of Credit with respect to its use of such
Letter of Credit. Neither Issuing Lender, nor any Underlying Issuer, nor any of
their respective officers or directors shall be liable or responsible for:
     (i) the use which may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith;

-47-



--------------------------------------------------------------------------------



 



     (ii) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged;
     (iii) payment by any Issuing Lender or Underlying Issuer against
presentation of documents which do not comply with the terms of a Letter of
Credit, including failure of any documents to bear any reference or adequate
reference to the relevant Letter of Credit; or
     (iv) any other circumstances whatsoever in making or failing to make
payment under any Letter of Credit (INCLUDING AN ISSUING LENDER’S OR AN
UNDERLYING ISSUER’S OWN NEGLIGENCE),
except that the Applicable Borrower shall have a claim against the Applicable
Issuing Lender, and the Applicable Issuing Lender shall be liable to, and shall
promptly pay to, the Applicable Borrower, to the extent of any direct, as
opposed to consequential, damages suffered by such Borrower which such Borrower
proves were caused by (A) such Issuing Lender’s willful misconduct or gross
negligence in determining whether documents presented under a Letter of Credit
comply with the terms of such Letter of Credit or (B) such Issuing Lender’s
willful failure to make lawful payment under any Letter of Credit after the
presentation to it of a draft and certificate strictly complying with the terms
and conditions of such Letter of Credit. In furtherance and not in limitation of
the foregoing, the Issuing Lenders and the Underlying Issuers may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.
     (i) Cash Collateral Account.
     (i) If the US Borrower is required to deposit funds in the US Cash
Collateral Account pursuant to the terms hereof, then the US Borrower and the US
Administrative Agent shall establish the US Cash Collateral Account and the US
Borrower shall execute any documents and agreements, including the US
Administrative Agent’s standard form assignment of deposit accounts, that the US
Administrative Agent requests in connection therewith to establish the US Cash
Collateral Account and grant the US Administrative Agent an Acceptable Security
Interest in such account and the funds therein. The US Borrower hereby pledges
to the US Administrative Agent and grants the US Administrative Agent a security
interest in the US Cash Collateral Account, whenever established, all funds held
in the US Cash Collateral Account from time to time, and all proceeds thereof as
security for the payment of the Obligations.
     (ii) If the Canadian Borrower is required to deposit funds in the Canadian
Cash Collateral Account pursuant to the terms hereof, then the Canadian Borrower
and the Canadian Administrative Agent shall establish the Canadian Cash
Collateral Account and the Canadian Borrower shall execute any documents and
agreements, including the Canadian Administrative Agent’s standard form
assignment of deposit accounts, that the Canadian Administrative Agent requests
in connection therewith to establish the Canadian Cash Collateral Account and
grant the Canadian Administrative Agent an Acceptable Security Interest in such
account and the funds therein. The Canadian Borrower hereby pledges to the
Canadian Administrative Agent and grants the Canadian Administrative Agent a
security interest in the Canadian Cash Collateral Account, whenever established,
all funds held in the Canadian Cash Collateral Account from time to time, and
all proceeds thereof as security for the payment of the Canadian Obligations.
     (iii) Funds held in the Cash Collateral Accounts shall be held as cash
collateral for obligations with respect to US Letters of Credit in the case of
the US Cash Collateral Account and the Canadian Letters of Credit in the case of
the Canadian Cash Collateral Account. Such funds shall be promptly

-48-



--------------------------------------------------------------------------------



 



applied by the Applicable Administrative Agent at the request of the Applicable
Issuing Lender to any reimbursement or other obligations under the applicable
Letters of Credit that exist or occur. To the extent that any surplus funds are
held in the US Cash Collateral Account above the US Letter of Credit Exposure
during the existence of an Event of Default the US Administrative Agent may
(A) hold such surplus funds in the US Cash Collateral Account as cash collateral
for the Obligations or (B) apply such surplus funds to any Obligations in any
manner directed by the Majority Lenders. To the extent that any surplus funds
are held in the Canadian Cash Collateral Account above the Canadian Letter of
Credit Exposure during the existence of an Event of Default the Canadian
Administrative Agent may (A) hold such surplus funds in the Canadian Cash
Collateral Account as cash collateral for the Canadian Obligations or (B) apply
such surplus funds to any such Obligations in any manner directed by the
Canadian Majority Lenders. If no Default exists, the Administrative Agents shall
release to the Applicable Borrower at such Borrower’s written request any funds
held in the applicable Cash Collateral Account above the amounts required by
2.3(i).
     (iv) Funds held in the US Cash Collateral Account shall be invested in
Liquid Investments maintained with, and under the sole dominion and control of,
the US Administrative Agent or in another investment if mutually agreed upon by
the US Borrower and the US Administrative Agent, but the US Administrative Agent
shall have no other obligation to make any other investment of the funds
therein. Funds held in the Canadian Cash Collateral Account shall be invested in
Liquid Investments maintained with, and under the sole dominion and control of,
the Canadian Administrative Agent or in another investment if mutually agreed
upon by the Canadian Borrower and the Canadian Administrative Agent, but the
Canadian Administrative Agent shall have no other obligation to make any other
investment of the funds therein. The Administrative Agents shall exercise
reasonable care in the custody and preservation of any funds held in the Cash
Collateral Accounts and shall be deemed to have exercised such care if such
funds are accorded treatment substantially equivalent to that which such
Administrative Agent accords its own property, it being understood that neither
Administrative Agent shall have any responsibility for taking any necessary
steps to preserve rights against any parties with respect to any such funds.
     (v) If any Lender becomes, and during the period it remains, a Defaulting
Lender or a Potential Defaulting Lender, if any Letter of Credit or Swingline
Advance is at the time outstanding, the applicable Issuing Lender and Swingline
Lender, as the case may be, by notice to the Borrowers and such Defaulting
Lender or Potential Defaulting Lender through the Applicable Administrative
Agent, may require the applicable Borrower to cash collateralize the obligations
of the applicable Borrower to such Issuing Lender or Swingline Lender in respect
of such Letter of Credit or Swingline Advance in amount at least equal to the
aggregate amount of the obligations (contingent or otherwise) of such Defaulting
Lender or such Potential Defaulting Lender in respect thereof, or to make other
arrangements satisfactory to the Applicable Administrative Agent, and to such
Issuing Lender and the Swingline Lender, as the case may be, in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender or Potential Defaulting Lender.
     (j) Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary of the US Borrower or a
Subsidiary of the Canadian Borrower, (i) the US Borrower shall be obligated to
reimburse the US Issuing Lender or the Underlying Issuer hereunder for any and
all drawings under such Letter of Credit issued under the US Facility by the US
Issuing Lender or Underlying Issuer and (ii) the Canadian Borrower shall be
obligated to reimburse the Canadian Issuing Lender hereunder for any and all
drawings under such Letter of Credit issued under the Canadian Facility by the
Canadian Issuing Lender. The US Borrower hereby acknowledges that the issuance
of Letters of Credit for the account of its Subsidiaries inures to the benefit
of the US Borrower, and that the US Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries. The Canadian Borrower hereby
acknowledges that the issuance

-49-



--------------------------------------------------------------------------------



 



of Letters of Credit for the account of its Subsidiaries inures to the benefit
of the Canadian Borrower, and that the Canadian Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries.
     (k) Existing Letters of Credit. (i) The US Issuing Lender, the US Lenders
and the US Borrower agree that effective as of the Effective Date, the Existing
US Letters of Credit shall be deemed to have been issued and maintained under,
and to be governed by the terms and conditions of, this Agreement. The Canadian
Issuing Lender, the Canadian Lenders and the Canadian Borrower agree that
effective as of the Effective Date, the Existing Canadian Letters of Credit
shall be deemed to have been issued and maintained under, and to be governed by
the terms and conditions of, this Agreement. (ii) The US Borrower and each other
party hereto hereby acknowledge and agree that all Letters of Credit issued and
outstanding on the Third Amendment Effective Date shall constitute Letters of
Credit under this Agreement on and after the Third Amendment Effective Date with
the same effect as if such Letters of Credit were issued by the Issuing Lender
or an Underlying Issuer at the request of US Borrower on the Third Amendment
Effective Date.
     (l) Underlying Issuer and Letters of Credit.
     (i) US Borrower agrees to be bound by the Underlying Issuer’s regulations
and interpretations of any Letter of Credit or by US Issuing Lender’s
interpretations of any Reimbursement Undertaking even though this interpretation
may be different from US Borrower’s own, and US Borrower understands and agrees
that none of the US Issuing Lender, any Secured Party, or any Underlying Issuer
shall be liable for any error, negligence, or mistake, whether of omission or
commission, in following US Borrower’s instructions or those contained in the
Letter of Credit or any modifications, amendments, or supplements thereto. US
Borrower understands that the Reimbursement Undertakings may require US Issuing
Lender to indemnify the Underlying Issuer for certain costs or liabilities
arising out of claims by US Borrower against such Underlying Issuer. US BORROWER
HEREBY AGREES TO INDEMNIFY, SAVE, DEFEND, AND HOLD US ISSUING LENDER AND EACH
OTHER SECURED PARTY HARMLESS WITH RESPECT TO ANY LOSS, COST, EXPENSE (INCLUDING
REASONABLE ATTORNEYS FEES), OR LIABILITY INCURRED BY THEM AS A RESULT OF THE US
ISSUING LENDER’S INDEMNIFICATION OF AN UNDERLYING ISSUER; PROVIDED, HOWEVER,
THAT US BORROWER SHALL NOT BE OBLIGATED HEREUNDER TO INDEMNIFY FOR ANY SUCH
LOSS, COST, EXPENSE, OR LIABILITY TO THE EXTENT THAT IT IS CAUSED BY THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE US ISSUING LENDER. Borrower hereby
acknowledges and agrees that none of the US Issuing Lender, any Secured Party,
or any Underlying Issuer shall be responsible for delays, errors, or omissions
resulting from the malfunction of equipment in connection with any Letter of
Credit.
     (ii) US Borrower hereby authorizes and directs any Underlying Issuer to
deliver to the US Issuing Lender all instruments, documents, and other writings
and property received by such Underlying Issuer pursuant to such Underlying
Letter of Credit and to accept and rely upon the US Issuing Lender’s
instructions with respect to all matters arising in connection with such
Underlying Letter of Credit and the related application.
     (iii) Any and all issuance charges, commissions, fees, and costs incurred
by the US Issuing Lender relating to Underlying Letters of Credit shall be
Lender Group Expenses for purposes of this Agreement and shall be reimbursable
immediately by US Borrower to US Administrative Agent for the account of the US
Issuing Lender; it being acknowledged and agreed by US Borrower that the
Underlying Issuer may impose a schedule of charges for amendments, extensions,
drawings, and renewals.

-50-



--------------------------------------------------------------------------------



 



Section 2.4 Swingline Advances.
     (a) Subfacility. On the terms and conditions set forth in this Agreement,
(i) the US Swingline Lender may, but is not obligated to, from time-to-time on
any Business Day from the Effective Date until the last Business Day occurring
before the Maturity Date, make US Swingline Advances in Dollars to the US
Borrower in an aggregate principal amount not to exceed the US Swingline Amount
at any time, and (ii) the Canadian Swingline Lender may, but is not obligated
to, from time-to-time on any Business Day from the Effective Date until the last
Business Day occurring before the Maturity Date, make Canadian Swingline
Advances in Canadian Dollars to the Canadian Borrower in an aggregate principal
amount not to exceed the Canadian Swingline Amount outstanding at any time;
provided that (A) after giving effect to such Swingline Advance, the US
Outstandings and the Canadian Outstandings shall not exceed the applicable
Credit Amount in effect at such time, (B) no Swingline Advance may mature after
the Maturity Date, and (C) no Swingline Advance shall be made by either
Swingline Lender if the conditions set forth in Section 3.2 have not been met as
of the date of such Swingline Advance. The Borrowers agree that the giving of
the applicable Notice of Borrowing and the acceptance by the Applicable Borrower
of the proceeds of such Swingline Advance shall constitute a representation and
warranty by the such Borrower that on the date of such Swingline Advance the
conditions set forth in Section 3.2 have been met.
     (b) Evidence of Indebtedness. The indebtedness of the US Borrower to the US
Swingline Lender resulting from US Swingline Advances, and the indebtedness of
the Canadian Borrower to the Canadian Swingline Lender resulting from Canadian
Swingline Advances shall be evidenced as set forth in Section 2.2.
     (c) Prepayment. Within the limits expressed in this Agreement and subject
to the applicable Swingline Lender’s sole discretion, amounts advanced pursuant
to Section 2.4(a) may from time to time be borrowed, prepaid without penalty,
and reborrowed. If the amount of aggregate outstanding amount of US Swingline
Advances ever exceeds the US Swingline Amount, the US Borrower shall, upon
receipt of written notice of such condition from the US Swingline Lender and to
the extent of such excess, prepay to the US Swingline Lender outstanding
principal of the US Swingline Amount such that such excess is eliminated. If the
Canadian Dollar Equivalent amount of the aggregate outstanding amount of
Canadian Swingline Advances ever exceeds the Canadian Swingline Amount, the
Canadian Borrower shall, upon receipt of written notice of such condition from
the Canadian Swingline Lender and to the extent of such excess, prepay to the
Canadian Swingline Lender outstanding principal of the Canadian Swingline Amount
such that such excess is eliminated.
     (d) Refinancing of Swingline Advances.
     (i) The US Swingline Lender at any time in its sole and absolute discretion
may request, on behalf of the US Borrower (which hereby irrevocably authorizes
such Swingline Lender to so request on its behalf), that each US Lender make a
US Base Rate Advance under the US Facility in an amount equal to such Lender’s
Applicable Percentage of the amount of US Swingline Advances then outstanding.
Such request shall be made in writing (which written request shall be deemed to
be a Notice of Borrowing for purposes hereof), without regard to the minimum and
multiples specified in Section 2.6(c) for the principal amount of US Borrowings
but subject to the unutilized portion of the US Commitments and the conditions
set forth in Section 3.2. The US Swingline Lender shall furnish the US Borrower
with a copy of the applicable Notice of Borrowing promptly after delivering such
notice to the US Administrative Agent. Regardless of whether the request for
such US Base Rate Advance complies with Section 2.6, each US Lender shall make
an amount equal to its Applicable Percentage of the amount specified in such
Notice of Borrowing available to the US Administrative Agent in Same Day Funds
to the US Administrative Agent’s Account for the account of the US Swingline
Lender at the US Administrative Agent’s Lending Office for Dollar-denominated

-51-



--------------------------------------------------------------------------------



 



payments not later than 1:00 p.m. on the day specified in such Notice of
Borrowing, whereupon, subject to Section 2.4(d)(iii), each US Lender that so
makes funds available shall be deemed to have made a US Base Rate Advance under
the US Facility to the US Borrower in such amount. The US Administrative Agent
shall remit the funds so received to the US Swingline Lender.
     (ii) The Canadian Swingline Lender at any time in its sole and absolute
discretion may request, on behalf of the Canadian Borrower (which hereby
irrevocably authorizes such Swingline Lender to so request on its behalf), that
each Canadian Lender make a Canadian Base Rate (C$) Advance denominated in an
amount equal to such Lender’s Applicable Percentage of the amount of Canadian
Swingline Advances then outstanding. Such request shall be made in writing
(which written request shall be deemed to be a Notice of Borrowing for purposes
hereof), without regard to the minimum and multiples specified in Section 2.6(c)
for the principal amount of Canadian Borrowings but subject to the unutilized
portion of the Canadian Commitments and the conditions set forth in Section 3.2.
The Canadian Swingline Lender shall furnish the Canadian Borrower with a copy of
the applicable Notice of Borrowing promptly after delivering such notice to the
Canadian Administrative Agent. Regardless of whether the request for such
Canadian Base Rate (C$) Advance complies with Section 2.6, each Canadian Lender
shall make an amount equal to its Applicable Percentage of the amount specified
in such Notice of Borrowing available to the Canadian Administrative Agent in
Same Day Funds for the account of the Canadian Swingline Lender at the Canadian
Administrative Agent’s Lending Office for Canadian Dollar-denominated payments
not later than 1:00 p.m. on the day specified in such Notice of Borrowing,
whereupon, subject to Section 2.4(d)(iii), each Canadian Lender that so makes
funds available shall be deemed to have made a Canadian Base Rate (C$) Advance
to the Canadian Borrower in such amount. The Canadian Administrative Agent shall
remit the funds so received to the Canadian Swingline Lender.
     (iii) If for any reason any Swingline Advance cannot be refinanced by such
a US Borrowing or Canadian Borrowing, as applicable, in accordance with
Section 2.4(d)(i) or Section 2.4(d)(ii), the applicable Notice of Borrowing
submitted by the Applicable Swingline Lender as set forth herein shall be deemed
to be a request by such Swingline Lender that each of the applicable Lenders
fund its risk participation in the relevant Swingline Advances (with respect to
US Swingline Advances, to the US Administrative Agent’s Account) and each such
Lender’s payment to the Applicable Administrative Agent for the account of the
Applicable Swingline Lender pursuant to Section 2.4(d)(i) or Section 2.4(d)(ii)
shall be deemed payment in respect of such participation.
     (iv) If any Lender fails to make available to the Applicable Administrative
Agent for the account of the Applicable Swingline Lender any amount required to
be paid by such Lender pursuant to the foregoing provisions of this
Section 2.4(d) by the time specified in Section 2.4(d)(i) or Section 2.4(d)(ii),
the Applicable Swingline Lender shall be entitled to recover from such Lender
(acting through the Applicable Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such Swingline Lender
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect. A certificate of the Applicable Swingline Lender submitted to any Lender
(through the Applicable Administrative Agent) with respect to any amounts owing
under this clause (iv) shall be conclusive absent manifest error.
     (v) Each Lender’s obligation to make Advances or to purchase and fund risk
participations in Swingline Advances pursuant to this Section 2.4(d) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against any Swingline Lender, the US Borrower, the Canadian
Borrower, or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the

-52-



--------------------------------------------------------------------------------



 



foregoing; provided, however, that each Lender’s obligation to make Advances
pursuant to Section 2.4(d)(i) or 2.4(d)(ii) is subject to the conditions set
forth in Section 3.2. No such funding of risk participations shall (1) relieve
or otherwise impair the obligation of the US Borrower to repay the US Swingline
Advances, together with interest as provided herein, or (2) relieve or otherwise
impair the obligation of the Canadian Borrower to repay the Canadian Swingline
Advances, together with interest as provided herein.
     (e) Repayment of Participations.
     (i) At any time after any Lender has purchased and funded a risk
participation in a Swingline Advance, if the Applicable Swingline Lender
receives any payment on account of such Swingline Advance, the Applicable
Swingline Lender will distribute to such Lender its Applicable Percentage of
such payment (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s risk participation was
funded) in the same funds as those received by the Applicable Swingline Lender.
     (ii) If any payment received by the Applicable Swingline Lender in respect
of principal or interest on any Swingline Advance is required to be returned by
such Swingline Lender under any of the circumstances described in Section 9.13
(including pursuant to any settlement entered into by such Swingline Lender in
its discretion), each Lender shall pay to the Applicable Swingline Lender its
Applicable Percentage thereof on demand of the Applicable Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Applicable Administrative Agent will make such demand upon the request of the
Applicable Swingline Lender. The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.
     (f) Interest for Account of Swingline Lender. The US Swingline Lender shall
charge the Loan Account, as permitted under Section 2.18, for interest on the US
Swingline Advances. The Canadian Swingline Lender shall be responsible for
invoicing the Canadian Borrower for interest on the Canadian Swingline Advances.
Until each Lender funds its Advances or risk participation pursuant to this
Section to refinance such Lender’s Applicable Percentage of the applicable
Swingline Advances, interest in respect of such Applicable Percentage shall be
solely for the account of the Applicable Swingline Lender.
     (g) Payments Directly to Swingline Lender. The US Borrower shall make all
payments of principal and interest in respect of the US Swingline Advances
directly to the US Swingline Lender. The Canadian Borrower shall make all
payments of principal and interest in respect of the Canadian Swingline Advances
directly to the Canadian Swingline Lender.
     (h) Method of Borrowing. Except as provided in the clause (c) above, each
request for a Swingline Advance shall be made pursuant to telephone notice to
the Applicable Swingline Lender given no later than 11:00 a.m. (Houston, Texas
time or Calgary, Alberta Canada time) / 12:00 p.m. (Atlanta, Georgia time) on
the date of the proposed Swingline Advance, promptly confirmed by a completed
and executed Notice of Borrowing telecopied or facsimiled to the Applicable
Administrative Agent and the Applicable Swingline Lender. The Applicable
Swingline Lender will promptly make such Swingline Advance available to the
Applicable Borrower at the Applicable Borrower’s account with the Applicable
Administrative Agent.
     (i) Discretionary Nature of the Swing Line Facilities. Notwithstanding any
terms to the contrary contained herein, each of the Swingline facilities
provided herein (i) is an uncommitted facility and the Swingline Lenders may,
but shall not be obligated to, make Swingline Advances, and (ii) may be

-53-



--------------------------------------------------------------------------------



 



terminated at any time by the applicable Swingline Lender upon written notice to
the applicable Borrower.
Section 2.5 Bankers’ Acceptances.
     (a) Subject to the terms and conditions of this Agreement, the Canadian
Borrower may request a Borrowing denominated in Canadian Dollars by presenting
drafts for acceptance and, if applicable, purchase as B/As by the Canadian
Lenders.
     (b) No Contract Period with respect to a B/A to be accepted and, if
applicable, purchased as an Advance shall extend beyond the Maturity Date. All
B/A Borrowings shall be denominated in Canadian Dollars.
     (c) To facilitate availment of the B/A Advances, the Canadian Borrower
hereby appoints each Canadian Lender as its attorney to sign and endorse on its
behalf, in handwriting or by facsimile or mechanical signature as and when
deemed necessary by such Canadian Lender, blank forms of B/As in the form
requested by such Canadian Lender. The Canadian Borrower recognizes and agrees
that all B/As signed and/or endorsed on its behalf by a Canadian Lender shall
bind the Canadian Borrower as fully and effectually as if signed in the
handwriting of and duly issued by the proper signing officers of the Canadian
Borrower. Each Canadian Lender is hereby authorized to issue such B/As endorsed
in blank in such face amounts as may be determined by such Canadian Lender;
provided that the aggregate amount thereof is equal to the aggregate amount of
B/As required to be accepted and purchased by such Canadian Lender. No Canadian
Lender shall be liable for any damage, loss or other claim arising by reason of
any loss or improper use of any such instrument except the gross negligence or
willful misconduct of such Canadian Lender or its officers, employees, agents or
representatives. Each Canadian Lender shall maintain a record with respect to
B/As (i) voided by it for any reason, (ii) accepted and purchased by it
hereunder and (iii) canceled at their respective maturities. Each Canadian
Lender further agrees to retain such records in the manner and for the statutory
periods provided in the various provincial or federal statutes and regulations
which apply to such Canadian Lender. On request by or on behalf of the Canadian
Borrower, a Canadian Lender shall cancel all forms of B/A which have been
pre-signed or pre-endorsed on behalf of the Canadian Borrower and which are held
by such Canadian Lender and are not required to be issued in accordance with the
Canadian Borrower’s irrevocable notice. At the discretion of a Canadian Lender,
B/As to be accepted by such Canadian Lender may be issued in the form of
“Depository Bills” within the meaning of the Depository Bills and Notes Act
(Canada) and deposited with the Canadian Depository for Securities Limited
(“CDS”) and may be made payable to “CDS & Co.” or in such other name as may be
acceptable to CDS and thereafter dealt with in accordance with the rules and
procedures of CDS, consistent with the terms of this Agreement and the
Depository Bills and Notes Act (Canada). All Depository Bills so issued shall be
governed by the provisions of this Section 2.5.
     (d) Drafts of the Canadian Borrower to be accepted as B/As hereunder shall
be signed as set forth in this Section 2.5. Notwithstanding that any Person
whose signature appears on any B/A may no longer be an authorized signatory for
any of the Canadian Lenders or the Canadian Borrower at the date of issuance of
a B/A, such signature shall nevertheless be valid and sufficient for all
purposes as if such authority had remained in force at the time of such issuance
and any such B/A so signed shall be binding on the Canadian Borrower.
     (e) Promptly following receipt of a notice of borrowing, continuation or
conversion of B/As, the Canadian Administrative Agent shall so advise the
Canadian Lenders and shall advise each Canadian Lender of the aggregate face
amount of the B/As to be accepted by it and the applicable Contract Period
(which shall be identical for all Canadian Lenders). The aggregate face amount
of the B/As to be accepted by a Canadian Lender shall be in an integral multiple
of C$100,000 and such face amount shall

-54-



--------------------------------------------------------------------------------



 



be in each Canadian Lender’s Applicable Percentage of such Canadian Borrowing,
and each such Canadian Borrowing shall be no less than $1,000,000; provided,
that the Canadian Administrative Agent may, in its sole discretion, increase or
reduce any Canadian Lender’s portion of such B/A to the nearest C$100,000.
     (f) The Canadian Borrower may specify in a notice of borrowing or
conversion or continuation pursuant to Section 2.6(a) or Section 2.6(b),
respectively, that it desires that any B/As requested by such notice be
purchased by the Canadian Lenders, in which case the Canadian Lenders shall
purchase, or arrange the purchase of, each B/A from the Canadian Borrower at the
Discount Rate for such Canadian Lender applicable to such B/A accepted by it and
provide to the Canadian Administrative Agent the Discount Proceeds for the
account of the Canadian Borrower. The Acceptance Fee payable by the Canadian
Borrower to a Canadian Lender under Section 2.10(f) in respect of each B/A
accepted by such Canadian Lender shall be set off against the Discount Proceeds
payable by such Canadian Lender under this Section 2.5.
     (g) Each Canadian Lender may at any time and from time to time hold, sell,
rediscount or otherwise dispose of any or all B/As accepted and purchased by it.
     (h) If a Canadian Lender notifies the Canadian Administrative Agent in
writing that it is unable to accept Bankers’ Acceptances, such Canadian Lender
will, instead of accepting and, if applicable, purchasing Bankers’ Acceptances,
make an advance (a “B/A Equivalent Advance”) to the Canadian Borrower in the
amount and for the same term as the draft that such Canadian Lender would
otherwise have been required to accept and purchase hereunder. Each such
Canadian Lender will provide to the Canadian Administrative Agent the Discount
Proceeds of such B/A Equivalent Advance for the account of the Canadian
Borrower. Each such B/A Equivalent Advance will bear interest at the same rate
that would result if such Lender had accepted (and been paid an Acceptance Fee)
and purchased (on a discounted basis at the Discount Rate) a Bankers’ Acceptance
for the relevant Contract Period (it being the intention of the parties that
each such B/A Equivalent Advance shall have the same economic consequences for
the Lenders and the Canadian Borrower as the Bankers’ Acceptance which such B/A
Equivalent Advance replaces). All such interest shall be paid in advance on the
date such B/A Equivalent Advance is made, and will be deducted from the
principal amount of such B/A Equivalent Advance in the same manner in which the
Discount Proceeds of a Bankers’ Acceptance would be deducted from the face
amount of the Bankers’ Acceptance.
     (i) The Canadian Borrower waives presentment for payment and any other
defense to payment of any amounts due to a Canadian Lender in respect of a B/A
accepted and purchased by it pursuant to this Agreement which might exist solely
by reason of such B/A being held, at the maturity thereof, by such Canadian
Lender in its own right and the Canadian Borrower agrees not to claim any days
of grace if such Canadian Lender as holder sues the Canadian Borrower on the B/A
for payment of the amount payable by the Canadian Borrower thereunder. On the
last day of the Contract Period of a B/A, or such earlier date as may be
required or permitted pursuant to the provisions of this Agreement, the Canadian
Borrower shall pay the Canadian Lender that has accepted and purchased such B/A
the full face amount of such B/A (subject to Section 2.5(j) below and
Section 2.7(b)), and after such payment, the Canadian Borrower shall have no
further liability in respect of such B/A and such Canadian Lender shall be
entitled to all benefits of, and be responsible for all payments due to third
parties under, such B/A.
     (j) Except as required by any Canadian Lender upon the occurrence of an
Event of Default, no B/A Advance may be repaid by the Canadian Borrower prior to
the expiry date of the Contract Period applicable to such B/A Advance; provided,
however, that any B/A or B/A Equivalent Advance may be defeased as provided in
the proviso to Section 2.7(b).

-55-



--------------------------------------------------------------------------------



 



Section 2.6 Borrowings; Procedures and Limitations.
     (a) Notice. Each Borrowing shall be made pursuant to a Notice of Borrowing
and given:
     (i) by the US Borrower to the US Administrative Agent not later than
12:00 p.m. (Houston, Texas time) / 1:00 p.m. (Atlanta, Georgia time) on the
fourth Business Day before the date of the proposed Borrowing in the case of a
Eurocurrency Advance under the US Facility denominated in a Foreign Currency,
     (ii) by the US Borrower to the US Administrative Agent not later than
12:00 p.m. (Houston, Texas time) / 1:00 p.m. (Atlanta, Georgia time) on the
third Business Day before the date of the proposed Borrowing in the case of a
Eurocurrency Advance under the US Facility denominated in Dollars,
     (iii) by the US Borrower to the US Administrative Agent not later than
12:00 p.m. (Houston, Texas time) / 1:00 p.m. (Atlanta, Georgia time) one
Business Day before the date of the proposed Borrowing in the case of a US Base
Rate Advance;
     (iv) by the Canadian Borrower to the Canadian Administrative Agent not
later than 12:00 p.m. (Calgary, Alberta Canada time) on the fourth Business Day
before the date of the proposed Borrowing in the case of a Eurocurrency Advance
under the Canadian Facility denominated in Dollars,
     (v) by the Canadian Borrower to the Canadian Administrative Agent not later
than 12:00 p.m. (Calgary, Alberta Canada time) on the third Business Day before
the date of the proposed Borrowing in the case of a Eurocurrency Advance under
the Canadian Facility, Canadian Base Rate (US$) Advance and in the case of B/A
Advances, and
     (vi) by the Canadian Borrower to the Canadian Administrative Agent not
later than 12:00 p.m. (Calgary, Alberta Canada time) one Business Day before the
date of the proposed Borrowing in the case of a Canadian Base Rate (C$) Advance.
The Applicable Administrative Agent shall give each applicable Lender prompt
notice on the day of receipt of timely Notice of Borrowing of such proposed
Borrowing by telecopier; provided however that the Administrative Agents and
each of the Lenders hereby waive the requirement in this Section 2.6(a) with
respect to the initial Borrowing to be made on the Effective Date. Each Notice
of Borrowing shall be by telephone or telecopier (and if by telephone, confirmed
promptly with a written Notice of Borrowing received by the applicable
Administrative Agent prior to 4:00 p.m. (Houston, Texas time) / 5:00 p.m.
(Atlanta, Georgia time) on the same day), specifying the (i) requested date of
such Borrowing (which shall be a Business Day), (ii) requested Type of Advances
comprising such Borrowing, (iii) aggregate amount of such Borrowing, (iv) if
such Borrowing is to be comprised of Eurocurrency Advances, the Interest Period
for such Advances, (v) if such Borrowing is to be comprised of B/A Advances, the
Contract Period for such Advances, and (vi) the Designated Currency of such
Borrowing. In the case of a proposed Borrowing comprised of Eurocurrency
Advances, the Applicable Administrative Agent shall promptly notify each
applicable Lender of the applicable interest rate under Section 2.10, as
applicable. Each US Lender or Canadian Lender, as applicable, shall before
11:00 a.m. (Houston, Texas time or Calgary, Alberta Canada time, as applicable)
on the date of the proposed Borrowing, make available for the account of its
Lending Office to the Applicable Administrative Agent at its address referred to
in Section 9.7 with respect to the Canadian Administrative Agent, and to the US
Administrative Agent’s Account with respect to the US Administrative Agent, or
such other location or accounts as the Applicable Administrative Agent may
specify by notice to the applicable Lenders, in

-56-



--------------------------------------------------------------------------------



 



Same Day Funds, such Lender’s Applicable Pro Rata Share of such Borrowing.
Promptly upon the Applicable Administrative Agent’s receipt of such funds (but
in any event not later than 3:00 p.m. (Houston, Texas time or Calgary, Alberta
Canada time, as applicable) on the date of the proposed Borrowing) and provided
that the applicable conditions set forth in Article III have been satisfied, the
Applicable Administrative Agent will make such funds available to the Applicable
Borrower (x) at its account with the Canadian Administrative Agent with respect
to a Canadian Borrowing, and (y) to the Designated Account with respect to a US
Borrowing.
     (b) Conversions and Continuations. In order to elect to Convert or continue
Advances comprising part of the same Borrowing under this Section, the
Applicable Borrower shall:
     (i) in case of a US Borrowing, deliver an irrevocable Notice of Conversion
or Continuation to the US Administrative Agent at the US Administrative Agent’s
office no later than 12:00 p.m. (Houston, Texas time) / 1:00 p.m. (Atlanta,
Georgia time) (A) at least one Business Day in advance of the proposed
Conversion date in the case of a Conversion of such Advances to US Base Rate
Advances, (B) at least three Business Days in advance of the proposed Conversion
or continuation date in the case of a Conversion to, or a continuation of,
Eurocurrency Advances denominated in Dollars; and (C) at least four Business
Days in advance of the proposed Conversion or continuation date in the case of a
Conversion to, or a continuation of, Eurocurrency Advances denominated in
Foreign Currencies;
     (ii) in case of a Canadian Borrowing or a B/A Borrowing, deliver an
irrevocable Notice of Conversion or Continuation to the Canadian Administrative
Agent at the Canadian Administrative Agent’s office no later than 12:00 p.m.
(Calgary, Alberta Canada time) (A) at least one Business Day in advance of the
proposed Conversion date in the case of a Conversion of such Advance to Canadian
Base Rate (C$) Advances, (B) at least three Business Day in advance of the
proposed Conversion date in the case of a Conversion of such Advance to Canadian
Base Rate (US$) Advances, (C) at least three Business Days in advance of the
proposed Conversion or continuation date in the case of a Conversion to, or a
continuation of, Eurocurrency Advances under the Canadian Facility, and (D) at
least three Business Days in advance of the proposed Conversion or continuation
date in the case of a Conversion to, or a continuation of, B/A Advances.
Each such Notice of Conversion or Continuation shall be in writing or by
telephone or telecopier, and if by telephone, confirmed promptly in writing,
specifying (A) the requested Conversion or continuation date (which shall be a
Business Day), (B) the Borrowing amount and Type of the Advances to be Converted
or continued, (C) whether a Conversion or continuation is requested, and if a
Conversion, into what Type of Advances, (D) in the case of a Conversion to, or a
continuation of, Eurocurrency Advances, the requested Interest Period, and
(E) in the case of a Conversion to, or continuation of, B/A Advances, the
requested Contract Period. Promptly after receipt of a Notice of Conversion or
Continuation under this paragraph, the Applicable Administrative Agent shall
provide each applicable Lender with a copy thereof and, in the case of a
Conversion to or a continuation of Eurocurrency Advances, notify each applicable
Lender of the applicable interest rate under Section 2.10 as applicable. For
purposes other than the conditions set forth in Section 3.2, the portion of
Advances comprising part of the same Borrowing that are Converted to Advances of
another Type shall constitute a new Borrowing.
     (c) Certain Limitations. Notwithstanding anything in paragraphs (a) and
(b) above:
     (i) Each US Borrowing shall (A) be in an aggregate amount not less than
$3,000,000 and in integral multiples of $1,000,000 in excess thereof in case of
Eurocurrency Advances and in an aggregate amount not less than $500,000 and in
integral multiples of $100,000 in excess thereof in case of US Base Rate
Advances, (B) consist of Advances of the same Type made, Converted or

-57-



--------------------------------------------------------------------------------



 



continued on the same day by the US Lenders according to their Applicable
Percentage, and (C) denominated in the applicable Designated Currencies.
     (ii) Each Canadian Borrowing and each B/A Borrowing shall (A) with respect
to Eurocurrency Advances, be in an aggregate amount not less than $1,000,000 and
in integral multiples of $100,000, (B) with respect to Canadian Base Rate (US$)
Advances, be in an aggregate amount not less than $500,000 and in integral
multiples of $100,000 in excess thereof, (C) with respect to Canadian Base Rate
(C$) Advances, be in an aggregate amount not less than C$500,000 and in integral
multiples of C$100,000, (D) with respect to B/A Advances, be in such minimum
amounts required under Section 2.5, (E) consist of Advances of the same Type
made, Converted or continued on the same day by the Canadian Lenders according
to their Applicable Percentage, and (F) denominated in the applicable Designated
Currencies.
     (iii) At no time shall there be more than eight Interest Periods applicable
to outstanding Eurocurrency Advances under the Facilities nor more than five
Contract Periods applicable to B/A Advances under the Canadian Facility.
     (iv) No single Borrowing consisting of Eurocurrency Advances may include
Advances in different currencies and no single Borrowing consisting of Canadian
Base Rate Advances may include Advances in different currencies.
     (v) Neither Borrower may select Eurocurrency Advances for any Borrowing to
be made, Converted or continued if a Default or Event of Default has occurred
and is continuing.
     (vi) Canadian Borrower may not select B/A Advances for any Borrowing to be
made, Converted or continued if a Default or Event of Default has occurred and
is continuing.
     (vii) If any Lender shall, at least one Business Day prior to the requested
date of any Borrowing comprised of Eurocurrency Advances or B/A Advances, notify
the Applicable Administrative Agent and the Applicable Borrower that the
introduction of or any change in or in the interpretation of any Legal
Requirement makes it unlawful, or that any central bank or other Governmental
Authority asserts that it is unlawful, for such Lender or its Lending Office to
perform its obligations under this Agreement to make Eurocurrency Advances or
B/A Advances or to fund or maintain Eurocurrency Advances or B/A Advances, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or take deposits of, Dollars or any Foreign
Currency in the applicable interbank market, then (1) if the requested Borrowing
was of US Advances, such Lender’s Applicable Percentage of the Dollar Equivalent
amount of such Borrowing shall be made as a US Base Rate Advance of such US
Lender under the US Facility, (2) if the requested Borrowing was of Canadian
Advances denominated in Dollars, such Lender’s Applicable Percentage of the
Dollar Equivalent amount of such Borrowing shall be made as a Canadian Base Rate
(US$) Advance of such Lender, (3) if the requested Borrowing was of Canadian
Advances denominated in Canadian Dollars, such Lender’s Applicable Percentage of
the amount of such Borrowing shall be made as a Canadian Base Rate (C$) Advance
of such Lender, (4) in any event, such US Base Rate Advance or Canadian Base
Rate Advance, as applicable, shall be considered part of the same Borrowing and
interest on such US Base Rate Advance or Canadian Base Rate Advance, as
applicable, shall be due and payable at the same time that interest on the
Eurocurrency Advances or the face amount of the B/A Advances comprising the
remainder of such Borrowing shall be due and payable, and (5) any obligation of
such Lender to make, continue, or Convert to, Eurocurrency Advances in the
affected currency or currencies, or to make B/A Advances, including in
connection with such requested Borrowing, shall be suspended until such Lender
notifies

-58-



--------------------------------------------------------------------------------



 



the Applicable Administrative Agent and the Applicable Borrower that the
circumstances giving rise to such determination no longer exist.
     (viii) If (A) the US Administrative Agent is unable to determine the
Eurocurrency Rate for Eurocurrency Advances comprising any requested US
Borrowing, or (B) the Canadian Administrative Agent is unable to determine the
Eurocurrency Rate for Eurocurrency Advances comprising any requested Canadian
Borrowing, the right of the Applicable Borrower to select Eurocurrency Advances
in the affected currency or currencies for such Borrowing or for any subsequent
Borrowing shall be suspended until the Applicable Administrative Agent shall
notify the Applicable Borrower and the applicable Lenders that the circumstances
causing such suspension no longer exist, and each US Advance comprising such
Borrowing shall be made as a US Base Rate Advance under the US Facility in the
Dollar Equivalent of the originally requested Advance, and each Canadian Advance
comprising such Borrowing shall be made as a Canadian Base Rate (US$) Advance in
the Dollar Equivalent of the originally requested Advance.
     (ix) If the US Majority Lenders shall, at least one Business Day before the
date of any requested Borrowing, notify the US Administrative Agent that (A) the
Eurocurrency Rate for Eurocurrency Advances comprising such Borrowing will not
adequately reflect the cost to such Lenders of making or funding their
respective Eurocurrency Advances, as the case may be, for such Borrowing, or
(B) deposits are not being offered to banks in the applicable offshore interbank
market for such currency for the applicable amount and Interest Period of such
Eurocurrency Advance, then the US Administrative Agent shall give notice thereof
to the US Borrower and the US Lenders and the right of the US Borrower to select
Eurocurrency Advances in the affected currency or currencies for such US
Borrowing or for any subsequent US Borrowing shall be suspended until the US
Administrative Agent shall notify the US Borrower and the US Lenders that the
circumstances causing such suspension no longer exist, and each Advance
comprising such Borrowing shall be made as a US Base Rate Advance under the US
Facility in the Dollar Equivalent of the originally requested Advance.
     (x) If the Canadian Majority Lenders shall, at least one Business Day
before the date of any requested Borrowing, notify the Canadian Administrative
Agent that (A) the Eurocurrency Rate for Eurocurrency Advances or the Discount
Rate for the B/A Advances comprising such Borrowing will not adequately reflect
the cost to such Lenders of making or funding their respective Eurocurrency
Advances or B/A Advances, as the case may be, for such Borrowing, or
(B) deposits are not being offered to banks in the applicable offshore interbank
market for Dollars or Canadian Dollars for the applicable amount and Interest
Period of such Eurocurrency Advance, the right of the Canadian Borrower to
select Eurocurrency Advances or B/A Advances for such Borrowing or for any
subsequent Borrowing shall be suspended until the Canadian Administrative Agent
shall notify the Canadian Borrower and the Canadian Lenders that the
circumstances causing such suspension no longer exist, and each Advance
comprising such Canadian Borrowing shall be made as a Canadian Base Rate (US$)
Advance in case of a requested Eurocurrency Advance and as a Canadian Base Rate
(C$) Advance in case of a requested B/A Advance.
     (xi) With respect to any proposed Borrowing consisting of Eurocurrency
Advances denominated in any Foreign Currencies and requested or made under the
US Facility, if there shall occur on or prior to the date of such Borrowing any
change in national or international financial, political or economic conditions
or currency exchange rates or exchange controls which would in the reasonable
opinion of the US Administrative Agent or the US Majority Lenders, make it
impracticable for such Borrowing to be denominated in the Foreign Currency
designated by the US Borrower, then the US Administrative Agent shall give
notice thereof to the US Borrower and the US Lenders, and the right of the US
Borrower to select Eurocurrency Advances in the affected currency

-59-



--------------------------------------------------------------------------------



 



or currencies for such Borrowing or for any subsequent Borrowing shall be
suspended until the US Administrative Agent shall notify the US Borrower and the
US Lenders that the circumstances causing such suspension no longer exist, and
each Advance comprising such Borrowing shall be made as a US Base Rate Advance
in the Dollar Equivalent of the originally requested Advance.
     (xii) If the Applicable Borrower shall fail to select the duration or
continuation of any Interest Period for any Eurocurrency Advance in accordance
with the provisions contained in the definition of “Interest Period” in
Section 1.1 and paragraph (a) or (b) above, the Applicable Administrative Agent
will forthwith so notify the Applicable Borrower and the applicable Lenders and
(A) if denominated in Dollars under the US Facility, such affected Advances will
be made available to the US Borrower on the date of such Borrowing as US Base
Rate Advances or, if such affected Advances are existing Advances, will be
Converted into US Base Rate Advances at the end of Interest Period then in
effect, (B) if under the Canadian Facility, such affected Advances will be made
available to the Canadian Borrower on the date of such Borrowing as Canadian
Base Rate (US$) Advances or, if such affected Advances are existing Advances,
will be Converted into Canadian Base Rate (US$) Advances at the end of Interest
Period then in effect, and (C) if denominated in a Foreign Currency under the US
Facility, the US Borrower shall be deemed to have specified an Interest Period
of one month for such affected Advances or, if such affected Advances are
existing Advances, such affected Advances will be continued as a Eurocurrency
Advance in the original Designated Currency with an Interest Period of one
month.
     (xiii) If the Canadian Borrower shall fail to select the duration or
continuation of any Contract Period for any B/A Advance in accordance with the
provisions contained in the definition of “Contract Period” in Section 1.1,
clause (a) and (b) above, and Section 2.5, the Canadian Administrative Agent
will forthwith so notify the Canadian Borrower and the Canadian Lenders and such
affected B/A Advances will be made available to the Canadian Borrower on the
date of such Borrowing as Canadian Base Rate (C$) Advances or, if such affected
B/A Advances are existing Advances, will be automatically Converted into
Canadian Base Rate (C$) Advances at the end of the Contract Period then in
effect.
     (xiv) If the US Borrower shall fail to specify a currency for any
Eurocurrency Advances under the US Facility, then the Eurocurrency Advances as
requested shall be made in Dollars.
     (xv) US Advances may only be Converted or continued as US Advances.
     (xvi) Canadian Advances may only be Converted or continued as Canadian
Advances.
     (xvii) Swingline Advances may not be Converted or continued.
     (xviii) No Advance may be Converted or continued as an Advance in a
different currency, but instead must be prepaid (or defeased with respect to B/A
Advances) in the original Designated Currency of such Advance and reborrowed in
such new Designated Currency.
     (d) Notices Irrevocable. Each Notice of Borrowing and Notice of Conversion
or Continuation shall be irrevocable and binding on the Applicable Borrower.
     (e) Lender Obligations Several. The failure of any Lender to make the
Advance to be made by it as part of any Borrowing shall not relieve any other
Lender of its obligation, if any, to make its Advance on the date of such
Borrowing. No Lender shall be responsible for the failure of any other Lender to
make the Advance to be made by such other Lender on the date of any Borrowing.

-60-



--------------------------------------------------------------------------------



 



     (f) Funding by Lenders; Administrative Agents’ Reliance. Unless the
Applicable Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing of Eurocurrency Advances or of B/A
Advances, or prior to noon on the date of any Borrowing of Base Rate Advances,
that such Lender will not make available to the Applicable Administrative Agent
such Lender’s share of such Borrowing, the Applicable Administrative Agent may
assume that such Lender has made such share available in accordance with and at
the time required in Section 2.6 (or, in the case of a Borrowing of B/A
Advances, that such Lender has made such share available in accordance with and
at the time required by Section 2.5) and may, in reliance upon such assumption,
make available to the Applicable Borrower a corresponding amount. In such event,
if a Lender has not in fact made its share of the applicable Borrowing available
to the Applicable Administrative Agent, then the applicable Lender and the
Applicable Borrower severally agree to pay to the Applicable Administrative
Agent forthwith on demand such corresponding amount in Same Day Funds with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to the
Applicable Administrative Agent, at (A) in the case of a payment to be made by
such Lender, the Overnight Rate and (B) in the case of a payment to be made by
such Borrower, the interest rate applicable to the requested Borrowing. If such
Borrower and such Lender shall pay such interest to the Applicable
Administrative Agent for the same or an overlapping period, the Applicable
Administrative Agent shall promptly remit to such Borrower the amount of such
interest paid by such Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Applicable Administrative Agent, then the amount
so paid shall constitute such Lender’s Advance included in such Borrowing. Any
payment by such Borrower shall be without prejudice to any claim such Borrower
may have against a Lender that shall have failed to make such payment to the
Applicable Administrative Agent. A notice of the Applicable Administrative Agent
to any Lender or Applicable Borrower with respect to any amount owing under this
subsection (f) shall be conclusive, absent manifest error.
Section 2.7 Prepayments; Defeasance.
     (a) Right to Prepay. No Borrower shall have any right to prepay any
principal amount of any Advance except as provided in this Section 2.7.
     (b) Optional.
     (i) Each Borrower may elect to prepay any Borrowing (other than Bankers’
Acceptances or B/A Equivalent Advances, which may, however, be defeased as
provided below), in whole or in part, without penalty or premium except as set
forth in Section 2.12 and after giving by 11:00 a.m. (Houston, Texas time or
Calgary, Alberta Canada time as applicable) (i) in the case of Eurocurrency
Advances, at least three Business Days’ or (ii) in case of Base Rate Advances,
same Business Day’s prior written notice to the Applicable Administrative Agent
stating the proposed date and aggregate principal amount of such prepayment. If
any such notice is given, such Borrower shall prepay Advances comprising part of
the same Borrowing in whole or ratably in part in an aggregate principal amount
equal to the amount specified in such notice, together with accrued interest to
the date of such prepayment on the principal amount prepaid and amounts, if any,
required to be paid pursuant to Section 2.12 as a result of such prepayment
being made on such date; provided that each optional partial prepayment of a
Borrowing shall be in a minimum amount not less than $3,000,000 and in multiple
integrals of $1,000,000 in excess thereof.
     (ii) The Canadian Borrower may defease any B/A or B/A Equivalent Advance by
depositing with the Canadian Administrative Agent an amount that, together with
interest accruing on such amount to the end of the Contract Period for such B/A
or B/A Equivalent Advance is sufficient to pay such maturing B/As or B/A
Equivalent Advances when due. The Applicable Administrative Agent

-61-



--------------------------------------------------------------------------------



 



shall promptly advise the applicable Lenders of any notice given pursuant to
this Section 2.7 and of each Lender’s portion of such prepayment.
     (c) Mandatory.
     (i) On each Computation Date the US Administrative Agent shall consult with
the Canadian Administrative Agent regarding the Exchange Rate and the
Administrative Agents shall determine the Dollar Equivalent of the aggregate US
Outstandings and the aggregate Canadian Outstandings. If, on any Computation
Date: (i) the Dollar Equivalent of the US Outstandings exceeds the lesser of the
US Borrowing Base then in effect and the aggregate US Commitments then in
effect; or (ii) the Dollar Equivalent of the Canadian Outstandings exceeds the
lesser of the Canadian Borrowing Base then in effect and the aggregate Canadian
Commitments then in effect; then the US Administrative Agent shall give notice
thereof to the US Borrower and the US Lenders, and the Canadian Administrative
Agent shall give notice thereof to the Canadian Borrower and the Canadian
Lenders. Within five Business Days after the Applicable Borrower has received
notice thereof, (A) the Canadian Borrower shall first prepay outstanding
Canadian Base Rate Advances and Eurocurrency Advances, second defease
outstanding B/A Advances pursuant to Section 2.7(b)(ii), third prepay
outstanding Canadian Swingline Advances, and fourth make deposits into the
Canadian Cash Collateral Account, such that after giving effect to such
prepayment or provision, the Dollar Equivalent of the Canadian Outstandings does
not exceed the lesser of the Canadian Borrowing Base then in effect and the
aggregate Canadian Commitments then in effect and (B) the US Borrower shall
first prepay outstanding US Advances, second prepay outstanding US Swingline
Advances, and third make deposits into the US Cash Collateral Account, such that
after giving effect to such prepayment or provision, the Dollar Equivalent of
the US Outstandings does not exceed the lesser of the US Borrowing Base then in
effect and the aggregate US Commitments then in effect.
     (ii) If, in any fiscal year, the US Borrower or any Subsidiary receives
casualty insurance proceeds or condemnation proceeds in connection with any
assets of such Borrower or such Subsidiary and, which when taken together with
all other insurance proceeds or condemnation proceeds received by the US
Borrower or any Subsidiary during such fiscal year but less any third-party
costs and expenses incurred by the US Borrower or such Subsidiary to collect
such proceeds, are greater than $10,000,000, such proceeds are not utilized to
repair or replace or been contractually committed to repair or replace such
assets within 365 days after the date of such casualty event or condemnation
event, then immediately upon the expiration of such 365-day period (1) the
Canadian Borrower shall prepay (or otherwise provide for) the Canadian
Outstandings, and (2) US Borrower shall prepay (or otherwise provide for) the US
Outstandings to the extent any such proceeds are not Foreign Proceeds, in an
aggregate amount equal to 100% of such unutilized excess and such prepayments
and provisions shall be made as set forth in Section 2.7(e) and Section 2.7(f);
provided that, notwithstanding the provisions of this clause (ii), if an Event
of Default has occurred and is continuing when any such insurance proceeds and
condemnation proceeds are received by the US Borrower or any Subsidiary, then
(A) the Canadian Borrower shall prepay (or otherwise provide for) the Canadian
Outstandings, and (B) US Borrower shall prepay (or otherwise provide for) the US
Outstandings to the extent any such proceeds are not Foreign Proceeds, in an
aggregate amount equal to 100% of all such casualty insurance proceeds and
condemnation proceeds less any third-party costs and expenses incurred by the US
Borrower or such Subsidiary to collect such proceeds, regardless of whether the
aggregate amount of such proceeds in such fiscal year is greater than
$10,000,000, and such prepayments and provisions shall be made as set forth in
Section 2.7(e) and Section 2.7(f).
     (iii) If any currency shall cease to be an Agreed Currency as provided
herein, then promptly, but in any event within five (5) Business Days of receipt
of the notice from the US Administrative Agent provided for in such sentence,
the US Borrower shall prepay all US Advances funded and

-62-



--------------------------------------------------------------------------------



 



denominated in such affected currency or Convert such US Advances into Advances
in Dollars, subject to the other terms set forth in Article II.
     (iv) If a Commitment Increase is effected as permitted under
Section 2.1(f), the US Borrower shall prepay any US Advances outstanding on such
Increase Date and the Canadian Borrower shall prepay any Canadian Advances to
the extent necessary to keep the outstanding Canadian Advances and the
outstanding US Advances ratable to reflect the revised Applicable Percentages
arising from such Commitment Increase. Any prepayment made by US Borrower in
accordance with this clause (iv) may be made with the proceeds of Advances made
by all the Lenders in connection the Commitment Increase occurring
simultaneously with the prepayment.
     (v) If, at any time and for any reason, the US Outstandings on such date
exceeds the aggregate US Commitments then in effect, then US Borrower shall
immediately, first prepay outstanding US Advances, second prepay outstanding US
Swingline Advances, and third make deposits into the US Cash Collateral Account,
such that after giving effect to such prepayment or provision, the Dollar
Equivalent of the US Outstandings does not exceed the aggregate US Commitments.
     (vi) If, at any time and for any reason, the Canadian Outstandings on such
date exceeds the aggregate Canadian Commitments then in effect, then Canadian
Borrower shall immediately, first prepay outstanding Canadian Advances, second
prepay outstanding Canadian Swingline Advances, and third make deposits into the
Canadian Cash Collateral Account, such that after giving effect to such
prepayment or provision, the Dollar Equivalent of the Canadian Outstandings does
not exceed the aggregate Canadian Commitments.
     (vii) If, at any time and for any reason, the US Outstandings on such date
exceeds the Credit Amount then in effect for the US Facility (such excess being
a “Deficiency”), then US Borrower shall immediately, first prepay outstanding US
Advances, second prepay outstanding US Swingline Advances, and third make
deposits into the US Cash Collateral Account, such that after giving effect to
such prepayment or provision, the Dollar Equivalent of the US Outstandings does
not exceed such Credit Amount; provided, however, that in the case of a
Deficiency caused solely as a result of the charging by US Administrative Agent
of Lender Group Expenses to the Loan Account and so long as such Deficiency is
not in excess of the aggregate US Commitments, the US Borrower shall have 3
Business Days from the date of the initial occurrence of such charge to pay to
US Administrative Agent, in cash, the amount of such excess (which period of 3
Business Days shall in no event be duplicative of the 3 Business Days period
referenced in Section 7.1(a) of this Agreement).
     (d) Interest; Costs. Each prepayment pursuant to this Section 2.7 shall be
accompanied by accrued interest on the amount prepaid to the date of such
prepayment and amounts, if any, required to be paid pursuant to Section 2.12 as
a result of such prepayment being made on such date.
     (e) Application of Foreign Proceeds. All excess amounts described in clause
(ii) of Section 2.7(c) that are Foreign Proceeds shall be applied by the
Canadian Borrower for the following prepayments and provisions and in the
following order:
     (i) First, prepayments of all Canadian Swingline Advances until all
Canadian Swingline Advances are repaid in full;
     (ii) Second, prepayments of (or in the case of B/A Advances, defeasance of)
all Canadian Advances until such Advances are repaid in full; and

-63-



--------------------------------------------------------------------------------



 



     (iii) Third, if the Canadian Commitments have been terminated or expired,
deposits into the Canadian Cash Collateral Account to provide cash collateral to
the extent of any existing Canadian Letter of Credit Exposure.
     (f) Application of Domestic Proceeds. All excess amounts described in
clause (ii) of Section 2.7(c) that are Domestic Proceeds shall be applied by the
US Borrower for the following prepayments and provisions and in the following
order:
     (i) First, ratable prepayments of all US Swingline Advances until all US
Swingline Advances are repaid in full;
     (ii) Second, ratable prepayments of all US Advances until all such Advances
are repaid in full; and
     (iii) Third, if the applicable Commitments have been terminated or expired,
ratable deposits into the US Collateral Account to provide cash collateral to
the extent of any existing US Letter of Credit Exposure.
Section 2.8 Repayment.
     (a) US Advances. The US Borrower hereby unconditionally promises to pay to
the US Administrative Agent for the account of and ratable benefit of each US
Lender the aggregate outstanding principal amount of all US Advances on the
Maturity Date.
     (b) Canadian Advances. The Canadian Borrower hereby unconditionally
promises to pay to the Canadian Administrative Agent for the account of and
ratable benefit of each Canadian Lender the aggregate outstanding principal
amount of all Canadian Advances on the Maturity Date.
     (c) US Swingline Advances. The US Borrower hereby unconditionally promises
to pay the US Swingline Advances to the US Swingline Lender, the aggregate
outstanding principal amount of all US Swingline Advances outstanding on the
Maturity Date.
     (d) Canadian Swingline Advances. The Canadian Borrower hereby
unconditionally promises to pay the Canadian Swingline Advances to the Canadian
Swingline Lender (i) the aggregate outstanding principal amount of all Canadian
Swingline Advances on each Canadian Swingline Payment Date, and (ii) the
aggregate outstanding principal amount of all Canadian Swingline Advances
outstanding on the Maturity Date.
     (e) Overadvances. To the extent that Settlement therefor have not been made
between the US Administrative Agent and the US Lenders, the US Borrower hereby
unconditionally promises to pay all outstanding principal amount of all
Overadvances to the US Administrative Agent for its own account in full on the
Maturity Date and on such earlier dates as provided in this Agreement. For the
avoidance of doubt, the US Borrower is still obligated to pay Overadvances for
which Settlement has been completed between the US Administrative Agent and the
US Lenders, as US Advances under Section 2.8(a) above.
Section 2.9 Fees.
     (a) US Unused Fees. The US Borrower agrees to pay to the US Administrative
Agent for the account of each US Lender, on the first day of each month from and
after the Third Amendment Effective Date up to the first day of the month prior
to the Payoff Date and on the Payoff Date, an unused line fee in an amount equal
to the Unused Fee Rate times the result of (i) the aggregate US Commitments,
less (ii)

-64-



--------------------------------------------------------------------------------



 



the average Daily Balance of the US Outstandings during the immediately
preceding month (or portion thereof). Such unused fee is due monthly in arrears.
     (b) Canadian Unused Fees. The Canadian Borrower agrees to pay to the
Canadian Administrative Agent for the account of each Canadian Lender, on the
first day of each month from and after the Third Amendment Effective Date up to
the first day of the month prior to the Payoff Date and on the Payoff Date, an
unused line fee in an amount equal to the Unused Fee Rate times the result of
(i) the aggregate Canadian Commitments, less (ii) the average Daily Balance of
the Canadian Outstandings during the immediately preceding month (or portion
thereof). Such unused fee is due monthly in arrears.
     (c) Fees for US Letters of Credit. The US Borrower agrees to pay the
following: (i) to the US Administrative Agent for the pro rata benefit of the US
Lenders a per annum letter of credit fee for each US Letter of Credit issued
hereunder in an amount equal to the Applicable Margin for Eurocurrency Advances
under the US Facility per annum on the face amount of such US Letter of Credit
for the period such US Letter of Credit is to be outstanding, which fee shall be
due and payable monthly in arrears on the first day of each month and on the
Maturity Date; (ii) to the US Issuing Lender, a fronting fee for each US Letter
of Credit equal to the greater of (A) .125% per annum on the face amount of such
US Letter of Credit and (B) $750.00 in case of a standby US Letter of Credit and
$250.00 in case of a commercial US Letter of Credit, which fee shall be due and
payable in advance on the date of the issuance of the Letter of Credit, and, in
the case of an increase or extension only, on the date of such increase or such
extension; and (iii) to the US Issuing Lender such other usual and customary
fees associated with any transfers, amendments, drawings, negotiations or
reissuances of any US Letter of Credit, which fees shall be due and payable as
requested by the US Issuing Lender in accordance with the US Issuing Lender’s
then current fee policy. The US Borrower shall have no right to any refund of
letter of credit fees previously paid by the US Borrower, including any refund
claimed because the US Borrower cancels any Letter of Credit prior to its
expiration date.
     (d) Fees for Canadian Letters of Credit. The Canadian Borrower agrees to
pay the following: (i) to the Canadian Administrative Agent for the pro rata
benefit of the Canadian Lenders a per annum letter of credit fee for each
Canadian Letter of Credit issued hereunder in an amount equal to the Applicable
Margin for Eurocurrency Advances under the Canadian Facility per annum on the
face amount of such Canadian Letter of Credit for the period such Canadian
Letter of Credit is to be outstanding, which fee shall be due and payable
quarterly in arrears on March 31, June 30, September 30, and December 31 of each
year, and on the Maturity Date; (ii) to the Canadian Issuing Lender, a fronting
fee for each Canadian Letter of Credit equal to the greater of (A) .125% per
annum on the face amount of such Canadian Letter of Credit and (B) $750.00,
which fee shall be due and payable in advance on the date of the issuance of the
Letter of Credit, and, in the case of an increase or extension only, on the date
of such increase or such extension; and (iii) to the Canadian Issuing Lender
such other usual and customary fees associated with any transfers, amendments,
drawings, negotiations or reissuances of any Canadian Letter of Credit, which
fees shall be due and payable as requested by the Canadian Issuing Lender in
accordance with the Canadian Issuing Lender’s then current fee policy. The
Canadian Borrower shall have no right to any refund of letter of credit fees
previously paid by the Canadian Borrower, including any refund claimed because
the Canadian Borrower cancels any Letter of Credit prior to its expiration date
     (e) Administrative Agent Fee. The Borrowers agree to pay the fees to the US
Administrative Agent as set forth in the Fee Letter.
Section 2.10 Interest.
     (a) US Base Rate Advances. Each US Base Rate Advance shall bear interest at
the Adjusted Base Rate in effect from time to time plus the Applicable Margin
for US Base Rate Advances for such period.

-65-



--------------------------------------------------------------------------------



 



The US Borrower shall pay to US Administrative Agent for the ratable benefit of
each US Lender all accrued but unpaid interest on such US Lender’s US Base Rate
Advances on the first day of each month and on the Maturity Date.
     (b) Canadian Base Rate Advances. Each Canadian Base Rate Advance shall bear
interest at the applicable Canadian Base Rate in effect from time to time plus
the Applicable Margin for Canadian Base Rate Advances for such period. The
Canadian Borrower shall pay to Canadian Administrative Agent for the ratable
benefit of each Canadian Lender all accrued but unpaid interest on such Canadian
Lender’s Canadian Base Rate Advances on the first day of each month and on the
Maturity Date.
     (c) Eurocurrency Advances. Each Eurocurrency Advance shall bear interest
during its Interest Period equal to at all times the Eurocurrency Rate for such
Interest Period plus the Applicable Margin for Eurocurrency Advances for such
period. The Canadian Borrower shall pay to the Canadian Administrative Agent for
the ratable benefit of each Canadian Lender all accrued but unpaid interest on
each of such Canadian Lender’s Eurocurrency Advances on the last day of the
Interest Period therefor, on the date any Eurocurrency Advance is repaid in
full, and on the Maturity Date. The US Borrower shall pay to the US
Administrative Agent for the ratable benefit of each US Lender all accrued but
unpaid interest on each of such US Lender’s Eurocurrency Advances on the last
day of the Interest Period therefor, on the date any Eurocurrency Advance is
repaid in full, and on the Maturity Date.
     (d) US Swingline Advances. US Swingline Advances shall bear interest at the
Adjusted Base Rate in effect from time to time plus the Applicable Margin for US
Base Rate Advances. The US Borrower shall pay to the US Swingline Lender for its
own account subject to Section 2.4(f) all accrued but unpaid interest on each US
Swingline Advance on the date any US Swingline Advance is repaid (or refinanced)
in full, including any Settlement Date with respect thereto, and on the Maturity
Date.
     (e) Canadian Swingline Advances. Canadian Swingline Advances shall bear
interest at the applicable Canadian Base Rate in effect from time to time plus
the Applicable Margin for Canadian Base Rate Advances. The Canadian Borrower
shall pay to the Canadian Swingline Lender for its own account subject to
Section 2.4(f) all accrued but unpaid interest on each Canadian Swingline
Advance on each Canadian Swingline Payment Date, on the date any Canadian
Swingline Advance is repaid (or refinanced) in full, and on the Maturity Date.
     (f) Acceptance Fee on B/A Advances. Subject to the provisions of
Section 9.10, the Advances comprising each B/A Borrowing shall be subject to an
Acceptance Fee, payable by the Canadian Borrower on the date of acceptance of
the relevant B/A and calculated as set forth in the definition of the term
“Acceptance Fee” in Section 1.1.
     (g) Default Rate. Upon the occurrence and during the continuation of an
Event of Default, (i) all Obligations (except for undrawn Letters of Credit and
except for Obligations under Hedging Arrangements) that have been charged to the
Loan Account pursuant to the terms hereof shall bear interest on the Daily
Balance thereof at a per annum rate equal to 2.00% above the per annum rate
otherwise applicable hereunder, and (ii) the Letter of Credit fee provided for
in Section 2.9(c) and (d) shall be increased to 2.00% above the per annum rate
otherwise applicable hereunder.
Section 2.11 Illegality. If any Lender shall notify a Borrower that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other governmental
authority asserts that it is unlawful, for such Lender or its Lending Office to
perform its obligations under this Agreement to make, maintain, or fund any
Eurocurrency Advances or B/A Advances of such Lender then outstanding hereunder,
(a) the Applicable Borrower shall, no later than 11:00 a.m. (Houston, Texas,
time or Calgary, Alberta Canada time, as applicable) (i) if not prohibited by

-66-



--------------------------------------------------------------------------------



 



law, on the last day of the Interest Period for each outstanding Eurocurrency
Advance or on the last day of the Contract Period for each outstanding B/A
Advance, as applicable, or (ii) if required by such notice, on the second
Business Day following its receipt of such notice, prepay all of the
Eurocurrency Advances of such Lender then outstanding or defease all B/A
Advances of such Lender then outstanding pursuant to Section 2.7(b)(ii),
together with accrued interest on the principal amount prepaid or defeased to
the date of such prepayment and amounts, if any, required to be paid pursuant to
Section 2.12 as a result of such prepayment or defeasance being made on such
date, (b) such Lender shall simultaneously make a Base Rate Advance to the
Applicable Borrower on such date in an amount equal to the aggregate principal
amount of the Eurocurrency Advances prepaid or B/A Advances defeased to such
Lender, and (c) the right of the Applicable Borrower to select Eurocurrency
Advances or B/A Advances from such Lender for any subsequent Borrowing shall be
suspended until such Lender shall notify the Applicable Borrower that the
circumstances causing such suspension no longer exist.
Section 2.12 Breakage Costs.
     (a) Funding Losses. In the case of any Revolving Borrowing which the
related Notice of Borrowing specifies is to be comprised of Eurocurrency
Advances or B/A Advances, the US Borrower hereby indemnifies each US Lender and
the Canadian Borrower hereby indemnifies each Canadian Lender against any loss,
out-of-pocket cost, or expense incurred by such Lender as a result of any
failure to fulfill on or before the date specified in such Notice of Borrowing
for such Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (excluding any loss of anticipated
profits), cost, or expense incurred by reason of the liquidation or redeployment
of deposits or other funds acquired by such Lender to fund the Eurocurrency
Advance or the B/A Advance to be made by such Lender as part of such Borrowing
when such Eurocurrency Advance or B/A Advances, as the case maybe, as a result
of such failure, is not made on such date.
     (b) Prepayment Losses. If (i) any payment of principal of any Eurocurrency
Advance is made other than on the last day of the Interest Period for such
Advance as a result of any prepayment, payment pursuant to Section 2.7, the
acceleration of the maturity of the Obligations, any automatic prepayment
through the required application by US Administrative Agent of proceeds of
Collections as provided in this Agreement or for any other reason, (ii) the
Applicable Borrower fails to make a principal or interest payment with respect
to any Eurocurrency Advance or B/A Advance on the date such payment is due and
payable, or (iii) any failure by any Borrower to make payment of any Advance or
reimbursement of drawing under any Letter of Credit (or interest due thereon)
denominated in a Foreign Currency on its scheduled due date or any payment
thereof in a different currency; the Applicable Borrower shall, within 10 days
of any written demand sent by the Applicable Administrative Agent on behalf of a
Lender to the Applicable Borrower, pay to the Applicable Administrative Agent
for the benefit of such Lender any amounts determined in good faith by such
Lender to be required to compensate such Lender for any additional losses,
out-of-pocket costs, or expenses which it may reasonably incur as a result of
such payment or nonpayment, including, without limitation, any loss (excluding
loss of anticipated profits), cost, or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender to
fund or maintain such Advance.
Section 2.13 Increased Costs.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 2.13(e)), any
Issuing Lender or any Underlying Issuer;

-67-



--------------------------------------------------------------------------------



 



     (ii) subject any Lender, any Underlying Issuer or any Issuing Lender to any
tax of any kind whatsoever with respect to this Agreement, any Letter of Credit,
any participation in a Letter of Credit, any Eurocurrency Advance made by it, or
any B/A Advance made or accepted and purchased by it, or change the basis of
taxation of payments to such Lender, Underlying Issuer or Issuing Lender in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 2.15 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender, Underlying Issuer or Issuing Lender); or
     (iii) impose on any Lender, Underlying Issuer or Issuing Lender or the
London interbank market any other condition, cost or expense affecting this
Agreement or Eurocurrency Advances made by such Lender or B/A Advances made or
accepted and purchased by such Lender, or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Advance or accepting and
purchasing any B/A Advance (or of maintaining its obligation to make or accept
and purchase any such Advance), or to increase the cost to such Lender,
Underlying Issuer or Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender, Underlying Issuer or Issuing Lender hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender, Underlying Issuer or Issuing Lender, the US Borrower will pay to such US
Lender, Underlying Issuer or US Issuing Lender, and the Canadian Borrower will
pay to such Canadian Lender or Canadian Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender, Underlying Issuer
or Issuing Lender, as the case may be, for such additional costs incurred or
reduction suffered.
     (b) Capital Adequacy. If any Lender, Underlying Issuer or Issuing Lender
determines that any Change in Law affecting such Lender, Underlying Issuer or
Issuing Lender or any lending office of such Lender or such Lender’s, Underlying
Issuer’s or Issuing Lender’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s, Underlying Issuer’s or Issuing Lender’s capital or on the capital of
such Lender’s, Underlying Issuer’s or Issuing Lender’s holding company, if any,
as a consequence of this Agreement, the Commitments of such Lender or the
Advances made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by such Issuing Lender or Underlying Issuer, to
a level below that which such Lender, Underlying Issuer or Issuing Lender or
such Lender’s, Underlying Issuer’s or Issuing Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s, Underlying Issuer’s or Issuing Lender’s policies and the policies of
such Lender’s, Underlying Issuer’s or Issuing Lender’s holding company with
respect to capital adequacy), then from time to time the US Borrower will pay to
such US Lender, Underlying Issuer or US Issuing Lender, and the Canadian
Borrower will pay to such Canadian Lender or Canadian Issuing Lender, as the
case may be, such additional amount or amounts as will compensate such Lender,
such Underlying Issuer or such Issuing Lender or such Lender’s, Underlying
Issuer’s or Issuing Lender’s holding company for any such reduction suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender, Underlying
Issuer or Issuing Lender (together with such further information as the
Borrowers may reasonably request) setting forth the amount or amounts necessary
to compensate such Lender, Underlying Issuer or Issuing Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and delivered to the Applicable Borrower shall be conclusive absent
manifest error. The Applicable Borrower shall pay such Lender, Underlying Issuer
or Issuing Lender, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

-68-



--------------------------------------------------------------------------------



 



     (d) Delay in Requests. Failure or delay on the part of any Lender,
Underlying Issuer or Issuing Lender to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s, Underlying Issuer’s or
such Issuing Lender’s right to demand such compensation, provided that the
Borrowers shall not be required to compensate a Lender, Underlying Issuer or
Issuing Lender pursuant to this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender,
Underlying Issuer or Issuing Lender, as the case may be, notifies the Applicable
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s, Underlying Issuer’s or Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
     (e) Additional Reserve Requirement. The Applicable Borrower (subject to the
proviso set forth below) shall pay to each Lender Party, (i) as long as such
Lender Party shall be required to maintain reserves with respect to liabilities
or assets consisting of or including Eurocurrency funds or deposits (currently
known as Eurocurrency Liabilities), additional interest on the unpaid principal
amount of each Eurocurrency Advance equal to the actual costs of such reserves
allocated to such Advance by such Lender Party (as determined by such Lender
Party in good faith, which determination shall be conclusive in the absence of
manifest error), and (ii) as long as such Lender Party shall be required to
comply with any reserve ratio requirement or analogous requirement of any other
central banking or financial regulatory authority imposed in respect of the
maintenance of the US Commitments or the Canadian Commitments or the funding of
the Eurocurrency Advances, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such US Commitments, Canadian Commitment
or Advance by such Lender Party (as determined by such Lender Party in good
faith, which determination shall be conclusive in the absence of manifest
error), which in each case, shall be due and payable on each date on which
interest is payable on such Advance; provided that, the Applicable Borrower
shall have received at least 3 Business Days’ prior notice (with a copy to each
Administrative Agent) of such additional interest or costs from such Lender
Party. If a Lender Party fails to give notice 3 Business Days prior to the
relevant payment date for interest, such additional interest or costs shall be
due and payable 3 Business Days from receipt of such notice.
Section 2.14 Payments and Computations.
     (a) Payments. All payments to be made by the Borrowers shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein and except with respect to
principal of and interest on Advances denominated in a Foreign Currency and
Letter of Credit Obligations on Letters of Credit denominated in a Foreign
Currency, all payments by the Borrowers hereunder shall be made to the
Applicable Administrative Agent, for the account of the respective Lenders to
which such payment is owed in Dollars and in Same Day Funds. Except as otherwise
expressly provided herein, all payments by the Borrowers hereunder with respect
to principal and interest on Advances denominated in a Foreign Currency and
Letter of Credit Obligations on Letters of Credit denominated in a Foreign
Currency shall be made to the Applicable Administrative Agent, for the account
of the respective Lenders to which such payment is owed, in such Foreign
Currency and in Same Day Funds. If, for any reason, any Borrower is prohibited
by any Legal Requirement from making any required payment hereunder in a Foreign
Currency, such Borrower shall make such payment in Dollars in the Dollar
Equivalent of the Foreign Currency payment amount. Subject to Section 2.6(c),
each payment of any Advance pursuant to this Section or any other provision of
this Agreement shall be made in a manner such that all Advances comprising part
of the same Borrowing are paid in whole or ratably in part.

-69-



--------------------------------------------------------------------------------



 



     (b) Payments by Borrowers; Presumptions by Administrative Agents. Unless
the Applicable Administrative Agent shall have received notice from the
Applicable Borrower prior to the date on which any payment is due to the
Applicable Administrative Agent for the account of the applicable Lenders or the
Applicable Issuing Lenders hereunder that the Applicable Borrower will not make
such payment, the Applicable Administrative Agent may assume that the Applicable
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Applicable
Issuing Lenders, as the case may be, the amount due. In such event, if the
Applicable Borrower has not in fact made such payment, then each of the
applicable Lenders or the Applicable Issuing Lenders, as the case may be,
severally agrees to repay to the Applicable Administrative Agent forthwith on
demand the amount so distributed to such Lender or Applicable Issuing Lender, in
Same Day Funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Applicable Administrative Agent, at the Overnight Rate. A notice of the
Applicable Administrative Agent to any Lender or Applicable Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
     (c) Payment Procedures. The Borrowers shall make each payment of any amount
under this Agreement and under any other Credit Document not later than
11:00 a.m. (Houston, Texas time or Calgary, Alberta Canada time, as applicable)
on the day when due to the Applicable Administrative Agent at the Applicable
Administrative Agent’s (or such other location as the Applicable Administrative
Agent shall designate in writing to the Applicable Borrower) in Same Day Funds.
Without limiting the generality of the foregoing, the US Administrative Agent
may require that any payments due under this Agreement under the US Facility be
made in the United States and the Canadian Administrative agent may require that
any payments due under this Agreement under the Canadian Facilities be made in
Canada. The Applicable Administrative Agent will promptly thereafter, and in any
event prior to the close of business on the day any timely payment is made,
cause to be distributed like funds relating to the payment of principal,
interest or fees ratably (other than amounts payable solely to any specific
Lender Party pursuant to Sections 2.4, 2.11, 2.12, 2.13, 2.15, and 9.1 but after
taking into account payments effected pursuant to Section 2.15) in accordance
with each Lender’s Applicable Percentage to the Lenders for the account of their
respective Lending Offices, and like funds relating to the payment of any other
amount payable to any Lender to such Lender for the account of its Lending
Office, in each case to be applied in accordance with the terms of this
Agreement. Upon receipt of other amounts due solely to the US Administrative
Agent, US Issuing Lender, Underlying Issuer, US Swingline Lender, Canadian
Administrative Agent, Canadian Issuing Lender, Canadian Swingline Lender, or a
specific Lender, the Applicable Administrative Agent shall distribute such
amounts to the appropriate party to be applied in accordance with the terms of
this Agreement.
     (d) Non-Business Day Payments. Whenever any payment shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided that if such extension would cause payment of interest on or principal
of Eurocurrency Advances or B/A Advances to be made in the next following
calendar month, such payment shall be made on the next preceding Business Day.
     (e) Computations. All computations of interest and fees shall be made by
the Applicable Administrative Agent on the basis of a year of 365/366 days for
Base Rate Advances based on the Adjusted Base Rate (other than based on the
3-Month LIBOR) or the Canadian Base Rate, and a year of 360 days for all other
interest and fees, in each case for the actual number of days (including the
first day, but excluding the last day) occurring in the period for which such
interest or fees are payable. Each determination by the Applicable
Administrative Agent of an amount of interest or fees shall be conclusive and
binding for all purposes, absent manifest error. For purposes of the Interest
Act (Canada) and disclosure thereunder, the annual rates of interest to which
the rates determined in accordance with the

-70-



--------------------------------------------------------------------------------



 



provisions hereof on the basis of a period of calculation less than a year are
equivalent, are the rates so determined (a) multiplied by the actual number of
days in the one year period beginning on the first day of the period of
calculation, and (b) divided by the number of days in the period of calculation.
The principle of deemed reinvestment of interest shall not apply to any interest
calculation under this Agreement; all interest payments to be made hereunder
shall be paid without allowance or deduction for deemed reinvestment or
otherwise. The rates of interest specified in this Agreement are intended to be
nominal rates and not effective rates. Interest calculated hereunder shall be
calculated using the nominal rate method and not the effective rate method of
calculation.
     (f) Sharing of Payments, Etc.
     (i) Each Canadian Lender agrees that if it shall, through the exercise of a
right of banker’s lien, setoff or counterclaim against a Borrower or any other
Credit Party, or pursuant to a secured claim or other security or interest
arising from, or in lieu of, such secured claim, received by such Canadian
Lender under any applicable Debtor Relief Law or otherwise, or by any other
means, obtain payment (voluntary or involuntary) in respect of any Canadian
Advance or the participations in the Canadian Letter of Credit Obligations or in
the Canadian Swingline Advances held by it, as a result of which the unpaid
portion of its Canadian Advances shall be proportionately less than the unpaid
portion of the Canadian Advances or the participations in the Canadian Letter of
Credit Obligations or in the Canadian Swingline Advances held by it of any other
Canadian Lender, it shall be deemed simultaneously to have purchased from such
other Canadian Lender at face value, and shall promptly pay to such other
Canadian Lender the purchase price for, a participation in the Canadian
Advances, the participations in the Canadian Letter of Credit Obligations and in
the Canadian Swingline Advances held by it of such other Canadian Lender, so
that the aggregate unpaid amount of the Canadian Advances and participations in
Canadian Advances, Canadian Letter of Credit Obligations and Canadian Swingline
Advances held by each Canadian Lender shall be in the same proportion to the
aggregate unpaid amount of all Canadian Advances, Canadian Letter of Credit
Obligations and Canadian Swingline Advances then outstanding as the amount of
its Canadian Advances, and participations in Canadian Letter of Credit
Obligations and Canadian Swingline Advances prior to such exercise of banker’s
lien, setoff or counterclaim or other event was to the amount of all Canadian
Advances and participations in Canadian Letter of Credit Obligations and
Canadian Swingline Advances, outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; provided, however, that if any such
purchase or purchases or adjustments shall be made pursuant to this
Section 2.14(f)(i) and the payment giving rise thereto shall thereafter be
recovered, such purchase or purchases or adjustments shall be rescinded to the
extent of such recovery and the purchase price or prices or adjustment restored
without interest.
     (ii) Each US Lender agrees that if it shall, through the exercise of a
right of banker’s lien, setoff or counterclaim against a Borrower or any other
Credit Party, or pursuant to a secured claim or other security or interest
arising from, or in lieu of, such secured claim, received by such US Lender
under any applicable Debtor Relief Law or otherwise, or by any other means,
obtain payment (voluntary or involuntary) in respect of any US Advance or the
participations in the US Letter of Credit Obligations or in the US Swingline
Advances held by it, as a result of which the unpaid portion of its US Advances
shall be proportionately less than the unpaid portion of the US Advances or the
participations in the US Letter of Credit Obligations or in the US Swingline
Advances held by it of any other US Lender, it shall be deemed simultaneously to
have purchased from such other US Lender at face value, and shall promptly pay
to such other US Lender the purchase price for, a participation in the US
Advances, the participations in the US Letter of Credit Obligations and in the
US Swingline Advances held by it of such other US Lender, so that the aggregate
unpaid amount of the US Advances and participations in US Advances, US Letter of
Credit Obligations and US Swingline Advances held by each US Lender shall be in
the same proportion to the aggregate unpaid

-71-



--------------------------------------------------------------------------------



 



amount of all US Advances, US Letter of Credit Obligations and US Swingline
Advances then outstanding as the amount of its US Advances, and participations
in US Letter of Credit Obligations and US Swingline Advances prior to such
exercise of banker’s lien, setoff or counterclaim or other event was to the
amount of all US Advances and participations in US Letter of Credit Obligations
and US Swingline Advances, outstanding prior to such exercise of banker’s lien,
setoff or counterclaim or other event; provided, however, that if any such
purchase or purchases or adjustments shall be made pursuant to this
Section 2.14(f)(ii) and the payment giving rise thereto shall thereafter be
recovered, such purchase or purchases or adjustments shall be rescinded to the
extent of such recovery and the purchase price or prices or adjustment restored
without interest.
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.
Section 2.15 Taxes. Any and all payments by or on account of any obligation of
the respective Borrowers hereunder or under any other Credit Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Applicable Borrower shall be required
by applicable law to deduct any Indemnified Taxes (including any Other Taxes)
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the applicable Administrative Agent,
Lender, Underlying Issuer or Issuing Lender, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Borrower shall make such deductions and (iii) such Borrower shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
     (a) Payment of Other Taxes by the Borrowers. Without limiting the
provisions of the terms set forth in this Section above, each Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.
     (b) Indemnification by the Borrowers. The Canadian Borrower shall, and does
hereby, indemnify the Canadian Administrative Agent, each Canadian Lender and
the Canadian Issuing Lender, and the US Borrower shall, and does hereby,
indemnify the US Administrative Agent, each US Lender, each Underlying Issuer
and the US Issuing Lender, in any case, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the such Administrative Agent, such
Lender, such Underlying Issuer or such Issuing Lender, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, except as a result of the gross negligence or willful
misconduct of such Administrative Agent, such Lender, such Underlying Issuer or
such Issuing Lender, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to a
Borrower by a Lender, Underlying Issuer or an Issuing Lender (with a copy to the
Applicable Administrative Agent), or by the Applicable Administrative Agent on
its own behalf or on behalf of a Lender, Underlying Issuer or an Issuing Lender,
shall be conclusive absent manifest error.
     (c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
such Borrower shall deliver to the Applicable Administrative Agent the original
or a certified copy of any available receipt issued by such

-72-



--------------------------------------------------------------------------------



 



Governmental Authority evidencing such payment, a copy of the return (if any)
reporting such payment or other evidence of such payment.
     (d) Status of Lenders.
     (i) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which a Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Credit Document shall
deliver to the Applicable Borrower (with a copy to the Applicable Administrative
Agent), prior to the Effective Date (or upon becoming a Lender by assignment or
participation) and at any time or times prescribed by applicable law or
reasonably requested by the Applicable Borrower or the Applicable Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate of withholding. In addition, any Lender, if requested by the
Applicable Borrower or the Applicable Administrative Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by the
Applicable Borrower or the Applicable Administrative Agent as will enable such
Borrower or such Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
     (ii) Without limiting the generality of the foregoing, in the event that a
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the US Borrower and the US Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the request of the US Borrower or the US Administrative
Agent, but only if such Foreign Lender is legally entitled to do so), whichever
of the following is applicable:
     (A) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (B) duly completed copies of Internal Revenue Service Form W-8ECI,
     (C) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
Applicable Borrower within the meaning of section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
     (D) Any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Company to determine the withholding or deduction
required to be made.
     (iii) Without limiting the obligations of the Lenders set forth above
regarding delivery of certain forms and documents to establish each Lender’s
status for U.S. withholding tax purposes, each Lender agrees promptly to deliver
to the Applicable Administrative Agent or the Applicable Borrower, as the
Applicable Administrative Agent or the Applicable Borrower shall reasonably
request, on or prior to the Effective Date, and in a timely fashion thereafter,
such other documents and forms required by any relevant taxing authorities under
any Legal Requirement of any other

-73-



--------------------------------------------------------------------------------



 



jurisdiction, duly executed and completed by such Lender, as are required under
such Legal Requirements to confirm such Lender’s entitlement to any available
exemption from, or reduction of, applicable withholding taxes in respect of all
payments to be made to such Lender outside of the U.S. by the Borrowers pursuant
to this Agreement or otherwise to establish such Lender’s status for withholding
tax purposes in such other jurisdiction.
     (iv) Each Lender shall promptly (i) notify the Applicable Administrative
Agent of any change in circumstances which would modify or render invalid any
such claimed exemption or reduction, and (ii) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Legal Requirements of any such
jurisdiction that any Borrower make any deduction or withholding for taxes from
amounts payable to such Lender.
     (e) Treatment of Certain Refunds. If any Lender Party determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by any Borrower or with respect to which any
Borrower has paid additional amounts pursuant to this Section, it shall pay to
such Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of such Administrative Agent, such Lender or
such Issuing Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Borrower, upon the request of such Administrative
Agent, such Lender, such Underlying Issuer or such Issuing Lender, agrees to
repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to such
Administrative Agent, such Lender, such Underlying Issuer or such Issuing Lender
in the event such Administrative Agent, such Lender or such Issuing Lender is
required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require any Lender Party to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Borrower or any other Person.
     (f) Special Provisions with respect to Canadian Lenders. Notwithstanding
anything herein to the contrary, so long as no Default exists, each Canadian
Lender, the Canadian Administrative Agent, the Canadian Issuing Lender and
Canadian Swingline Lender (each a “Canadian Lender Party”) shall be a resident
of Canada for the purposes of the ITA in that it shall either be incorporated
under the laws of Canada or a province thereof or be an “authorized foreign
bank” as defined under the ITA that will receive all amounts paid or credited to
it with respect to the Canadian Facilities in respect of its “Canadian banking
business” for the purposes of the ITA (a “Canadian Resident Lender”). In the
event that a Canadian Lender Party does not qualify as a Canadian Resident
Lender, the Canadian Lender Party shall deliver to the Canadian Borrower and the
Canadian Administrative Agent on the date on which such Canadian Lender Party
becomes a Canadian Lender Party hereunder or otherwise does not qualify as a
Canadian Resident Lender, notice that it is not a Canadian Resident Lender. It
is acknowledged that there may be Canadian tax imposed under Part XIII of the
ITA (“Canadian Withholding Tax”) on any payments as, on account or in lieu of
payment of, or in satisfaction of, interest and other fees paid by the Canadian
Borrower with respect to the Canadian Facilities to persons who are not Canadian
Resident Lenders (such payments a “Taxable Payment”). So long as no Default
exists, the Canadian Borrower and the Canadian Administrative Agent shall have
no obligation to make any additional or increased payment under this Agreement
in respect of any Canadian Withholding Tax on a Taxable Payment, and the
Canadian Borrower shall be entitled to deduct and remit to the proper Canadian
taxing authorities any Canadian Withholding Tax on any Taxable Payment. For
greater certainty, so long as no Default exists, Indemnified Taxes and Other
Taxes in this Section 2.15 shall not include any Canadian Withholding Taxes.

-74-



--------------------------------------------------------------------------------



 



Section 2.16 Replacement of Lenders. Mitigation Obligations; Replacement of
Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.13, or requires a Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.15, or suspends its obligation to continue, or Convert
Advances into, Eurocurrency Advances pursuant to Section 2.6(c)(vi) or
Section 2.11, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Credit Extensions hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.13 or 2.15, as the case may be, in the future or if applicable,
would avoid the effect of Section 2.6(c)(vi) or Section 2.11, (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. Each Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
     (b) Replacement of Lenders. If (i) any Lender requests compensation under
Section 2.13, (ii) a Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, (iii) any Lender suspends its obligation to continue, or Convert
Advances into, Eurocurrency Advances pursuant to Section 2.6(c)(vi) or
Section 2.11, (iv) any Lender is then a Defaulting Lender or a Potential
Defaulting Lender, or (v) any Lender (a “Non-Consenting Lender”) refuses to
consent to an amendment, modification or waiver of this Agreement that requires
consent of 100% of the Lenders pursuant to Section 9.2(c), consent of 100% of
the US Lenders pursuant to Section 9.2(a) or 100% of the Canadian Lenders
pursuant to Section 9.2(b) (any such Lender, a “Subject Lender”), then the
Applicable Borrower may as to any Subject Lender, at its sole expense and
effort, and the Applicable Administrative Agent may as to any Non-Consenting
Lender (but neither shall be obligated to), upon notice to the Subject Lender,
the Borrowers (if requested by the Applicable Administrative Agent), and the
Applicable Administrative Agent (if requested by the Borrowers), require such
Subject Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 9.6), all of its interests, rights and obligations under this Agreement
and the related Credit Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
(A) the Applicable Borrower shall have paid to the Applicable Administrative
Agent the assignment fee specified in Section 9.6;
(B) such Subject Lender shall have received payment of an amount equal to the
outstanding principal of its Advances and participations in outstanding Letter
of Credit Obligations and funded participations in outstanding Swingline
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Credit Documents (including any amounts
under Section 2.12) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Applicable Borrower (in the case
of all other amounts);
(C) in the case of any such assignment resulting from a claim for compensation
under Section 2.13 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments
thereafter;
(D) in the event such Subject Lender is a Non-Consenting Lender, each assignee
shall consent, at the time of such assignment, to each matter in respect of
which such Subject Lender was a Non-Consenting Lender; and
(E) such assignment does not conflict with applicable Legal Requirements.

-75-



--------------------------------------------------------------------------------



 



A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Applicable Borrower to require such assignment and
delegation cease to apply.
Section 2.17 Settlement. It is agreed that each US Lender’s funded portion of
the US Advances and US Swingline Advances is intended by the US Lenders to
equal, at all times, such US Lender’s Applicable Percentage of the outstanding
US Advances and US Swingline Advances. Such agreement notwithstanding, US
Administrative Agent, US Swingline Lender, and the other US Lenders agree (which
agreement shall not be for the benefit of either Borrower or any other Credit
Party) that in order to facilitate the administration of this Agreement and the
other Credit Documents, settlement among the US Lenders as to the US Advances
and the US Swingline Advances shall take place on a periodic basis in accordance
with the following provisions:
     (a) US Administrative Agent shall request settlement (“Settlement”) with
the US Lenders on a weekly basis, or on a more frequent basis if so determined
by US Administrative Agent (1) on behalf of US Swingline Lender, with respect to
the outstanding US Swingline Advances, (2) for itself, with respect to the
outstanding Overadvances, and (3) with respect to the US Borrower’s or its
Subsidiaries’ payments received, as to each by notifying the US Lenders by
telecopy, telephone, or other similar form of transmission, of such requested
Settlement, no later than 3:00 p.m. (Houston, Texas time) / 4:00 p.m. (Atlanta,
Georgia time) on the Business Day immediately prior to the date of such
requested Settlement (the date of such requested Settlement being the
“Settlement Date”). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding US Advances and US Swingline Advances for
the period since the prior Settlement Date. Subject to the terms and conditions
contained: (y) if a US Lender’s balance of the US Advances or US Swingline
Advances exceeds such US Lender’s Applicable Percentage of such Advances as of a
Settlement Date, then US Administrative Agent shall, by no later than 1:00 p.m.
(Houston, Texas time) / 3:00 p.m. (Atlanta, Georgia time) on the Settlement
Date, transfer in immediately available funds to a deposit account of such US
Lender (as such US Lender may designate), an amount such that each such US
Lender shall, upon receipt of such amount, have as of the Settlement Date, its
Applicable Percentage of such Advances, and (z) if a US Lender’s balance of the
US Advances or US Swingline Advances is less than such US Lender’s Applicable
Percentage of such Advances as of a Settlement Date, such US Lender shall no
later than 1:00 p.m. (Houston, Texas time) / 3:00 p.m. (Atlanta, Georgia time)
on the Settlement Date transfer in immediately available funds to US
Administrative Agent’s Account, an amount such that each such US Lender shall,
upon transfer of such amount, have as of the Settlement Date, its Applicable
Percentage of such Advances. Such amounts made available to US Administrative
Agent under clause (z) of the immediately preceding sentence shall be applied
against the amounts of the applicable US Swingline Advances and, together with
the portion of such US Swingline Advances representing US Swingline Lender’s
Applicable Percentage thereof, shall constitute US Advances of such US Lenders.
If any such amount is not made available to US Administrative Agent by any US
Lender on the Settlement Date applicable thereto to the extent required by the
terms hereof, US Administrative Agent shall be entitled to recover for its
account such amount on demand from such US Lender together with interest thereon
at the Overnight Rate.
     (b) In determining whether a US Lender’s balance of the US Advances or US
Swingline Advances is less than, equal to, or greater than such Lender’s
Applicable Share of the US Advances or US Swingline Advances as of a Settlement
Date, US Administrative Agent shall, as part of the relevant Settlement, apply
to such balance the portion of payments actually received in good funds by US
Administrative Agent with respect to principal, interest, fees payable by US
Borrower and allocable to the US Lenders hereunder, and proceeds of Collateral.
Section 2.18 Method of Payment. US Borrower hereby authorizes US Administrative
Agent and the US Swingline Lender, from time to time without prior notice to US
Borrower, to charge all interest, letter

-76-



--------------------------------------------------------------------------------



 



of credit fees, and all other fees payable hereunder or under any of the other
Credit Documents (in each case, as and when due and payable), all costs,
expenses, and Lender Group Expenses payable hereunder or under any of the other
Credit Documents (in each case, as and when incurred), all charges, commissions,
fees, and costs provided for in Section 2.3(l)(iii) (as and when accrued or
incurred), and all other payments as and when due and payable under any Credit
Document (including any amounts due and payable to Swap Counterparties in
respect of Hedging Arrangements up to the amount of the Swap Reserve) to the
Loan Account, which amounts thereafter shall constitute US Advances hereunder
and shall accrue interest at the rate then applicable to US Base Rate Advances.
Any interest, fees, costs, expenses, Lender Group Expenses, or other amounts
payable hereunder or under any other Credit Document not paid when due shall be
compounded by being charged to the Loan Account and shall thereafter constitute
US Advances hereunder and shall accrue interest at the rate then applicable to
US Base Rate Advances (unless and until converted into Eurocurrency Advances in
accordance with the terms of this Agreement).
Section 2.19 Crediting Payments. The receipt of any payment item by US
Administrative Agent shall not be considered a payment on account unless such
payment item is a wire transfer of immediately available federal funds made to
US Administrative Agent’s Account or unless and until such payment item is
honored when presented for payment. Should any payment item not be honored when
presented for payment, then US Borrower shall be deemed not to have made such
payment and interest shall be calculated accordingly. Anything to the contrary
contained herein notwithstanding, any payment item shall be deemed received by
US Administrative Agent only if it is received into US Administrative Agent ‘s
Account on a Business Day on or before 11:00 a.m. (Houston, Texas time) / 12:00
noon (Atlanta, Georgia time). If any payment item is received into US
Administrative Agent ‘s Account on a non-Business Day or after 11:00 a.m.
(Houston, Texas time) / 12:00 noon (Atlanta, Georgia time) on a Business Day, it
shall be deemed to have been received by US Administrative Agent as of the
opening of business on the immediately following Business Day.
Section 2.20 Designated Account. US Administrative Agent is authorized to make
the US Advances, and US Issuing Lender and the Underlying Issuers are authorized
to issue the Letters of Credit, under this Agreement based upon telephonic or
other instructions received from anyone purporting to be a Responsible Officer
or, without instructions, if pursuant to Section 2.18. US Borrower agrees to
establish and maintain the Designated Account with the depositary bank thereof
for the purpose of receiving the proceeds of the US Advances requested by US
Borrower and made by US Administrative Agent or the US Lenders hereunder. Unless
otherwise agreed by US Administrative Agent and US Borrower, any US Advance or
US Swingline Advance requested by US Borrower and made by US Administrative
Agent or the US Lenders hereunder shall be made to the Designated Account.
Section 2.21 Maintenance of Loan Account; Statements of Obligations. US
Administrative Agent shall maintain an account on its books in the name of US
Borrower (the “Loan Account”) on which US Borrower will be charged with all US
Advances made by US Administrative Agent, US Swingline Lender, or the US Lenders
to US Borrower or for US Borrower’s account, the Letters of Credit issued or
made by US Issuing Lender hereunder, and with all other payment Obligations
hereunder or under the other Credit Documents (except for Obligations arising
under Hedging Arrangements and payments with respect to the Canadian Facility),
including, accrued interest, fees and expenses, and Lender Group Expenses. In
accordance with Section 2.19, the Loan Account will be credited with all
payments received by US Administrative Agent from US Borrower or for US
Borrower’s account. US Administrative Agent shall render monthly statements
regarding the Loan Account to US Borrower, including principal, interest, fees,
and including an itemization of all charges and expenses constituting Lender
Group Expenses owing, and such statements, absent manifest error, shall be
conclusively presumed to be correct and accurate and constitute an account
stated between US Borrower and the US Secured Parties unless,

-77-



--------------------------------------------------------------------------------



 



within 60 days after receipt thereof by US Borrower, US Borrower shall deliver
to US Administrative Agent written objection thereto describing the error or
errors contained in any such statements.
Section 2.22 Optional Overadvances.
     (a) Any contrary provision of this Agreement notwithstanding but subject to
Article III, the US Lenders hereby authorize US Administrative Agent or US
Swingline Lender, as applicable, and US Administrative Agent or US Swingline
Lender, as applicable, may, but is not obligated to, knowingly and
intentionally, continue to make US Advances (including US Swingline Advances) to
the US Borrower (any of the Advances described in this Section 2.22(a) shall be
referred to as “Overadvances”) so long as (i) after giving effect to such
Overadvances, the aggregate US Outstandings does not exceed the US Borrowing
Base by more than $11,250,000, (ii) after giving effect to such Overadvances,
the aggregate US Outstandings does not exceed the aggregate US Commitments and
(iii) all Overadvances must be repaid in full within 30 days following each
initial Overadvance and no Overadvance shall be in existence for at least
10 days therafter. Each party hereto hereby acknowledge and agree that any
charges to the Loan Account of interest, fees, or Lender Group Expenses shall
constitute Overadvances to the extent such amount, if counted as a US Advance,
would cause the aggregate US Outstandings to exceed the US Borrowing Base by
more than $11,250,000; provided that, in no event shall the aggregate US
Outstandings exceed the aggregate US Commitments.
     (b) Each Overadvance shall be deemed to be a US Advance hereunder, except
that no Overadvance shall be eligible to be a Eurocurrency Advance. The
Overadvances shall be repayable on demand, secured by the US Administrative
Agent’s Liens granted pursuant to the Credit Documents, constitute Obligations
hereunder, and bear interest at the rate applicable from time to time to
Advances that are US Base Rate Advances. The provisions of this Section 2.22 are
for the exclusive benefit of US Administrative Agent, US Swingline Lender, and
the US Lenders and are not intended to benefit either Borrower or any other
Credit Party in any way.
     (c) Notwithstanding anything contained in this Agreement or any other
Credit Document to the contrary, no Overadvance may be made by US Administrative
Agent if such Advance would cause the aggregate US Outstandings to exceed the US
Commitments in effect at such time.
ARTICLE III
CONDITIONS PRECEDENT
Section 3.1 Conditions Precedent to Effectiveness. The Restated Agreement shall
be amended and restated in its entirety as set forth herein upon the occurrence
of the following conditions precedent on or before the Effective Date:
     (a) Documentation. The US Administrative Agent shall have received the
following, duly executed by all the parties thereto, in form and substance
reasonably satisfactory to the US Administrative Agent and the Lenders:
     (i) this Agreement and all attached Exhibits and Schedules;
     (ii) the Notes payable to the order of each applicable Lender, as requested
by such Lender;
     (iii) the US Subsidiary Guaranty and the Canadian Guaranty;
     (iv) the US Security Agreement and the Canadian Security Agreement,
together with appropriate UCC-1 and UCC-3 financing statements, if any,
necessary or desirable for filing with the

-78-



--------------------------------------------------------------------------------



 



appropriate authorities and any other documents, agreements, or instruments
necessary to create, perfect or maintain an Acceptable Security Interest in the
Collateral described in such Security Agreements;
     (v) the US Pledge Agreement together with stock powers executed in blank,
UCC-1 and UCC-3 financing statements, if any, necessary or desirable for filing
with the appropriate authorities and any other documents, agreements, or
instruments necessary to create, perfect or maintain an Acceptable Security
Interest in the Collateral described in the such Pledge Agreement;
     (vi) [reserved];
     (vii) evidence that the Applicable Administrative Agent has an Acceptable
Security Interest in the Collateral;
     (viii) [reserved];
     (ix) a certificate from an authorized officer of the Company dated as of
the Effective Date stating that as of such date (A) all representations and
warranties of the Company set forth in this Agreement are true and correct in
all material respects and (B) no Default has occurred and is continuing;
     (x) (A) a secretary’s certificate from each Credit Party (other than a
Foreign Credit Party) certifying such Person’s (i) officers’ incumbency,
(ii) authorizing resolutions, (iii) organizational documents, and
(iii) governmental approvals, if any, with respect to the Credit Documents to
which such Person is a party; and (B) a secretary’s or officer’s certificate
from each Foreign Credit Party certifying such organizational matters and
documents as may be requested by the Canadian Administrative Agent;
     (xi) certificates of good standing for each Credit Party (other than
Foreign Subsidiary Guarantors that are not Canadian entities) in (a) the state,
province or territory in which each such Person is organized and (b) each state,
province or territory in which such good standing is necessary except where the
failure to be in good standing could not reasonably be expected to result in a
Material Adverse Change, which certificates shall be dated a date not earlier
than 30 days prior to Effective Date;
     (xii) a legal opinion of Vinson & Elkins L.L.P. outside counsel to the
Credit Parties, in form and substance reasonably acceptable to the US
Administrative Agent;
     (xiii) a legal opinion of solicitors of each Credit Party domiciled in
Canada or any province thereof in form and substance reasonably acceptable to
the Administrative Agents; and
     (xiv) such other documents, governmental certificates, agreements, and lien
searches as any Lender Party may reasonably request.
     (b) Consents; Authorization; Conflicts. Each Borrower shall have received
any consents, licenses and approvals required in accordance with all Legal
Requirements, or in accordance with any document, agreement, instrument or
arrangement to which such Borrower, or any of its Subsidiaries is a party, in
connection with the execution, delivery, performance, validity and
enforceability of this Agreement and the other Credit Documents. In addition,
each Borrower and its Subsidiaries shall have all such material consents,
licenses and approvals required in connection with the continued operation of
such Borrower and its Subsidiaries, and such approvals shall be in full force
and effect, and all applicable waiting periods

-79-



--------------------------------------------------------------------------------



 



shall have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on this Agreement and the actions contemplated hereby.
     (c) Representations and Warranties. The representations and warranties
contained in Article IV and in each other Credit Document shall be true and
correct in all material respects on and as of the Effective Date before and
after giving effect to the initial Borrowings or issuance (or deemed issuance)
of Letters of Credit and to the application of the proceeds from such Borrowing,
as though made on and as of such date.
     (d) Payment of Fees. The Borrowers shall have paid the fees and expenses
required to be paid as of the Effective Date by Sections 2.9(e) and 9.1 and the
Fee Letter.
     (e) Other Proceedings. No action, suit, investigation or other proceeding
(including, without limitation, the enactment or promulgation of a statute or
rule) by or before any arbitrator or any Governmental Authority shall be
threatened or pending and no preliminary or permanent injunction or order by a
state or federal court shall have been entered (i) in connection with this
Agreement or any transaction contemplated hereby or (ii) which, in any case, in
the judgment of the US Administrative Agent or the Canadian Administrative
Agent, could reasonably be expected to result in a Material Adverse Change.
     (f) Other Information. The US Administrative Agent shall have received, in
form and substance reasonably satisfactory to it, all other reports, documents,
and such other instruments or certifications as it may reasonably request.
     (g) Material Adverse Change. No event or circumstance that could reasonably
be expected to result in a material adverse change in the business, condition
(financial or otherwise), prospects, or results of operations of the Company and
its Subsidiaries, taken as a whole, shall have occurred since December 31, 2005.
     (h) No Default. No Default shall have occurred and be continuing.
     (i) Solvency. The US Administrative Agent shall have received a certificate
in form and substance reasonably satisfactory to the US Administrative Agent
from a senior financial officer of the Company and each other Credit Party
certifying that, before and after giving effect to the initial Borrowings made
hereunder, each Credit Party is Solvent (assuming with respect to each Credit
Party that is a Guarantor, that the fraudulent conveyance savings language
contained in the Guaranty applicable to such Guarantor will be given full
effect).
     (j) Reserved.
     (k) Delivery of Financial Statements. The US Administrative Agent shall
have received true and correct copies of the unaudited consolidated financial
statements of the Company and its Subsidiaries for the fiscal quarter ended
June 30, 2006.
     (l) Notice of Borrowing. The Applicable Administrative Agent shall have
received a Notice of Borrowing from the applicable Borrower, with appropriate
insertions and executed by a duly authorized officer of such Borrower.
     (m) Bond Issuance; Payment of Term B Facility. The US Administrative Agent
shall have received certified copies of all documents, agreements and
instruments governing the Bond Issuance and shall be

-80-



--------------------------------------------------------------------------------



 



satisfied with the terms thereof. The Bond Issuance shall have occurred and all
or part of the proceeds thereof shall have been applied to repay in full all
outstanding Term B Advances under, and as defined in, the Restated Agreement and
all accrued but unpaid interest thereon and all amounts, if any, required to be
paid under Section 2.12 of the Restated Agreement.
Section 3.2 Conditions Precedent to Each Credit Extension. The obligation of
each Lender to make any Credit Extension on the occasion of each Borrowing
(including the initial Borrowing), the obligation of each Issuing Lender to make
(or cause to be made) any Credit Extension (including the deemed issuance of the
Existing Canadian Letters of Credit and Existing US Letters of Credit) and the
obligation of each Swingline Lender to make Swingline Advances, in any such
case, shall be subject to the further conditions precedent that on the date of
such Borrowing or such Credit Extension:
     (a) Representations and Warranties. As of the date of the making of such
Credit Extension, the representations and warranties made by any Credit Party or
any officer of any Credit Party contained in the Credit Documents shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on such date, except
that any representation and warranty which by its terms is made as of a
specified date shall be required to be true and correct only as of such
specified date and each request for the making of any Credit Extension and the
making of such Credit Extension shall be deemed to be a reaffirmation of such
representations and warranties.
     (b) Event of Default. As of the date of the Credit Extension, there shall
exist no Default or Event of Default, and the making of such Credit Extension
would not cause a Default or Event of Default.
Section 3.3 Determinations Under Sections 3.1 and 3.2. For purposes of
determining compliance with the conditions specified in Sections 3.1 and 3.2,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the US Administrative Agent responsible for the transactions contemplated by
the Credit Documents shall have received written notice from such Lender prior
to the Credit Extensions hereunder specifying its objection thereto and such
Lender shall not have made available to the Applicable Administrative Agent such
Lender’s Credit Extension.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          The Company represents and warrants as follows:
Section 4.1 Organization. Each Credit Party is duly and validly organized and
existing and in good standing under the laws of its jurisdiction of
incorporation or formation and is authorized to do business and is in good
standing in all jurisdictions in which such qualifications or authorizations are
necessary except where the failure could not reasonably be expected to result in
a Material Adverse Change. Each Credit Party’s type of organization and
jurisdiction of incorporation or formation are set forth on Schedule 4.1.
Section 4.2 Authorization. The execution, delivery, and performance by each
Credit Party of each Credit Document to which such Credit Party is a party and
the consummation of the transactions contemplated thereby (a) are within such
Credit Party’s powers, (b) have been duly authorized by all necessary corporate,
limited liability company or partnership action, (c) do not contravene any
articles or certificate of incorporation or bylaws, partnership or limited
liability company agreement binding on or affecting such Credit Party, (d) do
not contravene any law or any contractual restriction binding on or

-81-



--------------------------------------------------------------------------------



 



affecting such Credit Party, (e) do not result in or require the creation or
imposition of any Lien prohibited by this Agreement, and (f) do not require any
authorization or approval or other action by, or any notice or filing with, any
Governmental Authority. At the time of each Credit Extension, such Credit
Extension and the use of the proceeds of such Credit Extension are within the
Applicable Borrower’s corporate powers, are been duly authorized by all
necessary corporate action, don’t contravene (i) such Borrower’s articles or
certificate (as applicable) of incorporation or bylaws or (ii) any law or any
contractual restriction binding on or affecting such Borrower, will not result
in or require the creation or imposition of any Lien prohibited by this
Agreement, and do not require any authorization or approval or other action by,
or any notice or filing with, any Governmental Authority.
Section 4.3 Enforceability. The Credit Documents have each been duly executed
and delivered by each Credit Party that is a party thereto and each Credit
Document constitutes the legal, valid, and binding obligation of each Credit
Party that is a party thereto enforceable in accordance with its terms, except
as limited by applicable Debtor Relief Laws or similar laws at the time in
effect affecting the rights of creditors generally and to the effect of general
principles of equity whether applied by a court of law or equity.
Section 4.4 Financial Condition.
     (a) The Company has delivered to the Lenders the financial statements
required pursuant to Section 3.1(k) and such financial statements are true and
correct in all material respects and present fairly the consolidated financial
condition of the Company and its Subsidiaries as of the date thereof. As of the
date of the financial statements referred in the preceding sentence, there were
no material contingent obligations, liabilities for taxes, unusual forward or
long-term commitments, or unrealized or anticipated losses of the applicable
Persons, except as disclosed therein and adequate reserves for such items have
been made in accordance with GAAP. All projections, estimates, and pro forma
financial information furnished by the Borrowers were prepared on the basis of
assumptions, data, information, tests, or conditions believed to be reasonable
at the time such projections, estimates, and pro forma financial information
were furnished, but the Credit Parties do not represent and warrant that such
projections, estimates or pro forma information is (or will ultimately prove to
have been) accurate.
     (b) Since December 31, 2005, no event or condition has occurred that could
reasonably be expected to result in Material Adverse Change.
Section 4.5 Ownership and Liens; Real Property. Each Borrower and each
Subsidiary (a) has good and marketable title to, or a valid and subsisting
leasehold interest in, all material real Property, and good title to all
personal Property, used in its business, (b) the US Borrower and the US
Subsidiary Guarantors have good and marketable title to all personal Property
reflected in the most recently delivered US Borrowing Base Certificate except
for assets disposed of since the date of such certificate to the extent
permitted hereby, (c) the Canadian Borrower and its Canadian Subsidiaries have
good and marketable title to all personal Property reflected in the most
recently delivered Canadian Borrowing Base Certificate except for assets
disposed of since the date of such certificate to the extent permitted hereby,
and (d) none of the Property owned or leased by a Borrower or a Subsidiary is
subject to any Lien except Permitted Liens. The respective Administrative
Agent’s Liens created under the Credit Documents are validly created, perfected
(other than (i) in respect of motor vehicles that are subject to a certificate
of title and as to which an Administrative Agent has not caused its Lien to be
noted on the applicable certificate of title, and (ii) any deposit accounts and
securities accounts not subject to a control agreement as permitted by
Section 6.15, and subject only to the filing of financing statements and the
recordation of the Mortgages, in each case, in the appropriate filing offices),
and first priority Liens, subject only to Permitted Liens.

-82-



--------------------------------------------------------------------------------



 



Section 4.6 True and Complete Disclosure. All written factual information
(whether delivered before or after the date of this Agreement) prepared by or on
behalf of a Borrower or a Subsidiary and furnished to any Lender Party for
purposes of or in connection with this Agreement, any other Credit Document or
any transaction contemplated hereby or thereby is true and accurate in all
material respects on the date as of which such information is dated or certified
and not incomplete by omitting to state any material fact necessary to make such
information (taken as a whole) not materially misleading at such time. There is
no fact known to any officer of a Borrower on the date of this Agreement that
has not been disclosed to the Administrative Agents that could reasonably be
expected to result in a Material Adverse Change.
Section 4.7 Litigation. There are no actions, suits, or proceedings pending or,
to each Borrower’s knowledge, threatened against a Borrower or any Subsidiary,
at law, in equity, or in admiralty, or by or before any Governmental Authority,
which could reasonably be expected to result in a Material Adverse Change.
Additionally, except as disclosed in writing to the Lender Parties, there is no
pending or, to the best of the knowledge of each Borrower, threatened action or
proceeding instituted against any Borrower or any of Subsidiary which seeks to
adjudicate any Borrower or any Subsidiary as bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or for any substantial part of its Property; provided that this
Section 4.7 does not apply with respect to Environmental Claims.
Section 4.8 Compliance with Agreements.
     (a) Neither Borrower nor any Subsidiary is a party to any indenture, loan
or credit agreement or any lease or any other types of agreement or instrument
or subject to any charter or corporate restriction or provision of applicable
law or governmental regulation the performance of or compliance with which could
reasonably be expected to cause a Material Adverse Change. Neither Borrower nor
any Subsidiary is in default under or with respect to any contract, agreement,
lease or any other types of agreement or instrument to which such Borrower or
such Subsidiary is a party and which could reasonably be expected to cause a
Material Adverse Change.
     (b) No Default has occurred and is continuing. Additionally, no event of
default under any financing agreement which would constitute an Event of Default
under Section 7.1(f) has occurred and is continuing.
Section 4.9 Pension Plans. (a) Except for matters that could not reasonably be
expected to result in a Material Adverse Change, all Plans are in compliance in
all material respects with all applicable provisions of ERISA, (b) no
Termination Event has occurred with respect to any Plan that would result in an
Event of Default under Section 7.1(i), and, except for matters that could not
reasonably be expected to result in a Material Adverse Change, each Plan has
complied with and been administered in all material respects in accordance with
applicable provisions of ERISA and the Code, (c) no “accumulated funding
deficiency” (as defined in Section 302 of ERISA) has occurred with respect to
any Plan and there has been no excise tax imposed upon any Borrower or any
Subsidiary under Section 4971 of the Code, (d) to the knowledge of each
Borrower, except for matters that could not reasonably be expected to result in
a Material Adverse Change, no Reportable Event has occurred with respect to any
Multiemployer Plan, and each Multiemployer Plan has complied with and been
administered in accordance with applicable provisions of ERISA and the Code,
(e) the present value of all benefits vested under each Plan (based on the
assumptions used to fund such Plan) did not, as of the last annual valuation
date applicable thereto, exceed the value of the assets of such Plan allocable
to such vested benefits in an amount that could reasonably be expected to result
in a Material Adverse Change, (f) neither Borrower nor any member of

-83-



--------------------------------------------------------------------------------



 



the Controlled Group has had a complete or partial withdrawal from any
Multiemployer Plan for which there is any unsatisfied withdrawal liability that
could reasonably be expected to result in a Material Adverse Change or an Event
of Default under Section 7.1(j), and (g) except for matters that could not
reasonably result in a Material Adverse Change, as of the most recent valuation
date applicable thereto, neither Borrower nor any member of the Controlled Group
would become subject to any liability under ERISA if any Borrower or any
Subsidiary has received notice that any Multiemployer Plan is insolvent or in
reorganization. Based upon GAAP existing as of the date of this Agreement and
current factual circumstances, neither Borrower has any reason to believe that
the annual cost during the term of this Agreement to any Borrower or any
Subsidiary for post-retirement benefits to be provided to the current and former
employees of any Borrower or any Subsidiary under Plans that are welfare benefit
plans (as defined in Section 3(1) of ERISA) could, in the aggregate, reasonably
be expected to cause a Material Adverse Change.
Section 4.10 Environmental Condition.
     (a) Permits, Etc. The Credit Parties (i) have obtained all material
Environmental Permits necessary for the ownership and operation of their
respective Properties and the conduct of their respective businesses;
(ii) except as set forth in Schedule 4.10, have at all times been and are in
material compliance with all terms and conditions of such Permits and with all
other material requirements of applicable Environmental Laws; (iii) have not
received written notice of any material violation or alleged material violation
of any Environmental Law or Environmental Permit; and (iv) are not subject to
any actual or contingent Environmental Claim which could reasonably be expected
to cause a Material Adverse Change.
     (b) Certain Liabilities. Except as set forth on Schedule 4.10, to each
Borrower’s best knowledge, none of the present or previously owned or operated
Property of any Credit Party or of any of their former Subsidiaries, wherever
located, (i) has been placed on or proposed to be placed on the National
Priorities List, the Comprehensive Environmental Response Compensation Liability
Information System list, or their state or local analogs, or have been otherwise
investigated, designated, listed, or identified as a potential site for removal,
remediation, cleanup, closure, restoration, reclamation, or other response
activity under any Environmental Laws; (ii) is subject to a Lien, arising under
or in connection with any Environmental Laws, that attaches to any revenues or
to any Property owned or operated by any Credit Party or any Subsidiary,
wherever located, which could reasonably be expected to cause a Material Adverse
Change; or (iii) has been the site of any Release of Hazardous Substances or
Hazardous Wastes from present or past operations which has caused at the site or
at any third-party site any condition that has resulted in or could reasonably
be expected to result in the need for Response that could cause a Material
Adverse Change.
     (c) Certain Actions. Without limiting the foregoing, (i) all notices have
been properly filed, and no further action is required under current applicable
Environmental Law as to each Response or other restoration or remedial project
undertaken by any Borrower, any of Subsidiary, or any Borrower’s or such
Subsidiary’s former Subsidiaries on any of their presently or formerly owned or
operated Property except where the failure to do so could not reasonably be
expected to cause a Material Adverse Change and (ii) the present and, to each
Borrower’s best knowledge, future liability, if any, of any Borrower or of any
Subsidiary which could reasonably be expected to arise in connection with
requirements under Environmental Laws will not result in a Material Adverse
Change.
Section 4.11 Subsidiaries. Neither Borrower has any Subsidiaries other than
those listed on Schedule 4.11. Each Subsidiary, to the extent required, has
complied with the requirements of Section 5.6.

-84-



--------------------------------------------------------------------------------



 



Section 4.12 Investment Company Act. Neither Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended. Neither Borrower
nor any Subsidiary is subject to regulation under any Federal or state statute,
regulation or other Legal Requirement which limits its ability to incur Debt.
Section 4.13 Collateral Issues.
     (a) Intellectual Property. Each Credit Party and its Subsidiaries own, or
hold licenses in, all material trademarks, trade names, copyrights, patents, and
licenses that are necessary to the conduct of its business as currently
conducted, and attached hereto as Schedule 4.13(a) (as updated from time to
time) is a true, correct, and complete listing of all material trademarks, trade
names, copyrights, patents, and licenses as to which the Company or one of its
Subsidiaries is the owner or is an exclusive licensee; provided, however, that
the Company may amend Schedule 4.13(a) to add additional intellectual property
so long as such amendment occurs by written notice to US Administrative Agent
not less than 30 days after the date on which the applicable Credit Party or its
Subsidiary acquires any such material property after the Third Amendment
Effective Date.
     (b) Leases. Each Credit Party and its Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
they are parties or under which they are operating, and, subject to Permitted
Protests, all of such material leases are valid and subsisting and no material
default by the applicable Credit Party or its Subsidiaries exists under any of
them.
     (c) Deposit Accounts and Securities Accounts. Set forth on Schedule 4.13(c)
(as updated pursuant to the provisions of the Security Agreement from time to
time) is a listing of all of the Credit Parties’ and their Subsidiaries’ deposit
accounts and securities accounts, including, with respect to each bank or
securities intermediary (a) the name and address of such Person, and (b) the
account numbers of the deposit accounts or securities accounts maintained with
such Person.
     (d) Eligible Accounts. As to each Account that is identified by the US
Borrower or the Canadian Borrower as an Eligible Account in a Borrowing Base
Certificate submitted to the Applicable Administrative Agent, such Account is
(a) a bona fide existing payment obligation of the applicable Account Debtor
created by the sale and delivery of Inventory or the rendition of services to
such Account Debtor in the ordinary course of such Borrower’s (or the applicable
Guarantor’s) business, (b) owed to such Borrower (or the applicable Guarantor)
without any known defenses, disputes, offsets, counterclaims, or rights of
return or cancellation, and (c) not excluded as ineligible by virtue of one or
more of the excluding criteria (other than Administrative Agent-discretionary
criteria) set forth in the definition of Eligible Accounts.
     (e) Locations of Equipment. The Equipment (other than vehicles or Equipment
out for repair) of the Credit Parties and their Subsidiaries are not stored with
a bailee, warehouseman, or similar party and are located only at, or in-transit
between or to, the job sites where such Equipment is then under contract or the
locations identified on Schedule 4.13(e) (as such Schedule may be updated
pursuant to Section 5.10) other than as otherwise permitted under Section 5.10.
Section 4.14 Taxes. Proper and accurate (in all material respects), federal,
state, local and foreign tax returns, reports and statements required to be
filed (after giving effect to any extension granted in the time for filing) by
any Borrower, any Subsidiary, or any member of the Affiliated Group as
determined under Section 1504 of the Code (hereafter collectively called the
“Tax Group”) have been filed with the appropriate Governmental Authorities, and
all Taxes (which are material in amount) shown to be due and payable on such tax
returns have been timely paid prior to the date on which any fine, penalty,
interest, late charge or loss may be added thereto for non-payment thereof
except to the extent that the validity of

-85-



--------------------------------------------------------------------------------



 



such assessment or tax shall be the subject of a Permitted Protest. Neither
Borrower nor any member of the Tax Group has given, or been requested to give, a
waiver of the statute of limitations relating to the payment of any Taxes.
Proper and accurate amounts have been withheld (including withholdings from
employee wages and salaries relating to income tax, employment insurance and
Canadian Benefit Plans contributions) by each Borrower and all other members of
the Tax Group from their employees for all periods to comply in all material
respects with the tax, social security and unemployment withholding provisions
of applicable federal, state, local and foreign law. Timely payment of all
material sales and use taxes required by applicable law have been made by each
Borrower and all other members of the Tax Group.
Section 4.15 Permits, Licenses, etc. Each Borrower and each Subsidiary manages
and operates its business in accordance with all applicable Legal Requirements
except where the failure to so manage or operate could not reasonably be
expected to result in a Material Adverse Change; provided that this Section 4.15
does not apply with respect to Environmental Permits.
Section 4.16 Use of Proceeds. The proceeds of the Credit Extensions will be used
by the Borrowers for the purposes described in Section 6.6. Neither Borrower is
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U). No proceeds of any
Advance will be used to purchase or carry any margin stock in violation of
Regulation T, U or X.
Section 4.17 Condition of Property; Casualties. The material Properties used or
to be used in the continuing operations of any Borrower or any Subsidiary, are
in good working order and condition, normal wear and tear excepted. Neither the
business nor the material Properties of each Borrower and each Subsidiary has
been affected as a result of any fire, explosion, earthquake, flood, drought,
windstorm, accident, strike or other labor disturbance, embargo, requisition or
taking of Property or cancellation of contracts, permits or concessions by a
Governmental Authority, riot, activities of armed forces or acts of God or of
any public enemy, which effect could reasonably be expected to cause a Material
Adverse Change.
Section 4.18 Insurance. Each Borrower and each Subsidiary carry insurance (which
may be carried by the Company on a consolidated basis) with reputable insurers
in respect of such of their respective Properties, in such amounts and against
such risks as is customarily maintained by other Persons of similar size engaged
in similar businesses or, self-insure to the extent that is customary for
Persons of similar size engaged in similar businesses.
Section 4.19 Labor Agreements. Except as disclosed in Schedule 4.19, no Credit
Party has any contracts with any labor union or employee association nor made
commitments to or conducted negotiations with any labor union or employee
association with respect to any future agreements, and no Credit Party is aware
of any current attempts to organize or establish any such labor union or
employee association.
Section 4.20 OFAC. No Credit Party nor any of its Subsidiaries is in violation
of any of the country or list based economic and trade sanctions administered
and enforced by OFAC. No Credit Party nor any of its Subsidiaries (a) is a
Sanctioned Person or a Sanctioned Entity, (b) has its assets located in
Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. The proceeds of any
Advance will not be used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity.
Section 4.21 Patriot Act. To the extent applicable, each Credit Party is in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control

-86-



--------------------------------------------------------------------------------



 



regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) the Patriot Act. No part of the proceeds of the loans
made hereunder will be used by any Credit Party or any of their Affiliates,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
ARTICLE V
AFFIRMATIVE COVENANTS
     So long as any Obligation shall remain unpaid, any Lender shall have any
Commitment hereunder, or there shall exist any Letter of Credit Exposure, the
Company agrees to comply with the following covenants.
Section 5.1 Organization. The Company shall, and shall cause each Subsidiary to,
preserve and maintain its partnership, limited liability company or corporate
existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified as a foreign business entity in
each jurisdiction in which qualification is necessary or desirable in view of
its business and operations or the ownership of its Properties and where failure
to qualify could reasonably be expected to cause a Material Adverse Change;
provided, however, that nothing herein contained shall prevent any transaction
permitted by Section 6.7 or Section 6.8.
Section 5.2 Reporting.
     (a) Annual Financial Reports. The Company shall provide, or shall cause to
be provided, to the Administrative Agents, as soon as available, but in any
event within 120 days (or within five days after such shorter time period as may
be required under Securities Law for the filing of its Form 10-K) after the end
of each fiscal year of the Company commencing with the fiscal year ended
December 31, 2006, the unqualified audited annual Financial Statements (which
the parties hereto acknowledge will include unaudited consolidating statements),
all prepared in conformity with GAAP consistently applied and all as audited
(other than the consolidating statements) by Grant Thornton or other certified
public accountants reasonably acceptable to the US Administrative Agent together
with a duly completed Compliance Certificate that shall include a certification
by an authorized financial officer of the Company that no Default has occurred
and is continuing.
     (b) Quarterly Financial Reports. The Company shall provide to the
Administrative Agents, as soon as available, but in any event within 45 days (or
within five days after such shorter time period as may be required under
Securities Law for the filing of its Form 10-Q) after the end of each of the
first three fiscal quarters of each fiscal year of the Company: (i) an
internally prepared Financial Statement as of the close of such fiscal quarter,
(ii) a comparison of such balance sheet and the related consolidated statements
of income, retained earnings, and cash flow to the balance sheet and related
consolidated statements of income, retained earnings, and cash flow for the
corresponding fiscal period of the preceding fiscal year, (iii) any other such
items as either Administrative Agent may reasonably request, all of which shall
be certified as accurate by an authorized financial officer of the Company, and
(iv) a duly completed Compliance Certificate that shall include a certification
by an authorized financial officer of the Company that no Default has occurred
and is continuing.
     (c) Monthly Financials. The Company shall provide to the Administrative
Agents, as soon as available, but in any event within 30 days (or 45 days in the
case of a month that is the end of one of the Company’s fiscal quarters) after
the end of each month during each of the Company’s fiscal years, an

-87-



--------------------------------------------------------------------------------



 



unaudited consolidated and consolidating balance sheet, income statement and
statement of cash flow, covering the Company’s and its Subsidiaries’ operations
during such period in such form and detail agreed to between the US
Administrative Agent and the Company prior to the Third Amendment Effective
Date.
     (d) Defaults. The Company shall provide to the Administrative Agents
promptly, but in any event within three Business Days after knowledge of the
occurrence thereof, a notice of each Default or Event of Default known to the
Company or to any Subsidiary, together with a statement of an officer of the
Company setting forth the details of such Default or Event of Default and the
actions which the Company has taken and proposes to take with respect thereto.
     (e) Other Creditors. The Company shall provide to the Administrative Agents
promptly after the giving or receipt thereof, copies of any default notices
given or received by US Borrower or by any Subsidiary pursuant to the terms of
any indenture, loan agreement, credit agreement, or similar agreement evidencing
or relating to Debt in a principal amount equal to or greater than $5,000,000.
     (f) Litigation. The Company shall provide to the Administrative Agent
promptly after the commencement thereof, notice of all actions, suits, and
proceedings before any Governmental Authority, affecting the Company or any
Subsidiary that could reasonably be expected to result in a Material Adverse
Change.
     (g) Environmental Notices. Promptly upon, and in any event no later than
15 days after, the receipt thereof, or the acquisition of knowledge thereof, by
a Borrower or any Subsidiary, the Company shall provide the Administrative
Agents with a copy of any form of request, claim, complaint, order, notice,
summons or citation received from any Governmental Authority or any other
Person, (i) concerning violations or alleged violations of Environmental Laws,
which seeks to impose liability therefore in excess of $5,000,000,
(ii) concerning any action or omission on the part of any of the Credit Parties
or any of their former Subsidiaries in connection with Hazardous Waste or
Hazardous Substances which could reasonably result in the imposition of
liability in excess of $5,000,000 or requiring that action be taken to respond
to or clean up a Release of Hazardous Substances or Hazardous Waste into the
environment and such action or clean-up could reasonably be expected to exceed
$5,000,000, including without limitation any information request related to, or
notice of, potential responsibility under CERCLA, or (iii) concerning the filing
of a Lien (other than Permitted Lien) upon, against or in connection with a
Borrower, any Subsidiary, or any of their respective former Subsidiaries, or any
of their leased or owned Property, wherever located.
     (h) Material Changes. The Company shall provide to the Administrative
Agents prompt written notice of any condition or event of which the Company or
any Subsidiary has knowledge, which condition or event has resulted or may
reasonably be expected to result in (i) a Material Adverse Change or (ii) a
breach of or noncompliance with any material term, condition, or covenant of any
material contract to which the Company or any Subsidiary is a party or by which
their Properties may be bound which breach or noncompliance could reasonably be
expected to result in a Material Adverse Change.
     (i) Termination Events. As soon as possible and in any event (i) within
30 days after the Company or any member of the Controlled Group knows or has
reason to know that any Termination Event described in clause (a) of the
definition of Termination Event with respect to any Plan has occurred, and
(ii) within 10 days after the Company or any member of the Controlled Group
knows or has reason to know that any other Termination Event with respect to any
Plan has occurred, the Company shall provide to the Administrative Agents a
statement of an authorized officer of the Company describing such Termination
Event and the action, if any, which the Company or any Affiliate of the Company
proposes to take with respect thereto;

-88-



--------------------------------------------------------------------------------



 



     (j) Termination of Plans. Promptly and in any event within five Business
Days after receipt thereof by a Borrower or any member of the Controlled Group
from the PBGC, the Company shall provide to the Administrative Agents copies of
each notice received by the Company or any such member of the Controlled Group
of the PBGC’s intention to terminate any Plan or to have a trustee appointed to
administer any Plan;
     (k) Other ERISA Notices. Promptly and in any event within five Business
Days after receipt thereof by the Company or any member of the Controlled Group
from a Multiemployer Plan sponsor, the Company shall provide to the
Administrative Agents a copy of each notice received by the Company or any
member of the Controlled Group concerning the imposition or amount of withdrawal
liability imposed on the Company or any member of the Controlled Group pursuant
to Section 4202 of ERISA;
     (l) Other Governmental Notices. Promptly and in any event within five
Business Days after receipt thereof by the Company or any Subsidiary, the
Company shall provide to the Administrative Agents a copy of any notice,
summons, citation, or proceeding seeking to modify in any material respect,
revoke, or suspend any material contract, license, permit, or agreement with any
Governmental Authority;
     (m) Disputes; etc. The Company shall provide to the Administrative Agents
prompt written notice of (i) any claims, legal or arbitration proceedings,
proceedings before any Governmental Authority, or disputes, or to the knowledge
of the Company, any such actions threatened, or affecting the Company or any
Subsidiary, which, if adversely determined, could reasonably be expected to
cause a Material Adverse Change, or any material labor controversy of which the
Company or any Subsidiary has knowledge resulting in or reasonably considered to
be likely to result in a strike against the Company or any Subsidiary, and
(ii) any claim, judgment, Lien or other encumbrance (other than a Permitted
Lien) affecting any Property of the Company or of any Subsidiary, if the value
of the claim, judgment, Lien, or other encumbrance affecting such Property shall
exceed $5,000,000;
     (n) Annual Budget. Promptly and in any event within 90 days after the end
of a fiscal year (“Preceding Year”), the Company shall provide to the
Administrative Agents with sufficient copies for the Lenders, (i) the projected
consolidated statements of income and retained earnings, and (ii) the projected
cash flow budget and operating budget, including the balance sheet as of the end
of the Preceding Year, for the Company and its Subsidiaries, in any case, for
the twelve month period immediately following the Preceding Year.
     (o) Collateral Reports. Provide the Applicable Administrative Agent (and if
so requested by an Applicable Administrative Agent, with copies for each Lender
in the applicable Class) with each of the reports set forth on Schedule 5.2 at
the times specified therein. In addition, the Borrowers agree to use
commercially reasonable efforts in cooperation with the Applicable
Administrative Agent to facilitate and implement a system of electronic
collateral reporting in order to provide electronic reporting of each of the
items set forth on such Schedule.
     (p) Other Information. Subject to the confidentiality provisions of
Section 9.8, the Company shall provide to the Administrative Agents such other
information respecting the business, operations, or Property of the Company or
of any Subsidiary, financial or otherwise, as any Lender through an
Administrative Agent may reasonably request.
Section 5.3 Insurance.
     (a) The Company shall, and shall cause each Subsidiary to, with reputable
insurers in respect of such of their respective Properties, carry and maintain
insurance in such amounts and against such risks as is customarily maintained by
other Persons of similar size engaged in similar businesses or, self-insure to

-89-



--------------------------------------------------------------------------------



 



the extent that is customary for Persons of similar size engaged in similar
businesses. In addition, the Company and its Subsidiaries shall comply with all
requirements regarding insurance contained in the Security Documents to which it
or such Subsidiary is a party.
     (b) Certificates of insurance, and endorsements and renewals thereof shall
be delivered by the Company to and retained by the applicable Administrative
Agent. All policies of (i) property insurance with respect to the US Collateral
either shall have attached thereto a lender’s loss payable endorsement in favor
of the US Administrative Agent for its benefit and the ratable benefit of the US
Secured Parties or name the US Administrative Agent as loss payee for its
benefit and the ratable benefit of the US Secured Parties, in either case, in
form reasonably satisfactory to the US Administrative Agent, (ii) property
insurance with respect to the Canadian Collateral either shall have attached
thereto a lender’s loss payable endorsement in favor of the Canadian
Administrative Agent for its benefit and the ratable benefit of the Canadian
Secured Parties or name the Canadian Administrative Agent as loss payee for its
benefit and the ratable benefit of the Canadian Secured Parties, in either case,
in form reasonably satisfactory to the Canadian Administrative Agent, and
(iii) liability insurance shall name the US Administrative Agent for its benefit
and the ratable benefit of the Secured Parties as an additional insured. All
certificates of insurance shall set forth the coverage, the limits of liability,
the name of the carrier, the policy number, and the period of coverage. All such
policies shall contain a provision that notwithstanding any contrary agreements
between a Borrower, its Subsidiaries, and the applicable insurance company, such
policies will not be canceled or allowed to lapse without renewal without at
least 30 days’ prior written notice to the applicable Administrative Agent. In
the event that, notwithstanding the “lender’s loss payable endorsement”
requirement of this Section 5.3, the proceeds of any insurance policy described
above are paid to a Borrower or a Guarantor, the Company shall deliver, or cause
to be delivered, such proceeds to the applicable Administrative Agent
immediately upon receipt.
     (c) If at any time the area in which the Mortgaged Property (as defined in
the Mortgages) are located is designated a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), the Company shall, and shall cause each of its Subsidiaries
to, obtain flood insurance in such total amount as required by Regulation H of
the Federal Reserve Board or Part 22 to Title 12 of the Code of Federal
Regulations, in either case, as from time to time in effect and all official
rulings and interpretations thereunder or thereof, and otherwise comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as it may be amended from time to time.
     (d) Any proceeds of insurance referred to in this Section 5.3 which are
paid to any Administrative Agent shall (i) if no Event of Default has occurred
and is continuing, be returned to the Applicable Borrower to be applied as
permitted by Section 2.7, and (ii) if an Event of Default has occurred and is
continuing, be immediately applied to the Obligations in accordance with
Section 7.6.
Section 5.4 Compliance with Laws. The Company shall, and shall cause each
Subsidiary to, comply with all federal, state, provincial, territorial and local
laws and regulations (including Environmental Laws) which are applicable to the
operations and Property of the Company or such Subsidiary and maintain all
related permits necessary for the ownership and operation of the Company’s and
such Subsidiary’s Property and business, except in any case where the failure to
so comply could not reasonably be expected to result in a Material Adverse
Change, provided that this Section 5.4 shall not prevent the Company or any of
its Subsidiaries from, in good faith and with reasonable diligence, contesting
the validity or application of any such laws or regulations by appropriate legal
proceedings for which adequate reserves have been established.
Section 5.5 Taxes. The Company shall, and shall cause each Subsidiary to pay and
discharge all material Taxes imposed on the Company or any of its Subsidiaries,
respectively, prior to the date on

-90-



--------------------------------------------------------------------------------



 



which penalties attach; provided that nothing in this Section 5.5 shall require
the Company or any of its Subsidiaries to pay any Tax which is being contested
in good faith and for which adequate reserves have been established in
accordance with GAAP.
Section 5.6 Additional Guarantors. Immediately upon the creation of any new
Material Subsidiary permitted by this Agreement and within 30 days after the
purchase by the Company or any of its Subsidiaries of the Equity Interests of
any Person, which purchase results in such Person becoming a Material Subsidiary
permitted by this Agreement, the Company shall (a) if such Material Subsidiary
is a Domestic Subsidiary, cause such Subsidiary to execute and deliver to the US
Administrative Agent, a joinder to the US Subsidiary Guaranty, and (b) if such
Material Subsidiary is a Subsidiary of the Canadian Borrower, cause such
Subsidiary to execute and deliver to the Canadian Administrative Agent, a
joinder to the Canadian Guaranty, and (c) in either case, cause such Subsidiary
to deliver such evidence of corporate authority to enter into such Credit
Documents as the Applicable Administrative Agent may reasonably request.
Section 5.7 Security. The Company agrees that at all times before the
termination of this Agreement, payment in full of the Obligations (other than
expense reimbursement and indemnity obligations which survive but are not due
and payable), and termination in full of the Commitments, the Applicable
Administrative Agent shall have an Acceptable Security Interest in the
applicable Collateral to secure the performance and payment of the applicable
Obligations as set forth in the applicable Security Documents. The Company
shall, and shall cause each Subsidiary to take such actions, including execution
and delivery of any Security Documents necessary to:
     (a) create, perfect and maintain an Acceptable Security Interest in favor
of the US Administrative Agent in the following Properties of the Company and
any Domestic Subsidiary of the Company, whether now owned or hereafter acquired:
(i) all Equity Interests issued by any Domestic Subsidiary, (ii) not more than
66% of all Equity Interests issued by any first-tier Foreign Subsidiary,
including, without limitation, the Canadian Borrower, (iii) all real properties
constituting Material Real Properties, and (iv) all other Properties (other than
real properties and Equity Interests in a Subsidiary, each of which is discussed
elsewhere under this Section); and
     (b) create, perfect and maintain an Acceptable Security Interest in favor
of the Canadian Administrative Agent in the following Properties of the Canadian
Borrower and any Subsidiary of the Canadian Borrower, whether now owned or
hereafter acquired: (i) all real properties constituting Material Real
Properties, and (ii) all other Properties (other than real properties and Equity
Interests in a Subsidiary).
For the avoidance of doubt, notwithstanding the preceding provisions of this
Section 5.7 or any other provisions of the Credit Documents, (A) neither the
Company nor any Domestic Subsidiary shall be required to grant any security
interest in more than 66% of the Equity Interests in any first-tier Foreign
Subsidiary and (B) none of the Property of any Foreign Subsidiary shall ever
serve as collateral or other security for the US Facility (including US
Swingline Advances).
Section 5.8 Records; Inspection. The Company shall, and shall cause each
Subsidiary to maintain proper, complete and consistent books of record with
respect to such Person’s operations, affairs, and financial condition. From time
to time upon reasonable prior notice, the Company shall permit any Lender and
shall cause each Subsidiary to permit any Lender, at such reasonable times and
intervals and to a reasonable extent and under the reasonable guidance of
officers of or employees delegated by officers of the Company or such
Subsidiary, to, subject to any applicable confidentiality considerations,
examine and copy the books and records of the Company or such Subsidiary, to
visit and inspect the Property of

-91-



--------------------------------------------------------------------------------



 



the Company or such Subsidiary, and to discuss the business operations and
Property of the Company or such Subsidiary with the officers and directors
thereof.
Section 5.9 Maintenance of Property. The Company shall, and shall cause each
Subsidiary to, maintain their owned, leased, or operated Property in good
condition and repair, normal wear and tear excepted; and shall abstain from, and
cause each Subsidiary to abstain from, knowingly or willfully permitting the
commission of waste or other injury, destruction, or loss of natural resources,
or the occurrence of pollution, contamination, or any other condition in, on or
about the owned or operated Property involving the Environment that could
reasonably be expected to result in Response activities and that could
reasonably be expected to cause a Material Adverse Change.
Section 5.10 Location of Equipment; Collateral Access Agreements. The Company
shall, and shall cause each Subsidiary to keep each Credit Parties’ and its
Subsidiaries’ Equipment (other than vehicles and Equipment out for repair, in
transit or at the job sites where such Equipment is then under contract) only at
the locations identified on Schedule 4.13(e); provided, however, that Borrower
may amend Schedule 4.13(e) so long as such amendment occurs by written notice to
the Applicable Administrative Agent no later than 45 days after the end of the
applicable quarter during which such Equipment is moved to such new location or
such chief executive office is relocated and so long as such new location is
within the continental United States, and so long as, at the time of such
written notification, the applicable Borrower shall have exercised commercially
reasonable efforts to obtain a Collateral Access Agreement with respect thereto;
provided further however, the Company and its Subsidiaries may keep Equipment in
other locations in Mexico or Canada so long as the aggregate net book value of
all Equipment owned by the Company and its Domestic Subsidiaries located in
Mexico or Canada does not at any one time exceed $33,000,000 in the aggregate.
As to all other locations identified in Schedule 4.13(e), at the request of the
US Administrative Agent, the Company shall, and shall cause each Subsidiary to,
use commercially reasonable efforts to obtain Collateral Access Agreements with
respect thereto.
Section 5.11 Material Real Properties. The Company shall, and shall cause the
applicable Subsidiary to use commercially reasonable efforts to, satisfy each
requirement set forth in Schedule 5.11 for properties constituting Material Real
Properties acquired (directly or through the acquisition of a Subsidiary) after
the Effective Date.
ARTICLE VI
NEGATIVE COVENANTS
          So long as any Obligation shall remain unpaid, any Lender shall have
any Commitment hereunder, or there shall exist any Letter of Credit Exposure,
the Company agrees to comply with the following covenants.
Section 6.1 Debt. The Company shall not, nor shall it permit any Subsidiary to,
create, assume, incur, suffer to exist, or in any manner become liable,
directly, indirectly, or contingently in respect of, any Debt other than the
following (collectively, the “Permitted Debt”):
     (a) Debt of the Credit Parties under the Credit Documents;
     (b) intercompany Debt incurred in the ordinary course of business owed by a
Credit Party to another Credit Party; provided that, if applicable, such Debt as
an investment is also permitted in Section 6.3;
     (c) Debt for borrowed money incurred after the Effective Date; provided
that (i) such Debt is either unsecured or Permitted Subordinated Debt, (ii) the
maintenance covenants and financial ratios under instruments or agreements
governing the credit facility for such Debt (including, without limitation,

-92-



--------------------------------------------------------------------------------



 



indentures) are not more restrictive than such covenants under the Facilities as
reasonably determined by the US Administrative Agent which determination will
not be unreasonably withheld or delayed, (iii) the scheduled maturity of such
Debt is at least six months past the scheduled Maturity Date and no amortization
payments, mandatory prepayments, mandatory redemptions, mandatory conversions or
mandatory repurchases of such Debt are required thereunder other than at the
scheduled maturity thereof (other than amortization payments, mandatory
prepayments, mandatory redemptions, mandatory conversions, or mandatory
repurchases required in respect of such Debt in connection with the occurrence
of an event of default under such Debt, a change of control of the issuer
(including a disposition of all or substantially all of the assets of the US
Borrower and its Subsidiaries, a liquidation or dissolution of the US Borrower,
or any event constituting a Change of Control (as defined herein) or an asset
sale by the issuer or a Subsidiary thereof), and (iv) the Company and its
Subsidiaries are in compliance with the covenants set forth in this Agreement,
both before and after giving effect to each incurrence of such Debt;
     (d) Unsecured Debt existing on the Effective Date and set forth in Part A
of Schedule 6.1 (including the Bond Issuance);
     (e) the following secured Debt; provided that, the aggregate principal
amount of all such Debt shall not exceed 10% of the Company’s consolidated Net
Worth at any time and neither Borrower nor any Subsidiary may enter into
additional indebtedness of the type described in this clause (g) if a Default is
continuing or entering into the additional indebtedness could reasonably be
expected to cause a Default:
          (i) purchase money indebtedness or Capital Leases;
          (ii) Debt secured by Liens of the type described in Section 6.2(f);
and
          (iii) Secured Debt existing on the Effective Date and set forth in
Part B of Schedule 6.1.
Section 6.2 Liens. The Company shall not, nor shall it permit any of its
Subsidiaries to, create, assume, incur, or suffer to exist any Lien on the
Property of the Company or any Subsidiary of the Company, whether now owned or
hereafter acquired, or assign any right to receive any income, other than the
following (collectively, the “Permitted Liens”) but subject to the limitation in
Section 6.5(b):
     (a) Liens securing the Obligations;
     (b) Liens imposed by law, such as materialmen’s, mechanics’, builder’s,
carriers’, workmen’s and repairmen’s liens, and other similar liens arising in
the ordinary course of business securing obligations which are not overdue for a
period of more than 30 days or are the subject of Permitted Protests;
     (c) Liens arising in the ordinary course of business out of pledges or
deposits under workers compensation laws, unemployment insurance, old age
pensions, or other social security or retirement benefits, or similar
legislation to secure public or statutory obligations;
     (d) Liens for taxes, assessment, or other governmental charges which are
not yet due and payable or which are the subject of Permitted Protests;
     (e) Liens securing purchase money debt and Capital Leases permitted under
Section 6.1(e); provided that each such Lien encumbers only the Property
purchased in connection with the creation of any such purchase money debt and
the amount secured thereby is not increased;
     (f) Liens on Property of Persons which become Subsidiaries of a Borrower
after the Effective Date and securing Permitted Debt; provided that, (i) such
Liens are in existence at the time the respective

-93-



--------------------------------------------------------------------------------



 



Persons become Subsidiaries of a Borrower and were not created in anticipation
thereof and (ii) the Debt secured by such Liens (A) is secured only by such
Property and not by any other assets of the Subsidiary acquired, and (B) is not
increased in amount;
     (g) Liens arising from precautionary UCC financing statements regarding
operating leases to the extent such operating leases are permitted hereby;
     (h) encumbrances consisting of minor easements, zoning restrictions, or
other restrictions on the use of real property that do not (individually or in
the aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of the Company or such Subsidiary to use such
assets in its business, and none of which is violated in any material aspect by
existing or proposed structures or land use;
     (i) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a depository
institution;
     (j) Liens on cash or securities pledged to secure performance of tenders,
surety and appeal bonds, government contracts, performance and return of money
bonds, bids, trade contracts, leases, statutory obligations, regulatory
obligations and other obligations of a like nature incurred in the ordinary
course of business;
     (k) judgment and attachment Liens not giving rise to an Event of Default,
provided that (i) any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and (ii) no action to enforce such Lien has been commenced;
     (l) in respect of any parcel of Real Property, defects or irregularities in
the title to such Real Property which in the opinion of the Administrative
Agents are of a minor nature and which, in the aggregate, will not materially
impair the use of such Real Property for the purposes for which such Real
Property is held by the owner thereof;
     (m) Liens existing on the Effective Date and set forth in Schedule 6.2 and
covering only such property that is covered by such Lien on the Effective Date.
Section 6.3 Investments. The Company shall not, nor shall it permit any
Subsidiary to, make or hold any direct or indirect investment in any Person,
including capital contributions to the Person, investments in or the acquisition
of the debt or equity securities of the Person, or any loans, guaranties, trade
credit, or other extensions of credit to any Person, other than the following
(collectively, the “Permitted Investments”):
     (a) investments in the form of trade credit to customers of a Borrower and
its Subsidiaries arising in the ordinary course of business and represented by
accounts from such customers;
     (b) Liquid Investments;
     (c) loans, advances, or capital contributions to, or investments in, or
purchases or commitments to purchase any stock or other securities or evidences
of indebtedness of or interests in any Person and existing on the Effective
Date, in each case as specified in the attached Schedule 6.3; provided that, the
respective amounts of such loans, advances, capital contributions, investments,
purchases and commitments shall not be increased (other than appreciation);

-94-



--------------------------------------------------------------------------------



 



     (d) ordinary course of business contributions, loans, or advances to, or
investments in a Credit Party; provided that, such contributions, loans, or
advances to, or investments are subordinated to the Obligations on terms
reasonably acceptable to the US Administrative Agent;
     (e) promissory notes and other noncash consideration received by the Credit
Parties in connection with any asset sale permitted hereunder, with the
bankruptcy or reorganization of suppliers and customers, or with the settlement
of delinquent obligations of, and disputes with, customers and suppliers arising
in the ordinary course of business;
     (f) creation or acquisition of and additional contributions, loans or
advances to, or investments in, any additional Subsidiaries in compliance with
Section 5.6 and Section 6.20; provided that, any contributions, loans, or
advances to, or investments in such Subsidiary (other than the initial
capitalization of such Subsidiary) by the Company or any of its Subsidiaries
shall be otherwise permitted under this Section 6.3 or in the case of
Non-Guarantor Subsidiaries, Section 6.20;
     (g) Hedging Arrangements permitted by Section 6.16 hereof; and
     (h) other investments, loans and advances (other than investments in and
loans and advances to Foreign Subsidiaries) in an aggregate amount (valued at
cost or outstanding principal amount, as the case may be) not greater than
$10,000,000 at any time outstanding.
Section 6.4 Acquisitions. The Company shall not, nor shall it permit any
Subsidiary to, make an Acquisition in a transaction or related series of
transactions; provided that, an Acquisition may be made so long as: (a) no
Default or Event of Default exists both before and after giving effect to such
Acquisition; (b) such Acquisition is substantially related to the business of
the Company and its Subsidiaries, taken as a whole, and is not hostile; (c) both
before and after giving effect to such Acquisition, the pro forma Fixed Charge
Coverage Ratio calculated as of the fiscal quarter ending immediately prior to
effective date of such Acquisition and as of the effective date of the
Acquisition) is not less than 1.10 to 1.00; (d) unless otherwise consented to by
the US Administrative Agent in its sole discretion, the target business’ or
Person’s EBITDA for the four fiscal quarter period ending immediately prior to
the closing of such Acquisition is equal to or greater than a negative
$10,000,000; and (e) if, before or after giving effect to such Acquisition, the
total consideration for Acquisitions (whether paid in cash or assumed in
liabilities by the purchaser(s) but excluding any consideration constituting
Equity Interests of the applicable Borrower) completed in any calendar year
exceeds $5,000,000, then (i) before giving effect to such Acquisition, Excess
Availability Amount must be greater than $50,000,000 and (ii) after giving
effect to such Acquisition, Liquidity must be greater than $35,000,000. For
purposes of this Section 6.4, “Liquidity” means the sum of (x) Excess
Availability Amount calculated after pro forma adjustments have been made to the
US Borrowing Base resulting from the addition of Eligible Accounts acquired
under such Acquisition for which a field audit acceptable to the US
Administrative Agent has been delivered, and (y) the amount of unrestricted cash
and Liquid Investments of the US Borrower and its Domestic Subsidiaries that is
in deposit accounts or in securities accounts, or any combination thereof, and
which such deposit account or securities account is the subject of a Control
Agreement (or such other action necessary under law to perfect the US
Administrative Agent’s Lien therein has been taken with respect thereto) and is
maintained by a branch office of a bank or securities intermediary located
within the United States.
Section 6.5 Agreements Restricting Liens; Negative Pledge. (a) The Company shall
not, nor shall it permit any Subsidiary to, create, incur, assume or permit to
exist any contract, agreement or understanding (other than this Agreement, the
Security Documents and agreements governing Debt permitted by Section 6.1(e) to
the extent such restrictions govern only the asset financed pursuant to such
Debt incurred pursuant to Section 6.1(e)) which in any way prohibits or
restricts the granting, conveying,

-95-



--------------------------------------------------------------------------------



 



creation or imposition of any Lien on any of its Property, whether now owned or
hereafter acquired, to secure the Obligations or restricts any Subsidiary from
paying Restricted Payments to such Borrower, or which requires the consent of or
notice to other Persons in connection therewith. (b) Notwithstanding anything
herein to the contrary, the Company shall not, nor shall it permit any
Subsidiary to, create or permit to exist any Lien on any Equity Interests issued
by a Foreign Subsidiary, other than (i) a Lien in favor of the Applicable
Administrative Agent and (ii) a Lien to the extent it is permitted under
Section 6.2(d) or Section 6.2(k).
Section 6.6 Use of Proceeds; Use of Letters of Credit. The Company shall not,
nor shall it permit any Subsidiary to: (a) use the proceeds of the Revolving
Advances for any purposes other than (i) to refinance the advances and other
obligations outstanding under the Restated Agreement, (ii) for working capital
purposes, and (iii) for general corporate purposes, including capital
expenditures and the payment of fees and expenses related to the entering into
of this Agreement and the other Credit Documents; or (b) use the proceeds of the
Swingline Advances or the Letters of Credit for any purposes other than (i) for
working capital purposes and (ii) for general corporate purposes. Neither
Borrower shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly use any part of the proceeds of Advances or Letters of Credit for any
purpose which violates, or is inconsistent with, Regulations T, U, or X.
Section 6.7 Corporate Actions.
     (a) The Company shall not, nor shall it permit any Subsidiary to, merge,
amalgamate or consolidate with or into any other Person, except that a Borrower
may merge or amalgamate with any of its wholly-owned Subsidiaries and any Credit
Party (other than a Borrower) may merge, amalgamate or be consolidated with or
into any other Credit Party, provided that immediately after giving effect to
any such proposed transaction no Default would exist and, in the case of any
such merger or amalgamation to which a Borrower is a party, such Borrower or the
other Borrower is the surviving entity.
     (b) The Company shall not, nor shall it permit any Material Subsidiary to,
change its name or reorganize in another jurisdiction, or in any manner
rearrange its business structure as it exists on the date of this Agreement,
provided that the Company may, and may permit any Material Subsidiary to, change
its name, reorganize in another jurisdiction or in any manner rearrange its
business structure if the Company gives written notice thereof to the
Administrative Agents within thirty (30) days thereafter.
     (c) The Company shall not, nor shall it permit any Subsidiary to, modify or
change its fiscal year or its method of accounting (other than as may be
required to conform to GAAP) without providing at least 30 days prior written
notice thereof to the US Administrative Agent.
Section 6.8 Sale of Assets. The Company shall not, nor shall it permit any
Subsidiary to sell, convey, or otherwise transfer any of its assets outside the
ordinary course of business, except that:
     (a) the Credit Parties may, during any fiscal year of the Company sell,
convey or otherwise transfer assets (including Equity Interests in any
Subsidiary) outside the ordinary course of business up to an aggregate net book
value equal to 10% of aggregate net book value of the fixed assets of the
Company and it Subsidiaries as set forth in the Financial Statements most
recently delivered under Section 5.2; provided that (i) other than transfers
between any Credit Party and any Foreign Credit Party and/or Servicios Petrotec
de S.A. de C.V. (so long as such entity is then a Subsidiary of the Company)
which do not exceed $15,000,000 in the aggregate from and after the Third
Amendment Effective Date (based on the net book value of the assets
transferred), such assets may not be sold, conveyed or transferred for an amount
which is less than fair market value and (ii) if such assets were considered in
determining the then effective US Borrowing Base or Canadian Borrowing Base, the
Company shall deliver to the Applicable

-96-



--------------------------------------------------------------------------------



 



Administrative Agent a revised Borrowing Base Certificate and if, as a result of
such transaction, a Deficiency exists, the applicable Borrower shall make the
prepayments required under Section 2.7(c)(vii);
     (b) any Credit Party (other than a Foreign Credit Party) may sell, convey,
or otherwise transfer any of its assets to any other Credit Party (other than a
Foreign Credit Party) so long as no Default or Event of Default has occurred and
is continuing or would be caused thereby; provided that the receiving Credit
Party shall ratify, grant and confirm the Liens on such assets (and any other
related Collateral) pursuant to documentation satisfactory to the US
Administrative Agent; and
     (c) any Foreign Credit Party may sell, convey, or otherwise transfer any of
its assets to any other Foreign Credit Party so long as no Default or Event of
Default has occurred and is continuing or would be caused thereby; provided that
the receiving Foreign Credit Party shall ratify, grant and confirm the Liens on
such assets (and any other related Collateral) pursuant to documentation
satisfactory to the Canadian Administrative Agent.
Section 6.9 Restricted Payments. The Company shall not, nor shall it permit any
Subsidiary to make any Restricted Payments except that so long as no Default
exists or would result from the making of such Restricted Payment:
     (a) Any Subsidiary may make Restricted Payments to a Borrower or any other
Credit Party,
     (b) The Company and its Subsidiaries may make scheduled interest and
scheduled principal payments on its Permitted Subordinated Debt (other than
obligations owing in respect of redeemable preferred stock) existing on the
Effective Date;
     (c) The Company and its Subsidiaries may make scheduled interest payments
on its Permitted Subordinated Debt (other than obligations owing in respect of
redeemable preferred stock) incurred after the Effective Date and which are
permitted by subordination terms as approved by the US Administrative Agent;
     (d) The Company may issue common Equity Interests upon conversion of any
convertible Debt securities of the Company permitted to be incurred under
Section 6.1(c) hereof and, in connection therewith, the Company may make cash
payments in lieu of fractional Equity Interests in respect thereof;
     (e) The Company may (i) purchase any call or capped call option (or
substantively equivalent derivative transaction) on the Company’s common Equity
Interests to the extent such call or capped call option (or substantively
equivalent derivative transaction) is permitted under the proviso to
Section 6.16 hereof and (ii) settle any call option (or warrant or substantively
equivalent derivative transaction) on the Company’s common Equity Interests
which is permitted under the proviso to Section 6.16 hereof by delivery of
common Equity Interests; and
     (f) The Company may make Restricted Payments in the form of cash dividends
to its equity holders and repurchases of its common Equity Interests in an
aggregate amount not to exceed $10,000,000 in any fiscal year so long as (i) no
Default or Event of Default exists both before and after giving effect to the
declaration and payment of such dividends and such repurchases; and (ii) the
excess of the Credit Amount under the US Facility over the US Outstandings, both
before and after giving effect to such declaration and payment of such dividends
and such repurchases, is greater than or equal to $10,000,000.
Section 6.10 Affiliate Transactions. The Company shall not, nor shall it permit
any Subsidiary to, directly or indirectly, enter into or permit to exist any
transaction or series of transactions (including, but not limited to, the
purchase, sale, lease or exchange of Property, the making of any investment, the
giving

-97-



--------------------------------------------------------------------------------



 



of any guaranty, the assumption of any obligation or the rendering of any
service) with any of their Affiliates unless such transaction or series of
transactions is on terms no less favorable to the Company or any Subsidiary, as
applicable, than those that could be obtained in a comparable arm’s length
transaction with a Person that is not such an affiliate.
Section 6.11 Line of Business. The Company shall not, nor shall it permit any
Credit Party to, change the character of the Company’s and its Subsidiaries
collective business as conducted on the date of this Agreement, or engage in any
type of business not reasonably related to the Company’s and its Subsidiaries’
collective business as presently and normally conducted.
Section 6.12 Hazardous Materials. Except where the failure could not reasonably
be expected to cause a Material Adverse Change, the Company (a) shall not, nor
shall it permit any Subsidiary to, create, handle, transport, use, or dispose of
any Hazardous Substance or Hazardous Waste, except in material compliance with
Environmental Law; and (b) shall not, nor shall it permit any Subsidiary to,
release any Hazardous Substance or Hazardous Waste into the environment and
shall not permit its or any Subsidiary’s Property to be subjected to any release
of Hazardous Substance or Hazardous Waste, except in compliance with
Environmental Law.
Section 6.13 Compliance with ERISA. Except for matters that individually or in
the aggregate could not reasonably be expected to cause a Material Adverse
Change, the Company shall not, nor shall it permit any Subsidiary to, directly
or indirectly: (a) engage in any transaction in connection with which the
Company or any Subsidiary could be subjected to either a civil penalty assessed
pursuant to section 502(c), (i) or (l) of ERISA or a tax imposed by Chapter 43
of Subtitle D of the Code; (b) terminate, or permit any member of the Controlled
Group to terminate, any Plan in a manner, or take any other action with respect
to any Plan, which could result in any liability to the Company, any Subsidiary
or any member of the Controlled Group to the PBGC; (c) fail to make, or permit
any member of the Controlled Group to fail to make, full payment when due of all
amounts which, under the provisions of any Plan, agreement relating thereto or
applicable law, the Company, a Subsidiary or member of the Controlled Group is
required to pay as contributions thereto; (d) permit to exist, or allow any
Subsidiary or any member of the Controlled Group to permit to exist, any
accumulated funding deficiency within the meaning of Section 302 of ERISA or
section 412 of the Code, whether or not waived, with respect to any Plan;
(e) permit, or allow any member of the Controlled Group to permit, the actuarial
present value of the benefit liabilities (as “actuarial present value of the
benefit liabilities” shall have the meaning specified in section 4041 of ERISA)
under any Plan that is regulated under Title IV of ERISA to exceed the current
value of the assets (computed on a plan termination basis in accordance with
Title IV of ERISA) of such Plan allocable to such benefit liabilities;
(f) contribute to or assume an obligation to contribute to, or permit any member
of the Controlled Group to contribute to or assume an obligation to contribute
to, any Multiemployer Plan; (g) acquire, or permit any member of the Controlled
Group to acquire, an interest in any Person that causes such Person to become a
member of the Controlled Group if such Person sponsors, maintains or contributes
to, or at any time in the six-year period preceding such acquisition has
sponsored, maintained, or contributed to, (1) any Multiemployer Plan, or (2) any
other Plan that is subject to Title IV of ERISA under which the actuarial
present value of the benefit liabilities under such Plan exceeds the current
value of the assets (computed on a plan termination basis in accordance with
Title IV of ERISA) of such Plan allocable to such benefit liabilities;
(h) incur, or permit any member of the Controlled Group to incur, a liability to
or on account of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of
ERISA; (i) contribute to or assume an obligation to contribute to any employee
welfare benefit plan, as defined in section 3(1) of ERISA, including, without
limitation, any such plan maintained to provide benefits to former employees of
such entities, that may not be terminated by such entities in their sole
discretion at any time without any liability; or (j) amend or permit any member
of the Controlled Group to amend, a Plan resulting in an increase in current
liability such that the

-98-



--------------------------------------------------------------------------------



 



Company, any Subsidiary or any member of the Controlled Group is required to
provide security to such Plan under section 401(a)(29) of the Code.
Section 6.14 Sale and Leaseback Transactions. The Company shall not, nor shall
it permit any Subsidiary to, sell or transfer to a Person any Property, whether
now owned or hereafter acquired, if at the time or thereafter the Company or a
Subsidiary shall lease as lessee such Property or any part thereof or other
Property which the Company or a Subsidiary intends to use for substantially the
same purpose as the Property sold or transferred unless the fair market value of
all assets sold, transferred, leased or disposed of pursuant to this
Section 6.14 during any fiscal year of the Company does not, in the aggregate,
exceed 5% of consolidated Net Worth calculated as of the most recent fiscal
quarter for which financial statements are available.
Section 6.15 Controlled Investments. Other than (i) from the Third Amendment
Effective Date to the 90th day thereafter, an aggregate amount of not more than
$3,000,000 at any one time held in any deposit accounts or securities accounts
other than with Wells Fargo, (ii) from and after the 90th day after the Third
Amendment Effective Date, an aggregate amount of not more than $500,000 at any
one time held in any deposit accounts or securities accounts, and (iii) amounts
deposited into deposit accounts specially and exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the
Company’s and its Subsidiaries’ employees, the Company shall not, nor shall it
permit any Subsidiary to make, acquire, or permit to exist cash, Liquid
Investments, or amounts credited to deposit accounts or securities accounts
unless the Company or its Subsidiary, as applicable, and the applicable bank or
securities intermediary have entered into Control Agreements with the Applicable
Administrative Agent governing such cash, Liquid Investments, or amounts in
order to perfect (and further establish) such Administrative Agent’s Liens in
such properties. Except as provided in the immediately preceding sentence, the
Company shall not and shall not permit its Subsidiaries to establish or maintain
any deposit account or securities account unless the Applicable Administrative
Agent shall have received a Control Agreement in respect of such deposit account
or securities account.
Section 6.16 Limitation on Hedging. The Company shall not, nor shall it permit
any Subsidiary to, (a) purchase, assume, or hold a speculative position in any
commodities market or futures market or enter into any Hedging Arrangement for
speculative purposes; or (b) be party to or otherwise enter into any Hedging
Arrangement which (i) is entered into for reasons other than as a part of its
normal business operations as a risk management strategy and/or hedge against
changes resulting from market conditions related to the Company’s or its
Subsidiaries’ operations, or (ii) obligates the Company or any Subsidiary to any
margin call requirements; provided, however, that the Company shall be permitted
to purchase a call or capped call option (or substantively equivalent derivative
transaction) on the Company’s common Equity Interests in connection with an
issuance of convertible Debt securities permitted to be incurred under
Section 6.1(c) hereof and sell a call option (or warrant or substantively
equivalent derivative transaction) on the Company’s common Equity Interests
substantially concurrently with any such purchase so long as (y) the purchase
price for the call option (or equivalent transaction), less the proceeds from
the sale of the call option (or warrant or equivalent transaction) does not
exceed 50% of the net proceeds from such issuance of convertible Debt, and
(z) any early termination or settlement of such options does not result in any
payments to be made by the Company other than delivery of its common Equity
Interests.
Section 6.17 Capital Expenditures. The Company shall not, nor shall it permit
any Subsidiary to, incur any Capital Expenditure; provided that, a Capital
Expenditure may be incurred so long as no Default or Event of Default exists
both before and after giving effect to the incurrence of such Capital
Expenditure.

-99-



--------------------------------------------------------------------------------



 



Section 6.18 Fixed Charge Coverage Ratio. If any Financial Covenant Period has
commenced and is continuing, the Company shall not, as of any date, permit the
Fixed Charge Coverage Ratio for the immediately preceeding prior fiscal quarter
end for which Financial Statements were provided by the Company under
Section 5.2, to be less than 1.10 to 1.00.
Section 6.19 Amendment of Permitted Subordinated Debt Terms. The Company shall
not, nor shall it permit any of its Subsidiaries to, without prior written
consent of the US Administrative Agent, amend any of the documents or terms
governing any Permitted Subordinated Debt or the Bond Issuance, the effect of
which could reasonably be adverse to the Lenders as determined in the US
Administrative Agent’s sole reasonable discretion.
Section 6.20 Non-Guarantor Subsidiaries and Minority Investments.
Notwithstanding anything to the contrary contained herein, including any
provision of this Article VI, the Company shall not, nor shall it permit any of
its Subsidiaries to (i) create, assume, incur or suffer to exist any Lien on or
in respect of any of its Property for the benefit of any Non-Guarantor
Subsidiary, (ii) sell, assign, pledge, or otherwise transfer any of its
Properties to any Non-Guarantor Subsidiary, or (iii) make or permit to exist any
loans, advances, or capital contributions to, or make any investment in, or
purchase or commit to purchase any stock or other securities or evidences of
indebtedness of or interests in, any Non-Guarantor Subsidiary or in any
Properties of any Non-Guarantor Subsidiary (collectively, “Non-Guarantor
Investments”); provided that, the Company may, and may permit its Subsidiaries
to, make or permit to exist Investments in Non-Guarantor Subsidiaries, and other
Persons that are not Subsidiaries which are otherwise permitted under the terms
hereof and which individually or in the aggregate do not exceed $20,000,000.
Section 6.21 Post-Closing Requirements. On or prior to the 90th day following
the Third Amendment Effective Date (or such later date as may be extended by the
US Administrative Agent), the Company shall have delivered to the US
Administrative Agent each of the following: (a) fully executed Collateral Access
Agreements covering the leased properties listed on Schedule 4.13(e) attached
hereto and identified by the US Administrative Agent to the US Borrower on or
prior to the Third Amendment Effective Date as being material, (b) at the option
of the US Administrative Agent, either (i) original certificates of title with
respect to the Material Certificated Equipment or (ii) fully executed Custodial
Agreement as requested by the US Administrative Agent to address such
certificates of title to Material Certificated Equipment, and (c) fully executed
Control Agreements covering all accounts of any Credit Party held with Wells
Fargo and fully executed Control Agreements covering all accounts of any Credit
Party held with any other depositary bank to the extent required in order for
the Company to be in compliance under Section 6.15. Notwithstanding the
foregoing, the Company’s inability to satisfy the requirement in clause
(a) above shall not constitute a Default or an Event of Default under
Section 7.1 so long as the Company diligently pursued such agreements in good
faith and used commercially reasonable efforts to acquire such agreements.
ARTICLE VII
DEFAULT AND REMEDIES
Section 7.1 Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under this Agreement and any other Credit
Document:
     (a) Payment Failure. Any Credit Party (i) fails to pay any principal when
due under this Agreement or (ii) fails to pay, within three Business Days of
when due, any other amount due under this Agreement or any other Credit
Document, including payments of interest, fees, reimbursements, and
indemnifications;

-100-



--------------------------------------------------------------------------------



 



     (b) False Representation or Warranties. Any representation or warranty made
or deemed to be made by any Credit Party or any officer thereof in this
Agreement, in any other Credit Document or in any certificate delivered in
connection with this Agreement or any other Credit Document is incorrect, false
or otherwise misleading in any material respect (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) at the
time it was made or deemed made;
     (c) Breach of Covenant. (i) Any breach by any Credit Party of any of the
covenants in Section 5.2(d), Section 5.2(e), Section 5.3(a), or Article VI of
this Agreement or the corresponding covenants in any Guaranty or (ii) any breach
by any Credit Party of any other covenant contained in this Agreement or any
other Credit Document and such breach is not cured within 30 days after the
earlier of the date notice thereof is given to the Company by any Lender Party
or the date any officer of the Company or any other Credit Party obtained actual
knowledge thereof;
     (d) Guaranties. Any material provisions in the Guaranties shall at any time
(before its expiration according to its terms) and for any reason cease to be in
full force and effect and valid and binding on the Guarantors party thereto or
shall be contested by any party thereto; any Guarantor shall deny it has any
liability or obligation under such Guaranties; or any Guarantor shall cease to
exist other than as expressly permitted by the terms of this Agreement;
     (e) Security Documents. If the Security Agreement or any other Credit
Document that purports to create a Lien, shall, for any reason, fail or cease to
create a valid and perfected and, except to the extent permitted by the terms
hereof or thereof, first priority Lien on the Collateral covered thereby, except
(a) as a result of a disposition of the applicable Collateral in a transaction
permitted under this Agreement, or (b) with respect to Collateral the aggregate
value of which, for all such Collateral, does not exceed at any time,
$1,000,000;
     (f) Cross-Default. (i) Any Credit Party shall fail to pay any principal of
or premium or interest on its Debt which is outstanding in a principal amount of
at least $10,000,000.00 individually or when aggregated with all such Debt of
the Credit Parties so in default (but excluding Debt outstanding under this
Agreement) when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Debt; (ii) any other event shall occur or
condition shall exist under any agreement or instrument relating to Debt which
is outstanding in a principal amount of at least $10,000,000.00 individually or
when aggregated with all such Debt of the Credit Parties so in default (other
than Debt outstanding under this Agreement), and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Debt prior to the stated maturity thereof;
or (iii) any such Debt shall be declared to be due and payable, or required to
be prepaid (other than by a regularly scheduled required prepayment); provided
that, for purposes of this subsection 7.1(f), the “principal amount” of the
obligations in respect of any Hedging Arrangements at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that would be
required to be paid if such Hedging Arrangements were terminated at such time;
     (g) Bankruptcy and Insolvency. (i) Any Credit Party or any Subsidiary shall
terminate its existence or dissolve or (ii) any Credit Party or any Subsidiary
(A) admits in writing its inability to pay its debts generally as they become
due; makes an assignment for the benefit of its creditors; consents to or
acquiesces in the appointment of a receiver, liquidator, fiscal agent, or
trustee of itself or any of its Property; files a petition under any Debtor
Relief Law; or consents to any reorganization, arrangement, workout,
liquidation, dissolution, or similar relief under any Debtor Relief Law or
(B) shall have had, without its consent, any court enter an order appointing a
receiver, liquidator, fiscal agent, or trustee of

-101-



--------------------------------------------------------------------------------



 



itself or any of its Property; any petition filed against it seeking
reorganization, arrangement, workout, liquidation, dissolution or similar relief
under any Debtor Relief Law and such petition shall not be dismissed, stayed, or
set aside for an aggregate of 60 days, whether or not consecutive;
     (h) Adverse Judgment. The Company or any Subsidiary suffers final judgments
against any of them since the date of this Agreement in an aggregate amount,
less any insurance proceeds covering such judgments which are received or as to
which the insurance carriers admit liability, greater than $5,000,000.00 and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgments or (ii) there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgments, by reason of a pending
appeal or otherwise, shall not be in effect;
     (i) Termination Events. Any Termination Event with respect to a Plan shall
have occurred, and, 30 days after notice thereof shall have been given to the
Company by the US Administrative Agent, such Termination Event shall not have
been corrected and shall have created and caused to be continuing a material
risk of Plan termination or liability for withdrawal from the Plan as a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA), which
termination could reasonably be expect to result in a liability of, or liability
for withdrawal could reasonably be expected to be, greater than $10,000,000.00;
     (j) Plan Withdrawals. The Company or any member of the Controlled Group as
employer under a Multiemployer Plan shall have made a complete or partial
withdrawal from such Multiemployer Plan and such withdrawing employer shall have
incurred a withdrawal liability in an annual amount exceeding $10,000,000.00; or
     (k) Change in Control. The occurrence of a Change in Control.
Section 7.2 Optional Acceleration of Maturity. If any Event of Default (other
than an Event of Default pursuant to Section 7.1(g) shall have occurred and be
continuing, then, and in any such event,
     (a) the Applicable Administrative Agent (i) shall at the request, or may
with the consent, of the Majority Lenders, by notice to the Borrowers, declare
that the obligation of each Lender, each Swingline Lender and each Issuing
Lender to make (or cause to be made) Credit Extensions shall be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Majority Lenders, by notice to the Borrowers,
declare all outstanding Advances, all interest thereon, and all other amounts
payable under this Agreement to be forthwith due and payable, whereupon such
Advances, all such interest, and all such amounts shall become and be forthwith
due and payable in full, without presentment, demand, protest or further notice
of any kind (including, without limitation, any notice of intent to accelerate
or notice of acceleration), all of which are hereby expressly waived by each
Borrower,
     (b) the US Borrower shall, on demand of the US Administrative Agent at the
request or with the consent of the US Majority Lenders, provide
Collateralization to the US Administrative Agent as security for the Obligations
to the extent the US Letter of Credit Obligations are not otherwise paid or cash
collateralized at such time,
     (c) the Canadian Borrower shall, on demand of the Canadian Administrative
Agent at the request or with the consent of the Canadian Majority Lenders,
provide Collateralization to the Canadian Administrative Agent as security for
the Obligations to the extent the Canadian Letter of Credit Obligations are not
otherwise paid or cash collateralized at such time, and

-102-



--------------------------------------------------------------------------------



 



     (d) the Applicable Administrative Agent shall at the request of, or may
with the consent of, the Majority Lenders proceed to enforce its rights and
remedies under the Security Documents, the Guaranties, or any other Credit
Document by appropriate proceedings.
Section 7.3 Automatic Acceleration of Maturity. If any Event of Default pursuant
to Section 7.1(g) shall occur,
     (a) obligation of each Lender, each Swingline Lender and each Issuing
Lender to make (or cause to be made) Credit Extensions shall immediately and
automatically be terminated and all Advances, all interest on the Advances, and
all other amounts payable under this Agreement shall immediately and
automatically become and be due and payable in full, without presentment,
demand, protest or any notice of any kind (including, without limitation, any
notice of intent to accelerate or notice of acceleration), all of which are
hereby expressly waived by the Borrowers,
     (b) the US Borrower shall, on demand of the US Administrative Agent at the
request or with the consent of the US Majority Lenders, provide
Collateralization to the US Administrative Agent as security for the Obligations
to the extent the US Letter of Credit Obligations are not otherwise paid or cash
collateralized at such time,
     (c) the Canadian Borrower shall, on demand of the Canadian Administrative
Agent at the request or with the consent of the Canadian Majority Lenders,
provide Collateralization to the Canadian Administrative Agent as security for
the Obligations to the extent the Canadian Letter of Credit Obligations are not
otherwise paid or cash collateralized at such time, and
     (d) the Applicable Administrative Agent shall at the request of, or may
with the consent of, the Majority Lenders proceed to enforce its rights and
remedies under the Security Documents, the Guaranties, or any other Credit
Document by appropriate proceedings.
Section 7.4 Set-off. If an Event of Default shall have occurred and be
continuing, each Administrative Agent, each Lender, each Issuing Lender, each
Underlying Issuer and each of their respective Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Administrative
Agent, such Lender, such Issuing Lender, such Underlying Issuer or any such
Affiliate to or for the credit or the account of the applicable Borrower against
any and all of the obligations of such Borrower now or hereafter existing under
this Agreement or any other Credit Document to such Administrative Agent, such
Lender, such Underlying Issuer or such Issuing Lender, irrespective of whether
or not such Administrative Agent, such Lender, such Underlying Issuer or such
Issuing Lender shall have made any demand under this Agreement or any other
Credit Document and although such obligations of such Borrower may be contingent
or unmatured or are owed to a branch or office of such Administrative Agent,
such Lender, such Underlying Issuer or such Issuing Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Administrative Agent, each Lender, each Issuing Lender, each
Underlying Issuer and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Administrative Agent, such Lender, such Issuing Lender, such Underlying
Issuer or their respective Affiliates may have. Each Lender and each Issuing
Lender agrees to notify the Applicable Borrower and the Applicable
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

-103-



--------------------------------------------------------------------------------



 



Section 7.5 Remedies Cumulative, No Waiver. No right, power, or remedy conferred
to any Lender, Administrative Agent, Underlying Issuer or Issuing Lender in this
Agreement or the Credit Documents, or now or hereafter existing at law, in
equity, by statute, or otherwise shall be exclusive, and each such right, power,
or remedy shall to the full extent permitted by law be cumulative and in
addition to every other such right, power or remedy. No course of dealing and no
delay in exercising any right, power, or remedy conferred to any Lender,
Administrative Agent, Underlying Issuer or Issuing Lender in this Agreement and
the Credit Documents or now or hereafter existing at law, in equity, by statute,
or otherwise shall operate as a waiver of or otherwise prejudice any such right,
power, or remedy. Any Lender, Administrative Agent, or Issuing Lender may cure
any Event of Default without waiving the Event of Default. No notice to or
demand upon the Borrowers shall entitle the Borrowers to similar notices or
demands in the future.
Section 7.6 Application of Payments.
     (a) Prior to Event of Default. Prior to an Event of Default, all payments
made hereunder shall be applied as directed by the applicable Borrower, but such
payments are subject to the terms of this Agreement, including the application
of prepayments according to Section 2.7.
     (b) After Event of Default (US Collateral). If an Event of Default has
occurred and is continuing, any amounts received or collected from, or on
account of assets held by, any Credit Party (other than a Foreign Credit Party)
shall be applied to the Obligations by the Administrative Agents in the
following order and manner:
     (i) First, to payment of that portion of such Obligations constituting
fees, indemnities, expenses, and other amounts (including fees, charges, and
disbursements of counsel to any Administrative Agent and amounts payable under
Sections 2.12, 2.13, and 2.15) payable by any Credit Party to any Administrative
Agent in its capacity as such;
     (ii) Second, to payment of that portion of such Obligations constituting
accrued and unpaid interest, allocated ratably among the Lender Parties in
proportion to the Dollar Equivalent of the amounts described in this clause
Second payable to them;
     (iii) Third, to payment of that portion of such Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
by any Credit Party to the Secured Parties (including fees, charges and
disbursements of counsel to the respective Secured Parties and amounts payable
under Article II), ratably among such Secured Parties in proportion to the
Dollar Equivalent of the amounts described in this clause Third payable to them;
     (iv) Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Obligations payable by any Credit Party allocated
ratably among the Lender Parties in proportion to the Dollar Equivalent of the
respective amounts described in this clause Fourth held by them;
     (v) Fifth, to the payment of any then due and owing principal and other
amounts constituting part of the Obligations owing by any Credit Party with
respect to Hedging Arrangements entered into with a Swap Counterparty and
applied pro rata to such Swap Counterparties;
     (vi) Sixth, to the Applicable Administrative Agent for the account of the
Applicable Issuing Lender, ratably between the two Facilities, to cash
collateralize that portion of the Letter of Credit Obligations comprised of the
aggregate undrawn amount of Letters of Credit;

-104-



--------------------------------------------------------------------------------



 



     (vii) Seventh, to the remaining Obligations owed by any Credit Party
including all Obligations for which the Company is liable as a Guarantor,
allocated among such remaining Obligations as determined by the Administrative
Agents and the Majority Lenders and applied to such Obligations in the order
specified in this clause (b); and
     (viii) Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to applicable Borrower or as otherwise required by
any Legal Requirement.
Subject to Section 2.3(i), amounts used to cash collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Sixth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as cash collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
     (c) After Event of Default (Canadian Collateral). If an Event of Default
has occurred and is continuing,, any amounts received or collected from, or on
account of assets held by, any Foreign Credit Party shall be applied to the
Obligations by the Administrative Agents in the following order and manner:
     (i) First, to payment of that portion of such Obligations constituting
fees, indemnities, expenses, and other amounts (including fees, charges, and
disbursements of counsel to any Administrative Agent and amounts payable under
Sections 2.11, 2.13, and 2.15) payable by any Foreign Credit Party to any
Administrative Agent in its capacity as such;
     (ii) Second, to payment of that portion of such Obligations constituting
accrued and unpaid interest, allocated ratably among the Canadian Lender Parties
in proportion to the Canadian Dollar Equivalent of the respective amounts
described in this clause Second payable to them;
     (iii) Third, to payment of that portion of such Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
by any Foreign Credit Party to the Canadian Secured Parties (including fees,
charges and disbursements of counsel to the respective Canadian Secured Parties
and amounts payable under Article II), ratably among such Canadian Secured
Parties in proportion to the Canadian Dollar Equivalent of the amounts described
in this clause Third payable to them;
     (iv) Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Obligations payable by any Foreign Credit Party
allocated ratably among the Canadian Lender Parties in proportion to the
Canadian Dollar Equivalent of the respective amounts described in this clause
Fourth held by them;
     (v) Fifth, to the payment of any then due and owing principal and other
amounts constituting part of the Obligations owing by any Foreign Credit Party
with respect to Hedging Arrangements entered into with a Swap Counterparty and
applied pro rata to such Swap Counterparties;
     (vi) Sixth, to the Canadian Administrative Agent for the account of the
Canadian Issuing Lender to cash collateralize that portion of the Canadian
Letter of Credit Obligations comprised of the aggregate undrawn amount of
Canadian Letters of Credit;
     (vii) Seventh, to the remaining Obligations owed by any Foreign Credit
Party allocated among such remaining Obligations as determined by the Canadian
Administrative Agent and the Canadian Majority Lenders and applied to such
Obligations in the order specified in this clause (c); and

-105-



--------------------------------------------------------------------------------



 



     (viii) Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Canadian Borrower or as otherwise required by
any Legal Requirement.
Subject to Section 2.3(i), amounts used to cash collateralize the aggregate
undrawn amount of Canadian Letters of Credit pursuant to clause Sixth above
shall be applied to satisfy drawings under such Canadian Letters of Credit as
they occur. If any amount remains on deposit as cash collateral after all
Canadian Letters of Credit have either been fully drawn or expired, such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above.
Section 7.7 Currency Conversion After Maturity. Notwithstanding any other
provision in this Agreement, on the date that there has been an acceleration of
the maturity of the Obligations or a termination of the obligations of the
Lenders to make Credit Extensions hereunder as a result of any Event of Default,
(i) the Commitments shall automatically and without further act be terminated;
(ii) all Advances and all other Obligations under the US Facility denominated in
any Foreign Currency (including C$) shall be converted into, and all such
amounts due thereunder shall accrue and be payable in, Dollars at the Exchange
Rate on such date; (iii) all Advances and all other Obligations under the
Canadian Facility denominated in Dollars shall be converted into, and all such
amounts due thereunder shall accrue and be payable in, Canadian Dollars at the
Exchange Rate on such date; and (iv) on and after such date the interest rate
applicable to all such Obligations shall be the default rate applicable to
overdue Base Rate Advances hereunder. From and after such date, all Advances
under the US Facility shall be denominated only in, and all fees due under this
Agreement under the US Facility shall be payable in, Dollars and all Advances
under the Canadian Facility shall be denominated only in, and all fees due under
this Agreement under the Canadian Facility shall be payable in, Canadian
Dollars.
Section 7.8 Effect of Maturity. On the Maturity Date, all commitments of the
Secured Parties to provide additional credit hereunder shall automatically be
terminated and all Obligations (including contingent reimbursement obligations
of the Credit Parties with respect to outstanding Letters of Credit and
including all Obligations owing in respect of Hedging Arrangements with Swap
Counterparties) immediately shall become due and payable without notice or
demand (and, as a part of such Obligations becoming due and payable, Borrowers
shall immediately and automatically be obligated to provide Collateralization).
No termination of the obligations of the Secured Parties (other than payment in
full of the Obligations and termination of the Commitments) shall relieve or
discharge any Credit Party of its duties, Obligations, or covenants hereunder or
under any other Credit Document and Administrative Agents’ respective Liens in
the Collateral shall continue to secure the Obligations and shall remain in
effect until all Obligations (other than expense reimbursement and indemnity
obligations which survive but are not due and payable) have been paid in full
and the Commitments have been terminated.
ARTICLE VIII
THE ADMINISTRATIVE AGENTS AND ISSUING LENDERS
Section 8.1 Appointment and Authority. Each Lender and each Issuing Lender
hereby (a) irrevocably appoints WFF to act on its behalf as the US
Administrative Agent hereunder and under the other Credit Documents and HSBC to
act on its behalf as the Canadian Administrative Agent hereunder and under the
other Credit Documents, and (b) authorizes such Administrative Agents to take
such actions on its behalf and to exercise such powers as are delegated to such
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this
Article VIII are solely for the benefit of the Lender Parties, and neither the
Company nor any other Credit Party shall have rights as a third party
beneficiary of any of such provisions.
Section 8.2 Rights as a Lender. The Person serving as the US Administrative
Agent or Canadian Administrative Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any

-106-



--------------------------------------------------------------------------------



 



other Lender and may exercise the same as though it were not the US
Administrative Agent or Canadian Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the US Administrative Agent or
Canadian Administrative Agent hereunder in its individual capacity. Such Person
and its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Company or any Subsidiary or other Affiliate thereof as if
such Person were not the US Administrative Agent or the Canadian Administrative
Agent hereunder and without any duty to account therefor to the Lenders.
Section 8.3 Exculpatory Provisions. Neither Administrative Agent shall have any
duties or obligations except those expressly set forth herein and in the other
Credit Documents. Without limiting the generality of the foregoing, neither
Administrative Agent:
     (a) shall be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
     (b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the such
Administrative Agent is required to exercise as directed in writing by the US
Majority Lenders or Canadian Majority Lenders, as applicable (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Credit Documents), provided that neither Administrative Agent shall
be required to take any action that, in its opinion or the opinion of its
counsel, may expose such Administrative Agent to liability or that is contrary
to any Credit Document or applicable law; and
     (c) shall, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, nor shall it be liable for the failure to
disclose, any information relating to the Company, any Credit Party or any of
its Affiliates that is communicated to or obtained by the Person serving as the
US Administrative Agent or Canadian Administrative Agent or any of its
Affiliates in any capacity.
Neither Administrative Agent shall be liable for any action taken or not taken
by it (i) with the consent or at the request of the US Majority Lenders or
Canadian Majority Lenders, as applicable (or such other number or percentage of
the Lenders as shall be necessary, or as such Administrative Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 9.2 and 7.1) or (ii) in the absence of its own gross negligence or
willful misconduct. Each Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to such Administrative Agent by the Company, a Lender or an Issuing
Lender.
Neither Administrative Agent shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to such
Administrative Agent.
Section 8.4 Reliance by Administrative Agent. Each Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise

-107-



--------------------------------------------------------------------------------



 



authenticated by the proper Person. Each Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Credit Extension that by its terms must be fulfilled to the satisfaction of a
Lender or an Issuing Lender, each Administrative Agent may presume that such
condition is satisfactory to such Lender or Issuing Lender unless such
Administrative Agent shall have received notice to the contrary from such Lender
or Issuing Lender prior to the making of such Credit Extension. Each
Administrative Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
Section 8.5 Delegation of Duties. Each Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub-agents appointed by such
Administrative Agent. Each Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of each
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Section 8.6 Resignation of Administrative Agent, Swingline Lender or Issuing
Lender. Each Administrative Agent, each Swingline Lender and each Issuing Lender
may at any time give notice of its resignation to the other Lender Parties and
the Borrowers. Upon receipt of any such notice of resignation, (a) the US
Majority Lenders shall have the right, in consultation with the US Borrower, to
appoint a successor US Administrative Agent, US Issuing Lender and US Swingline
Lender which need not all be one Person but which, in each case, shall be a bank
with an office in Houston, Texas or an Affiliate of any such bank with an office
in Houston, Texas, and (b) the Canadian Majority Lenders shall have the right,
in consultation with the Canadian Borrower, to appoint a successor Canadian
Administrative Agent, Canadian Issuing Lender, and Canadian Swingline Lender
which need not all be one Person but which, in each case, shall be a bank who is
a Canadian Resident Lender with an office in Calgary, Alberta Canada, or an
Affiliate of any such bank with an office in Calgary, Alberta Canada. If no such
successor shall have been so appointed and shall have accepted such appointment
within 30 days after the retiring Administrative Agent or Issuing Lender gives
notice of its resignation, then the retiring Administrative Agent or Issuing
Lender, as applicable, may on behalf of the Lenders and Issuing Lenders, appoint
a successor agent or issuing lender meeting the qualifications set forth above
provided that if the retiring Administrative Agent or Issuing Lender shall
notify the Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent or Issuing
Lender, as applicable, shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that (y) in the case of
any collateral security held by such Administrative Agent on behalf of the
Lenders or an Issuing Lender under any of the Credit Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed and (z) the retiring
Issuing Lender shall remain the Issuing Lender with respect to any Letters of
Credit outstanding on the effective date of its resignation and the provisions
affecting the Issuing Lender with respect to such Letters of Credit shall inure
to the benefit of the retiring Issuing Lender until the termination of all such
Letters of Credit.), and (2) all payments, communications and determinations
provided to be made by, to or through the retiring Administrative Agent or
Issuing Lender, as applicable, shall instead be made by or to each applicable
class of Lenders, until such time as the applicable Majority Lenders appoint a
successor Administrative Agent or Issuing Lender as provided for above in this
paragraph. Upon the acceptance of a successor’s appointment as Administrative
Agent or Issuing Lender hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges

-108-



--------------------------------------------------------------------------------



 



and duties of the retiring (or retired) Administrative Agent or Issuing Lender,
as applicable, and the retiring Administrative Agent or Issuing Lender, as
applicable, shall be discharged from all of its duties and obligations hereunder
or under the other Credit Documents (if not already discharged therefrom as
provided above in this paragraph). The fees payable by the Borrowers to a
successor Administrative Agent or Issuing Lender, as applicable shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the retiring Administrative Agent’s or
Issuing Lender’s resignation hereunder and under the other Credit Documents, the
provisions of this Article and Sections 9.1(b), (c), and (d) and Section 2.3(h)
shall continue in effect for the benefit of such retiring Administrative Agent
and Issuing Lender, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent or Issuing Lender, as applicable, was acting as US
Administrative Agent, Canadian Administrative Agent, US Issuing Lender or
Canadian Issuing Lender.
Section 8.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
Party acknowledges that it has, independently and without reliance upon any
Administrative Agent or any other Lender Party or any of their Related Parties
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
Party also acknowledges that it will, independently and without reliance upon
any Administrative Agent or any other Lender Party or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Credit Document or
any related agreement or any document furnished hereunder or thereunder.
Section 8.8 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Syndication Agents and
Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the US Administrative
Agent, Canadian Administrative Agent, a Lender or an Issuing Lender hereunder.
Section 8.9 Collateral Matters.
     (a) Each Administrative Agent is authorized on behalf of the Secured
Parties, without the necessity of any notice to or further consent from any
Secured Party, from time to time, to take any actions with respect to any
Collateral or Security Documents which may be necessary to perfect and maintain
Acceptable Security Interests in and Liens upon the Collateral granted to such
Administrative Agent pursuant to the Security Documents. Each Administrative
Agent is further authorized on behalf of the Secured Parties, without the
necessity of any notice to or further consent from the Secured Parties, from
time to time, to take any action (other than enforcement actions requiring the
consent of, or request by, the Majority Lenders as set forth in Section 7.2(c)
or Section 7.3(c) above) in exigent circumstances as may be reasonably necessary
to preserve any rights or privileges of the Secured Parties under the Credit
Documents or applicable law.
     (b) The Secured Parties irrevocably authorize each Administrative Agent to
release any Lien granted to or held by such Administrative Agent upon any
Collateral: (i) upon termination of the Commitments, termination or expiration
of all Letters of Credit, and payment in full of all Total Outstandings and all
other Obligations payable under this Agreement and under any other Credit
Document; (ii) constituting Property sold or to be sold or disposed of as part
of or in connection with any disposition permitted under this Agreement or the
other Credit Documents; (iii) constituting Property in which the Company or any
Subsidiary owned no interest at the time the Lien was granted or at any time
thereafter; (iv) constituting Property leased to the Company or any Subsidiary
under a lease which has expired or has been terminated in a transaction
permitted under this Agreement or is about to expire and which has not been, and
is not

-109-



--------------------------------------------------------------------------------



 



intended by the Company or such Subsidiary to be, renewed or extended; or (v) if
approved, authorized or ratified in writing by the applicable Majority Lenders
or all the Lenders, as the case may be, as required by Section 9.2. Upon the
request of an Administrative Agent at any time, the Secured Parties will confirm
in writing such Administrative Agent’s authority to release particular types or
items of Collateral pursuant to this Section 8.9.
Section 8.10 Marshaling Rights of Lender Parties; Allocation of Losses.
Notwithstanding anything herein or in any other Credit Document to the contrary,
the Canadian Secured Parties, by receipt of the benefits of the US Collateral,
hereby acknowledge the marshaling rights of the US Administrative Agent and US
Lenders. The Canadian Administrative Agent is hereby authorized on behalf of the
Canadian Lenders for the Canadian Lenders and its Affiliates that are Swap
Counterparties to, and the US Administrative Agent is hereby authorized on
behalf of the US Lenders for the US Lenders and its Affiliates that are Swap
Counterparties to, enter into an intercreditor agreement in form and substance
reasonably acceptable to the Administrative Agents addressing certain allocation
of losses among the Secured Parties, as more particularly provided therein. A
copy of such intercreditor agreement will be made available to each Secured
Party on the Effective Date and thereafter upon request. Each Secured Party
acknowledges and agrees to the terms of such intercreditor agreement and agrees
that the terms thereof shall be binding on such Secured Party and its successors
and assigns, as if it were a party thereto.
Section 8.11 Agency for Perfection. Each Administrative Agent hereby appoints
each other Lender (and each Swap Counterparty) as its agent (and by its
acceptance of the benefits of the Credit Documents, each Lender and each Swap
Counterparty shall be deemed to accept such appointment) for the purpose of
perfecting the Liens granted to such Administrative Agent in assets which, in
accordance with Article 8 or Article 9, as applicable, of the UCC can be
perfected by possession or control. Should any Lender or any Swap Counterparty
obtain possession or control of any such Collateral, such Lender or Swap
Counterparty shall notify the Applicable Administrative Agent thereof, and,
promptly upon Applicable Administrative Agent’s request therefor shall deliver
possession or control of such Collateral to Applicable Administrative Agent or
in accordance with Applicable Administrative Agent’s instructions or otherwise
take such actions as the Applicable Administrative Agent shall request to
evidence and perfect such Administrative Agent’s Lien on such Collateral.
Section 8.12 Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information. With respect to each field audit or
examination report respecting the Company or its Subsidiaries (each a “Report”
and collectively, “Reports”) prepared by or at the request of the Applicable
Administrative Agent, each Lender (a) agrees and acknowledges that the neither
Administrative Agent makes any representation or warranty as to the accuracy of
any Report, and neither Administrative Agent shall be liable for any information
contained in any Report, (b) expressly agrees and acknowledges that the Reports
are not comprehensive audits or examinations, that neither Administrative Agent
nor other party performing any audit or examination will inspect only specific
information regarding the Company and its Subsidiaries and will rely
significantly upon the Company’s and its Subsidiaries’ books and records, as
well as on representations of Company’s personnel, and (c) agrees to keep all
Reports and other material, non-public information regarding the Company and its
Subsidiaries and their operations, assets, and existing and contemplated
business plans in a confidential manner in accordance with Section 9.8.
ARTICLE IX
MISCELLANEOUS
Section 9.1 Expenses; Indemnity; Damage Waiver.

-110-



--------------------------------------------------------------------------------



 



     (a) Costs and Expenses. Each Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by any Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for such
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Credit Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by Issuing
Lenders in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, and (iii) all Lender
Group Expenses.
     (b) Indemnification by the Borrowers. Each Borrower shall, and does hereby
indemnify, each Administrative Agent (and any sub-agent thereof), each Lender,
each Underlying Issuer, each Issuing Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by any Borrower or any other Credit
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of any
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Credit Documents, (ii) any
Advance or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by an Issuing Lender or Underlying Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to any
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company or any other Credit Party, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Company or any other Credit Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Credit Document, if the Company or such other Credit Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.
     (c) Reimbursement by Lenders. To the extent that the Borrowers for any
reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the any Administrative Agent (or any
sub-agent thereof), any Issuing Lender, any Underlying Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to such
Administrative Agent (or any such sub-agent), such Issuing Lender, such
Underlying Issuer or such Related Party, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Administrative Agent (or any such sub-agent) or such Issuing Lender
or Underlying Issuer in its capacity as such, or against any Related Party of
any of the foregoing acting for such

-111-



--------------------------------------------------------------------------------



 



Administrative Agent (or any such sub-agent) or such Issuing Lender in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.6(e).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, no party hereto shall assert, and each party hereto hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Advance or Letter
of Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby except where the same are a result
of such Indemnitee’s gross negligence or willful misconduct.
     (e) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after written demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of any Administrative Agent and any Issuing Lender, the replacement of any
Lender, the termination of the Commitments, termination or expiration of all
Letters of Credit, and the repayment, satisfaction or discharge of all the other
Obligations.
Section 9.2 Waivers and Amendments. No amendment or waiver of any provision of
this Agreement, the Notes, or any other Credit Document, nor consent to any
departure by any Credit Party therefrom, shall in any event be effective unless
the same shall be in writing and signed by the applicable Majority Lenders and
the Applicable Borrower, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided
that:
     (a) no amendment, waiver, or consent shall, unless in writing and signed by
all the US Lenders and the US Borrower, do any of the following: (i) reduce the
principal of, or interest on, the US Advances, (ii) postpone or extend any date
fixed for any payment of principal of, or interest on, the US Advances,
including the Maturity Date, or (iii) change the number of US Lenders which
shall be required for the US Lenders to take any action hereunder or under any
other Credit Document;
     (b) no amendment, waiver, or consent shall, unless in writing and signed by
all the Canadian Lenders and the Canadian Borrower, do any of the following:
(i) reduce the principal of, or interest on, the Canadian Advances,
(ii) postpone or extend any date fixed for any payment of principal of, or
interest on, the Canadian Advances, including the Maturity Date, or (iii) change
the number of Canadian Lenders which shall be required for the Canadian Lenders
to take any action hereunder or under any other Credit Document;
     (c) no amendment, waiver, or consent shall, unless in writing and signed by
all the Lenders and both Borrowers, do any of the following: (i) waive any of
the conditions specified in Article III, (ii) reduce any fees or other amounts
payable hereunder or under any other Credit Document (other than those
specifically addressed above in this Section 9.2), (iii) increase the aggregate
Commitments other than as provided in Section 2.1(f) above, (iv) postpone or
extend any date fixed for any payment of any fees or other amounts payable
hereunder (other than those otherwise specifically addressed in this
Section 9.2), (v) amend Section 2.6(e), Section 7.6, this Section 9.2 or any
other provision in any Credit Document which expressly requires the consent of,
or action or waiver by, all of the Lenders, (vi) release any

-112-



--------------------------------------------------------------------------------



 



Guarantor from its obligation under any Guaranty or, except as specifically
provided in the Credit Documents, release all or a material portion of the
Collateral; or (vii) amend the definitions of “Majority Lenders”, “US Majority
Lenders”, “Canadian Majority Lenders”, or “Maximum Exposure Amount”;
     (d) no Commitment of a Lender or any obligations of a Lender may be
increased without such Lender’s written consent;
     (e) no amendment, waiver, or consent shall, unless in writing and signed by
the applicable Administrative Agent in addition to the Lenders required above to
take such action, affect the rights or duties of such Administrative Agent under
this Agreement or any other Credit Document;
     (f) no amendment, waiver or consent shall, unless in writing and signed by
the applicable Issuing Lender in addition to the Lenders required above to take
such action, affect the rights or duties of such Issuing Lender under this
Agreement or any other Credit Document; and
     (g) no amendment, waiver or consent shall, unless in writing and signed by
the Applicable Swingline Lender in addition to the Lenders required above to
take such action, affect the rights or duties of such Swingline Lender under
this Agreement or any other Credit Document.
Section 9.3 Severability. In case one or more provisions of this Agreement or
the other Credit Documents shall be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality, and enforceability of
the remaining provisions contained herein or therein shall not be affected or
impaired thereby.
Section 9.4 Survival of Representations and Obligations. All representations and
warranties contained in this Agreement or made in writing by or on behalf of any
Borrower in connection herewith shall survive the execution and delivery of this
Agreement and the other Credit Documents, the making Credit Extensions and any
investigation made by or on behalf of the Lenders, none of which investigations
shall diminish any Lender’s right to rely on such representations and
warranties. All obligations of any Borrower provided for in Sections 2.12, 2.13,
2.15(b), and 9.1(a), (b) and (d) and all of the obligations of the Lenders in
Section 9.1(c) shall survive any termination of this Agreement, repayment in
full of the Obligations, and termination or expiration of all Letters of Credit.
Section 9.5 Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender Party and no Lender may assign
or otherwise transfer any of its rights or obligations hereunder except (a) to
an Eligible Assignee in accordance with the provisions of Section 9.6(a), (b) by
way of participation in accordance with the provisions of Section 9.6(d) or
(c) by way of pledge or assignment of a security interest subject to the
restrictions of Section 9.6(e) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 9.6(c) and, to the extent
expressly contemplated hereby, the Related Parties of each Administrative Agent
and each Lender) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

-113-



--------------------------------------------------------------------------------



 



Section 9.6 Lender Assignments and Participations.
     (a) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Advances at
the time owing to it); provided that
     (i) except in the case of an assignment of the entire remaining amount of
the assigning Lender’s applicable Commitment and the Advances under such
Commitment at the time owing to it or in the case of an assignment to a Lender
or an Affiliate of a Lender or an Approved Fund with respect to a Lender, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Applicable
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $3,000,000 in the case
of any assignment in respect the Facilities, unless the Applicable
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrowers otherwise consent (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
     (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the applicable Class of Advances or the
applicable Commitment assigned, except that this clause (ii) shall not prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;
     (iii) any assignment of a Commitment must be approved by the Applicable
Administrative Agent and the Applicable Issuing Lender (other than Underlying
Issuers) unless the Person that is the proposed assignee is itself a Lender with
a Commitment (whether or not the proposed assignee would otherwise qualify as an
Eligible Assignee);
     (iv) the parties to each assignment shall execute and deliver to the
Applicable Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $2,000 (it being understood that only one such
processing fee is payable for the series of concurrent assignments to members of
an Assignee Group or the series of concurrent assignments from members of an
Assignee Group to a single Eligible Assignee or to an Eligible Assignee and
members of its Assignee Group) and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Applicable Administrative Agent an Administrative
Questionnaire; and
     (v) copies of any Assignment and Assumption received by the Canadian
Administrative Agent shall be promptly forwarded to the US Administrative Agent.
Subject to acceptance and recording thereof by the Applicable Administrative
Agent pursuant to paragraph (b) of this Section, from and after the effective
date specified in each Assignment and Assumption, the Eligible Assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this

-114-



--------------------------------------------------------------------------------



 



Agreement, such Lender shall cease to be a party hereto) but shall continue to
be entitled to the benefits of Sections 2.12, 2.13, 2.15(b), 9.1(a), 9.1(b),
9.1(c), and 9.1(d) with respect to facts and circumstances occurring prior to
the effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
     (b) Register. The US Administrative Agent, acting solely for this purpose
as an agent of the US Borrower, shall maintain at one of its offices in Denver,
Colorado or Houston, Texas a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the US
Lenders and the US Commitments of, and principal amounts of the US Advances
owing to, each US Lender pursuant to the terms hereof from time to time (the “US
Register”). The Canadian Administrative Agent, acting solely for this purpose as
an agent of the Canadian Borrower, shall maintain at one of its offices in
Calgary, Alberta Canada a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Canadian
Lenders, and the Canadian Commitments of, and principal amounts of the Canadian
Advances owing to, each Lender pursuant to the terms hereof from time to time
(the “Canadian Register”; together with the US Register, the “Registers”). The
entries in the applicable Register shall be conclusive absent manifest error,
and the Borrowers and the Lender Parties may treat each Person whose name is
recorded in the applicable Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.
     (c) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or any Administrative Agent, sell participations to any
Person (other than a natural person or the Company or any of the Company’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitments and/or the Advances owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrowers and the Lender
Parties shall continue to deal solely and directly with such Lender Party in
connection with such Lender Party’s rights and obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (a), (b), (c) or
(d) of this Section 9.6 (that adversely affects such Participant). Subject to
paragraph (d) of this Section, each Borrower agrees that each Participant shall
be entitled to the benefits of, and subject to the requirements of,
Sections 2.12, 2.13 and 2.15 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (a) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 7.4 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.14(f) as though it were a Lender.
     (d) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 2.13 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Applicable Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.15 unless the Applicable Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of such Borrower, to comply with Section 2.15(d), in
which case Section 2.15 shall be applied as if such

-115-



--------------------------------------------------------------------------------



 



Participant had become a Lender and had acquired its interest by assignment
pursuant to paragraph (a) of this Section; provided that, in no event shall such
Participant be entitled to receive any greater payment under Section 2.15 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant.
     (e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
Section 9.7 Notices, Etc.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows: (i) if to the US Borrower, the Canadian Borrower, or any other Credit
Party, at the applicable address (or telecopier numbers) set forth on
Schedule III; (ii) if to the US Administrative Agent, Canadian Administrative
Agent, US Issuing Lender or Canadian Issuing Lender, at the applicable address
(or telecopier numbers) set forth on Schedule III; and (iii) if to a Lender, to
it at its address (or telecopier number) set forth in its Administrative
Questionnaire. Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by telecopier shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient). Notices delivered through electronic communications to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
     (b) Electronic Communications.
     (i) The Borrowers and the Lenders agree that the Administrative Agents may
make any material delivered by any Borrower to any Administrative Agent, as well
as any amendments, waivers, consents, and other written information, documents,
instruments and other materials relating to the Company, any of its
Subsidiaries, or any other materials or matters relating to this Agreement, the
Notes or any of the transactions contemplated hereby (collectively, the
“Communications”) available to the Lenders by posting such notices on an
electronic delivery system (which may be provided by any Administrative Agent,
an Affiliate of an Administrative Agent, or any Person that is not an Affiliate
of an Administrative Agent), such as IntraLinks, or a substantially similar
electronic system (the “Platform”). The Borrowers acknowledge that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and
(iii) none of the Administrative Agents nor any of their respective Affiliates
warrants the accuracy, completeness, timeliness, sufficiency, or sequencing of
the Communications posted on the Platform. The Administrative Agents and their
respective Affiliates expressly disclaim with respect to the Platform any
liability for errors in transmission, incorrect or incomplete downloading,
delays in posting or delivery, or problems accessing the Communications posted
on the Platform and any liability for any losses, costs, expenses or liabilities
that may be suffered or incurred in connection with the Platform. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third party rights or freedom from viruses or other code defects, is made by
either Administrative Agent or any of their respective Affiliates in connection
with the Platform.

-116-



--------------------------------------------------------------------------------



 



     (ii) Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communication has been posted to the
Platform shall for purposes of this Agreement constitute effective delivery to
such Lender of such information, documents or other materials comprising such
Communication. Each Lender agrees (i) to notify, on or before the date such
Lender becomes a party to this Agreement, the Applicable Administrative Agent in
writing of such Lender’s e-mail address to which a Notice may be sent (and from
time to time thereafter to ensure that such Administrative Agent has on record
an effective e-mail address for such Lender) and (ii) that any Notice may be
sent to such e-mail address.
     (c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
Section 9.8 Confidentiality. Each Administrative Agent, each Lender and each
Issuing Lender agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Credit Document or any
action or proceeding relating to this Agreement or any other Credit Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Company and its obligations, (g) with the
consent of the Company or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to any Lender Party or any of their respective Affiliates
on a nonconfidential basis from a source other than a Credit Party. For purposes
of this Section, “Information” means all information received from the Company
or any of its Subsidiaries relating to the Company or any of its Subsidiaries or
any of their respective businesses, other than any such information that is
available to Lender Party on a nonconfidential basis prior to disclosure by the
Company or any of its Subsidiaries. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Section 9.9 Business Loans. Each Borrower warrants and represents that the
Obligations are and shall be for business, commercial, investment or other
similar purposes and not primarily for personal, family, household or
agricultural use, as such terms are used in Chapter One (“Chapter One”) of the
Texas Credit Code. At all such times, if any, as Chapter One shall establish a
Maximum Rate, the Maximum Rate shall be the “indicated rate ceiling” (as such
term is defined in Chapter One) from time to time in effect.
Section 9.10 Usury Not Intended. It is the intent of each Borrower and each
Lender in the execution and performance of this Agreement and the other Credit
Documents to contract in strict compliance with applicable usury laws, including
conflicts of law concepts, governing the Advances of each Lender including such
applicable laws of the State of Texas, the United States from time to time in
effect, and any other jurisdiction whose laws may be mandatorily applicable to
such Lender notwithstanding the other provisions of this Agreement. In
furtherance thereof, the Lenders and the Borrowers stipulate and

-117-



--------------------------------------------------------------------------------



 



agree that none of the terms and provisions contained in this Agreement or the
other Credit Documents shall ever be construed to create a contract to pay, as
consideration for the use, forbearance or detention of money, interest at a rate
in excess of the Maximum Rate and that for purposes of this Agreement and all
other Credit Documents, “interest” shall include the aggregate of all charges
which constitute interest under such laws that are contracted for, charged or
received under this Agreement or any other Credit Document; and in the event
that, notwithstanding the foregoing, under any circumstances the aggregate
amounts taken, reserved, charged, received or paid on the Advances, include
amounts which by applicable law are deemed interest which would exceed the
Maximum Rate, then such excess shall be deemed to be a mistake and each Lender
receiving same shall credit the same on the principal of its Advances owing to
such Lender (or if all such Advances shall have been paid in full, refund said
excess to the Applicable Borrower). In the event that the maturity of the
Advances are accelerated by reason of any election of the holder thereof
resulting from any Event of Default under this Agreement or otherwise, or in the
event of any required or permitted prepayment, then such consideration that
constitutes interest may never include more than the Maximum Rate, and excess
interest, if any, provided for in this Agreement or otherwise shall be canceled
automatically as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited on the applicable Advances (or, if the
applicable Advances shall have been paid in full, refunded to the applicable
Borrower of such interest). In determining whether or not the interest paid or
payable under any specific contingencies exceeds the Maximum Rate, the Borrowers
and the Lenders shall to the maximum extent permitted under applicable law
amortize, prorate, allocate and spread in equal parts during the period of the
full stated term of the Advances all amounts considered to be interest under
applicable law at any time contracted for, charged, received or reserved in
connection with the Advances. The provisions of this Section shall control over
all other provisions of this Agreement or the other Credit Documents which may
be in apparent conflict herewith.
Section 9.11 Usury Recapture. In the event the rate of interest chargeable under
this Agreement or any other Credit Document at any time is greater than the
Maximum Rate, the unpaid principal amount of the Advances shall bear interest at
the Maximum Rate until the total amount of interest paid or accrued on the
Advances equals the amount of interest which would have been paid or accrued on
the Advances if the stated rates of interest set forth in this Agreement or
applicable Credit Document had at all times been in effect. In the event, upon
payment in full of the Advances, the total amount of interest paid or accrued
under the terms of this Agreement and the Advances is less than the total amount
of interest which would have been paid or accrued if the rates of interest set
forth in this Agreement or such Credit Document had, at all times, been in
effect, then the applicable Borrower shall, to the extent permitted by
applicable law, pay the Applicable Administrative Agent for the account of the
applicable Lender Party an amount equal to the difference between (i) the lesser
of (A) the amount of interest which would have been charged on Advances owed to
it if the Maximum Rate had, at all times, been in effect and (B) the amount of
interest which would have accrued on such Advances if the rates of interest set
forth in this Agreement had at all times been in effect and (ii) the amount of
interest actually paid under this Agreement or any Credit Document on Advances
owed to it. In the event the any Lender Party ever receive, collect or apply as
interest any sum in excess of the Maximum Rate, such excess amount shall, to the
extent permitted by law, be applied to the reduction of the principal balance of
the Advances, and if no such principal is then outstanding, such excess or part
thereof remaining shall be paid to the applicable Borrower.
Section 9.12 Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from any Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with usual and customary banking procedures the US Administrative
Agent could purchase the specified currency with such other currency at any of
the US Administrative Agent’s offices in the United States of America on the
Business Day preceding that on which final judgment is given. The obligations of
the Borrowers in respect of any sum due to any Lender Party hereunder shall,
notwithstanding any judgment in a

-118-



--------------------------------------------------------------------------------



 



currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by such Lender, such Issuing Lender,
such Underlying Issuer or such Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender, such Issuing
Lender such Underlying Issuer or such Administrative Agent (as the case may be)
may in accordance with normal, reasonable banking procedures purchase the
specified currency with such other currency. If the amount of the specified
currency so purchased is less than the sum originally due to such Lender, such
Issuing Lender, such Underlying Issuer or such Administrative Agent, as the case
may be, in the specified currency, the applicable Borrower agrees, to the
fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender, such Issuing
Lender, such Underlying Issuer or such Administrative Agent, as the case may be,
against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender, such Issuing Lender, such
Underlying Issuer or such Administrative Agent, as the case may be, in the
specified currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 2.14, each Lender, Issuing Lender, each Underlying Issuer or each
Administrative Agent, as the case may be, agrees to promptly remit such excess
to the Applicable Borrower.
Section 9.13 Payments Set Aside. To the extent that any payment by or on behalf
of any Borrower is made to any Lender Party, or any Lender Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by any
Lender Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each Issuing Lender severally agrees to
pay to the Applicable Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Applicable Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the
Issuing Lenders under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
Section 9.14 Governing Law; Submission to Jurisdiction.
     (a) Governing Law. This Agreement, the Notes and the other Credit Documents
(unless otherwise expressly provided therein) shall be governed by, and
construed and enforced in accordance with, the laws of the State of Texas.
Without limiting the intent of the parties set forth above, (a) Chapter 346 of
the Texas Finance Code, as amended (relating to revolving loans and revolving
tri-party accounts (formerly Tex. Rev. Civ. Stat. Ann. Art. 5069, Ch. 15)),
shall not apply to this Agreement, the Notes, or the transactions contemplated
hereby and (b) to the extent that any Lender may be subject to Texas law
limiting the amount of interest payable for its account, such Lender shall
utilize the indicated (weekly) rate ceiling from time to time in effect.
     (b) Submission to Jurisdiction. Each Borrower irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any Federal or Texas state court sitting in Harris County, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or any other Credit Document, or for recognition
or enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Texas State court or, to the
fullest extent permitted by applicable law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on

-119-



--------------------------------------------------------------------------------



 



the judgment or in any other manner provided by law. Nothing in this Agreement
or in any other Credit Document shall affect any right that any Lender Party may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Credit Document against any Credit Party or its properties in the
courts of any jurisdiction.
     (c) Waiver of Venue. Each Borrower irrevocably and unconditionally waives,
to the fullest extent permitted by applicable law, any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to this Agreement or any other Credit Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
     (d) Service of Process. Each party hereto irrevocably consents to service
of process in the manner provided for notices in Section 9.7. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.
Section 9.15 Execution and Effectiveness.
     (a) Execution in Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Credit
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agents, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective when it shall have been executed
by the Administrative Agents and when the US Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.
     (b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any state laws based on the Uniform Electronic
Transactions Act.
Section 9.16 Waiver of Jury. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

-120-



--------------------------------------------------------------------------------



 



Section 9.17 USA PATRIOT ACT Notice. Each Lender that is subject to the Act (as
hereinafter defined) and each Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or such
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act.
Section 9.18 Termination for Departing Lenders. Notice of termination given on
the Effective Date to any Lender (as defined in the Restated Agreement) which is
not also a Lender under this Agreement (“Departing Lender”) shall constitute
effective termination of the Restated Agreement with respect to such Departing
Lender and upon payment in full of all outstanding Advances, interest and fees
under the Restated Agreement owing to such Departing Lender by the Applicable
Borrower, the Applicable Borrower shall be released of any obligations to such
Departing Lender under the Restated Agreement other than reimbursement and
indemnity obligations which by the terms of the Restated Agreement survive.
Section 9.19 Third Party Secured Parties.
     (a) Each Swap Counterparty that are owed Obligations which are secured by
any Lien granted pursuant to a Security Document shall be deemed a third party
beneficiary hereof and of the provisions of the other Credit Documents solely
for purposes of any reference in a Credit Document to the parties for whom the
Applicable Administrative Agent is acting. Each Administrative Agent hereby
agrees to act as agent for such Swap Counterparties and, by virtue of accepting
of the benefits of the Credit Documents and the Liens granted thereby, each such
Person shall be automatically deemed to have appointed each Administrative Agent
as its agent; it being understood and agreed that the rights and benefits of
each Swap Counterparty under the Credit Documents consist exclusively of such
Swap Counterparty being a beneficiary of the Liens and security interests (and,
if applicable, guarantees) granted to Administrative Agents and the right to
share in payments and collections out of the Collateral as more fully set forth
herein. In connection with any such distribution of payments and collections,
each Administrative Agent shall be entitled to assume no amounts are owing to
any Swap Counterparty unless such Swap Counterparty has provided written
notification to the Applicable Administrative Agent of the amount that is owing
to it and such notification is received by Applicable Administrative Agent a
reasonable period of time prior to the making of such distribution.
     (b) Each Swap Counterparty that is not a party hereto, by its acceptance of
the benefits of the Credit Documents and the Liens granted thereby, shall be
deemed to have agreed to the terms of this Section 9.19 and the terms of
Article VIII above.
Section 9.20 Cure of Defaulting Lender. If the applicable Borrower,
Administrative Agent, Issuing Lender and Swingline Lender agree in writing in
their discretion that a Lender that is a Defaulting Lender or a Potential
Defaulting Lender should no longer be deemed to be a Defaulting Lender or
Potential Defaulting Lender, as the case may be, such Administrative Agent will
so notify the parties hereto, whereupon as of the effective date specified in
such notice and subject to any conditions set forth therein, such Lender will,
to the extent applicable, purchase such portion of outstanding Advances of the
other Lenders and/or make such other adjustments as the Applicable
Administrative Agent may determine to be necessary to cause the US Outstandings,
Canadian Outstandings, and applicable Letter of Credit Exposure to be on a pro
rata basis in accordance with their respective Commitments in the respective
Facilities, whereupon such Lender will cease to be a Defaulting Lender or
Potential Defaulting Lender; provided that no adjustments will be made
retroactively with respect to interest accrued or payments made by or on behalf
of the Borrowers while such Lender was a Defaulting Lender; and provided,
further, that except to

-121-



--------------------------------------------------------------------------------



 



the extent otherwise expressly agreed by the affected parties, no cessation of
any Lender being considered as a Defaulting Lender or Potential Defaulting
Lender hereunder will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender or
Potential Defaulting Lender.
     PURSUANT TO SECTION 26.02 OF THE TEXAS BUSINESS AND COMMERCE CODE, A LOAN
AGREEMENT IN WHICH THE AMOUNT INVOLVED IN THE LOAN AGREEMENT EXCEEDS $50,000.00
IN VALUE IS NOT ENFORCEABLE UNLESS THE LOAN AGREEMENT IS IN WRITING AND SIGNED
BY THE PARTY TO BE BOUND OR THAT PARTY’S AUTHORIZED REPRESENTATIVE.
     THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT SUBJECT TO THE
PRECEDING PARAGRAPH SHALL BE DETERMINED SOLELY FROM THE WRITTEN LOAN AGREEMENT,
AND ANY PRIOR ORAL AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED
INTO THE LOAN AGREEMENT. THIS WRITTEN AGREEMENT AND THE CREDIT DOCUMENTS, AS
DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH
RESPECT TO THE SUBJECT MATTERS SET FORTH HEREIN AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.
     THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[Remainder of this page intentionally left blank. Signature pages follow.]

-122-



--------------------------------------------------------------------------------



 



SCHEDULE I
Designated Account and US Administrative Agent’s Account
1. Designated Account is the Account number 4121077911 of the Company maintained
with the Company’s Designated Account Bank, or such other deposit account of the
Company (located within the United States) that has been designed as such, in
writing, by the Company to the US Administrative Agent.
“Designated Account Bank” means Wells Fargo Bank, N.A. San Francisco, CA, ABA
#121-000-248.
2. US Administrative Agent’s Account is an account at a bank designated by the
US Administrative Agent from time to time as the account into which the US
Borrower shall make all payments to US Administrative Agent for the benefit of
the Lender Parties and into which the Lender Parties shall make all payments to
US Administrative Agent under this Agreement and the other Credit Documents;
unless and until US Administrative Agent notifies the US Borrower and the Lender
Parties to the contrary, US Administrative Agent’s Account shall be that certain
deposit account bearing account number 4121624316 and maintained by US
Administrative Agent with Wells Fargo Bank, N.A., San Francisco, CA, ABA
#121-000-248, ref: Complete Production Services, Inc.
Schedule I
Page 1 of 1

 



--------------------------------------------------------------------------------



 



SCHEDULE II
Commitments

                  Lenders   US Commitment     Canadian Commitment  
Wells Fargo Foothill, LLC
  $ 50,000,000     $ 0  
HSBC Bank Canada
  $ 0     $ 15,000,000  
Amegy Bank N.A.
  $ 37,500,000     $ 0  
Comerica Bank
  $ 31,250,000     $ 0  
UBS Loan Finance LLC
  $ 6,250,000     $ 0  
Credit Suisse, Cayman Islands Branch
  $ 3,125,000     $ 0  
Citibank, N.A.
  $ 18,750,000     $ 0  
Natixis
  $ 12,500,000     $ 0  
Bank of Texas, N.A.
  $ 9,375,000     $ 0  
JPMorgan Chase Bank, N.A.
  $ 31,250,000     $ 0  
Bank of America, N.A.
  $ 25,000,000     $ 0  
 
           
TOTAL:
  $ 225,000,000     $ 15,000,000  
 
           

Schedule II
Page 1 of 1

 



--------------------------------------------------------------------------------



 



SCHEDULE III
Notice Information

              US ADMINISTRATIVE AGENT AND US ISSUING LENDER
   
Wells Fargo Foothill, LLC
  Address:   1100 Abernathy Road, Suite 1600    
 
      Atlanta, GA 30328    
 
  Attn:   Portfolio Manager    
 
  Facsimile:   770-804-0785    
 
                with a copy to:
 
           
 
  Address:   Bracewell & Giuliani LLP    
 
      711 Louisiana, Suite 2300    
 
      Houston, Texas 77002    
 
  Attn:   Stephanie Song    
 
  Facsimile:   (713) 221-2156    
 
            CANADIAN ADMINISTRATIVE AGENT AND CANADIAN ISSUING LENDER
    HSBC Bank Canada   Address for Notices on Credit:
 
      407 — 8th Avenue S.W.    
 
      Calgary, Alberta    
 
      T2P 1E5 Canada    
 
  Attn:   Heather Madsen    
 
      Account Manager    
 
  Facsimile:   (403) 693-8561    
 
                Address for Notices on Operations:
 
      407 - 8th Avenue S.W.    
 
      Calgary, Alberta    
 
      T2P 1E5 Canada    
 
  Attn:   Gigi Steinsland    
 
      Supervisor, Credit Services    
 
  Facsimile:   (403) 693-3699    
 
            Credit Parties
   
US Borrower
  Address:        
US Subsidiary Guarantors
      c/o Complete Production Services, Inc.    
 
      11700 Old Katy Road, Suite 300    
 
      Houston, TX 77079    
 
  Attn:   Chief Financial Officer    
 
  Facsimile:   (281) 372-2301    
 
                with a copy to:
 
           
 
  Address:   Latham & Watkins LLP    
 
      355 South Grand Avenue    

Schedule III
Page 1 of 2

 



--------------------------------------------------------------------------------



 



             
 
      Los Angeles, CA 90071-1560    
 
  Attn:   Glen Collyer and John Jameson    
 
  Facsimile:   (213) 891-8763    
 
           
Canadian Borrower
  Address:        
Foreign Subsidiary Guarantors
      c/o Integrated Production Services Ltd.    
 
      Suite 1000, 840-7th Avenue S.W.    
 
      Calgary, Alberta T2P 362    
 
  Attn:   Chief Financial Officer    
 
  Facsimile:   (403) 258-5255    
 
                with a copy to:
 
           
 
  Address:   Latham & Watkins LLP    
 
      355 South Grand Avenue    
 
      Los Angeles, CA 90071-1560    
 
  Attn:   Glen Collyer and John Jameson    
 
  Facsimile:   (213) 891-8763    

Schedule III
Page 2 of 2

 